Exhibit 10(a)

 

REVOLVING CREDIT AGREEMENT

 

dated as of May 28, 2004

 

among

 

AARON RENTS, INC.

as Borrower,

 

AARON RENTS, INC. PUERTO RICO

as Co-Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

SUNTRUST BANK

as Administrative Agent

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

as Syndication Agent

 

 

 

SUNTRUST EQUITABLE SECURITIES CORPORATION

as Arranger and Book Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; CONSTRUCTION

 

 

 

 

SECTION 1.1.

DEFINITIONS

 

SECTION 1.2.

CLASSIFICATIONS OF LOANS AND BORROWINGS

 

SECTION 1.3.

ACCOUNTING TERMS AND DETERMINATION

 

SECTION 1.4.

TERMS GENERALLY

 

 

 

 

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

 

 

 

 

SECTION 2.1.

GENERAL DESCRIPTION OF FACILITIES

 

SECTION 2.2.

REVOLVING LOANS

 

SECTION 2.3.

PROCEDURE FOR REVOLVING BORROWINGS

 

SECTION 2.4.

SWINGLINE COMMITMENT

 

SECTION 2.5.

PROCEDURE FOR SWINGLINE BORROWING; ETC

 

SECTION 2.6.

FUNDING OF BORROWINGS

 

SECTION 2.7.

INTEREST ELECTIONS

 

SECTION 2.8.

OPTIONAL REDUCTION AND TERMINATION OF COMMITMENTS

 

SECTION 2.9.

REPAYMENT OF LOANS

 

SECTION 2.10.

EVIDENCE OF INDEBTEDNESS

 

SECTION 2.11.

PREPAYMENTS

 

SECTION 2.11.

PREPAYMENTS TC

 

SECTION 2.12.

INTEREST ON LOANS

 

SECTION 2.13.

FEES

 

SECTION 2.14.

COMPUTATION OF INTEREST AND FEES

 

SECTION 2.15.

INABILITY TO DETERMINE INTEREST RATES

 

SECTION 2.16.

ILLEGALITY

 

SECTION 2.17.

INCREASED COSTS

 

SECTION 2.18.

FUNDING INDEMNITY

 

SECTION 2.19.

TAXES

 

SECTION 2.20.

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

SECTION 2.21.

MITIGATION OF OBLIGATIONS

 

SECTION 2.22.

LETTERS OF CREDIT

 

SECTION 2.23.

GUARANTY OBLIGATIONS; WAIVERS.

 

SECTION 2.24.

SAVINGS CLAUSE.

 

SECTION 2.25.

INCREASE IN COMMITMENT.

 

 

 

 

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

 

 

 

SECTION 3.1.

CONDITIONS TO EFFECTIVENESS

 

SECTION 3.2.

EACH CREDIT EVENT

 

SECTION 3.3.

DELIVERY OF DOCUMENTS

 

SECTION 3.4.

TERMINATION OF EXISTING CREDIT AGREEMENT.

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 4.1.

EXISTENCE; POWER

 

SECTION 4.2.

ORGANIZATIONAL POWER; AUTHORIZATION

 

SECTION 4.3.

GOVERNMENTAL APPROVALS; NO CONFLICTS

 

SECTION 4.4.

FINANCIAL STATEMENTS

 

SECTION 4.5.

LITIGATION AND ENVIRONMENTAL MATTERS

 

SECTION 4.6.

COMPLIANCE WITH LAWS AND AGREEMENTS

 

SECTION 4.7.

INVESTMENT COMPANY ACT, ETC.

 

SECTION 4.8.

TAXES

 

SECTION 4.9.

MARGIN REGULATIONS

 

SECTION 4.10.

ERISA

 

 

--------------------------------------------------------------------------------


 

SECTION 4.11.

OWNERSHIP OF PROPERTY

 

SECTION 4.12.

DISCLOSURE

 

SECTION 4.13.

LABOR RELATIONS

 

SECTION 4.14.

SUBSIDIARIES

 

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

 

 

 

SECTION 5.1.

FINANCIAL STATEMENTS AND OTHER INFORMATION

 

SECTION 5.2.

NOTICES OF MATERIAL EVENTS

 

SECTION 5.3.

EXISTENCE; CONDUCT OF BUSINESS

 

SECTION 5.4.

COMPLIANCE WITH LAWS, ETC.

 

SECTION 5.5.

PAYMENT OF OBLIGATIONS

 

SECTION 5.6.

BOOKS AND RECORDS

 

SECTION 5.7.

VISITATION, INSPECTION, ETC.

 

SECTION 5.8.

MAINTENANCE OF PROPERTIES; INSURANCE

 

SECTION 5.9.

USE OF PROCEEDS AND LETTERS OF CREDIT

 

SECTION 5.10

ADDITIONAL SUBSIDIARIES

 

SECTION 5.11

POST-CLOSING REQUIREMENTS

 

 

 

 

ARTICLE VI

FINANCIAL COVENANTS

 

 

 

 

SECTION 6.1.

TOTAL DEBT TO EBITDA RATIO

 

SECTION 6.2.

TOTAL ADJUSTED DEBT TO TOTAL ADJUSTED CAPITAL RATIO

 

SECTION 6.3.

FIXED CHARGE COVERAGE RATIO

 

SECTION 6.4.

MINIMUM CONSOLIDATED NET WORTH

 

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

 

 

 

SECTION 7.1.

INDEBTEDNESS.

 

SECTION 7.2.

NEGATIVE PLEDGE

 

SECTION 7.3.

FUNDAMENTAL CHANGES

 

SECTION 7.4.

INVESTMENTS, LOANS, ETC.

 

SECTION 7.5.

RESTRICTED PAYMENTS

 

SECTION 7.6.

SALE OF ASSETS

 

SECTION 7.7.

TRANSACTIONS WITH AFFILIATES

 

SECTION 7.8.

RESTRICTIVE AGREEMENTS

 

SECTION 7.9.

SALE AND LEASEBACK TRANSACTIONS

 

SECTION 7.10.

AMENDMENT TO MATERIAL DOCUMENTS

 

SECTION 7.11.

ACCOUNTING CHANGES

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT

 

 

 

 

SECTION 8.1.

EVENTS OF DEFAULT

 

 

 

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

 

 

 

SECTION 9.1.

APPOINTMENT OF ADMINISTRATIVE AGENT

 

SECTION 9.2.

NATURE OF DUTIES OF ADMINISTRATIVE AGENT

 

SECTION 9.3.

LACK OF RELIANCE ON THE ADMINISTRATIVE AGENT

 

SECTION 9.4.

CERTAIN RIGHTS OF THE ADMINISTRATIVE AGENT

 

SECTION 9.5.

RELIANCE BY ADMINISTRATIVE AGENT

 

SECTION 9.6.

THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY

 

SECTION 9.7.

SUCCESSOR ADMINISTRATIVE AGENT

 

SECTION 9.8.

AUTHORIZATION TO EXECUTE OTHER LOAN DOCUMENTS

 

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

 

SECTION 10.1.

NOTICES

 

SECTION 10.2.

WAIVER; AMENDMENTS

 

SECTION 10.3.

EXPENSES; INDEMNIFICATION

 

SECTION 10.4.

SUCCESSORS AND ASSIGNS

 

 

--------------------------------------------------------------------------------


 

SECTION 10.5.

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

 

SECTION 10.6.

WAIVER OF JURY TRIAL

 

SECTION 10.7.

RIGHT OF SETOFF

 

SECTION 10.8.

COUNTERPARTS; INTEGRATION

 

SECTION 10.9.

SURVIVAL

 

SECTION 10.10.

SEVERABILITY

 

SECTION 10.11.

CONFIDENTIALITY

 

SECTION 10.12.

INTEREST RATE LIMITATION

 

 

Schedules

 

 

 

 

Schedule 1.1(a)

 

-

 

Applicable Margin and Applicable Percentage

Schedule 1.1(b)

 

-

 

Lender Commitments

Schedule 4.5(a)

 

-

 

Litigation

Schedule 4.5(b)

 

-

 

Environmental Matters

Schedule 4.14

 

-

 

Subsidiaries

Schedule 7.1

 

-

 

Outstanding Indebtedness

Schedule 7.2

 

-

 

Existing Liens

Schedule 7.4

 

-

 

Existing Investments

 

 

 

 

 

Exhibits

 

 

 

 

Exhibit A

 

-

 

Revolving Credit Note

Exhibit B

 

-

 

Swingline Note

Exhibit C

 

-

 

Form of Assignment and Acceptance

Exhibit D

 

-

 

Form of Subsidiary Guarantee Agreement

Exhibit E

 

-

 

Form of Indemnity, Subrogation and Contribution Agreement

Exhibit 2.3

 

-

 

Notice of Revolving Borrowing

Exhibit 2.5

 

-

 

Notice of Swingline Borrowing

Exhibit 2.7

 

-

 

Form of Continuation/Conversion

Exhibit 3.1(b) (iv)

 

-

 

Form of Secretary’s Certificate

Exhibit 3.1(b)(vii)

 

-

 

Form of Officer’s Certificate

 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of May 28, 2004, by and among AARON RENTS, INC., a Georgia corporation (the
“Borrower”), AARON RENTS, INC. PUERTO RICO, a Puerto Rico corporation (the
“Co-Borrower”), the several banks and other financial institutions from time to
time party hereto (the “Lenders”), SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”) and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Syndication Agent (the “Syndication Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and Co-Borrower have requested that the Lenders establish
a $87,000,000 revolving credit facility in favor of the Borrower with a
$15,000,000 subfacility in favor of the Co-Borrower;

 

--------------------------------------------------------------------------------


 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments as defined herein, are
willing to severally establish the requested revolving credit facility in favor
of the Borrower and the requested subfacility in favor of the Co-Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Co-Borrower, the Lenders and the Administrative
Agent agree as follows:

 


DEFINITIONS; CONSTRUCTION

 


DEFINITIONS.  IN ADDITION TO THE OTHER TERMS DEFINED HEREIN, THE FOLLOWING TERMS
USED HEREIN SHALL HAVE THE MEANINGS HEREIN SPECIFIED (TO BE EQUALLY APPLICABLE
TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED):

 

“Acquisition” means any transaction in which the Borrower or any of its
Subsidiaries directly or indirectly (i) acquires any ongoing business, (ii)
acquires all or substantially all of the assets of any Person or division
thereof, whether through a purchase of assets, merger or otherwise, (iii)
acquires (in one transaction or as the most recent transaction in a series of
transactions) control of at least a majority of the voting stock of a
corporation, other than the acquisition of voting stock of a wholly-owned
Subsidiary solely in connection with the organization and capitalization of that
Subsidiary by the Borrower or another Subsidiary Loan Party, or (iv) acquires
control of more than 50% ownership interest in any partnership, joint venture or
limited liability company.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For purposes of this definition
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of securities having ordinary voting power for the election of directors
(or persons performing similar functions) of a Person or (ii) direct or cause
the direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean with respect to all Eurodollar Revolving Loans
outstanding on any date and all letter of credit fees, as the case may be, a
percentage per annum determined by reference to the applicable Total Debt to
EBITDA Ratio in effect on such date as set forth on Schedule 1.1(a) attached
hereto; provided, that a change in the Applicable Margin resulting from a change
in the Total Debt to EBITDA Ratio shall be effective on the second day after
which the Borrower has delivered the financial statements required by
Section 5.1(a) or (b) and the compliance certificate required by Section 5.1
(c); provided further, that if at any time the Borrower shall have failed to
deliver such financial statements and such certificate, the Applicable Margin
shall be at Level IV until such time as such financial statements and
certificate are delivered, at which time the Applicable Margin shall be
determined

 

--------------------------------------------------------------------------------


 

as provided above. Notwithstanding the foregoing, the Applicable Margin from the
Closing Date until the financial statement and compliance certificate for the
fiscal quarter ending on June 30, 2004 are delivered shall be at Level II.

 

“Applicable Percentage” shall mean, with respect to the commitment fee, as of
any date, the percentage per annum determined by reference to the applicable
Total Debt to EBITDA Ratio in effect on such date as set forth on
Schedule 1.1(a) attached hereto; provided, that a change in the Applicable
Percentage resulting from a change in the Total Debt to EBITDA Ratio shall be
effective on the second day after which the Borrower has delivered the financial
statements required by Section 5.1(a) or (b) and the compliance certificate
required by Section 5.1 (c); provided, further, that if at any time the Borrower
shall have failed to deliver such financial statements and such certificate, the
Applicable Percentage shall be at Level IV until such time as such financial
statements and certificate are delivered, at which time the Applicable
Percentage shall be determined as provided above.  Notwithstanding the
foregoing, the Applicable Percentage for the commitment fee from the Closing
Date until the financial statement and compliance certificate for the fiscal
quarter ending on June 30, 2004 are delivered shall be at Level II.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.

 

 “Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

 

 “Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate.  Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

 

 “Borrower” shall have the meaning in the introductory paragraph hereof.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in case of Eurodollar
Loans, as to which a single Interest Period is in effect, or (ii) a Swingline
Loan.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and  (ii) if such day relates to a Borrowing of, a payment or
prepayment of principal or interest on, a conversion of or into, or an Interest
Period for, a Eurodollar Loan or a notice with respect to any of the foregoing,
any day on which dealings in Dollars are carried on in the London interbank
market.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof),  (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
other than the Loudermilk Family of 33¹/3 or more of the total voting power of
shares of stock entitled to vote in the election of directors of the Borrower;
or (c) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the current board of directors or (ii) appointed by directors so nominated.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or

 

--------------------------------------------------------------------------------


 

application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.17(b), by such Lender’s or the
Issuing Bank’s holding company, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Co-Borrower” shall have the meaning given to such term in the introductory
paragraph hereof.

 

“Co-Borrower Subfacility Amount” shall mean $15,000,000

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation (excluding depreciation of rental merchandise) and
amortization and (iv) all other non-cash charges, determined on a consolidated
basis in accordance with GAAP in each case for such period.

 

“Consolidated EBITDAR” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated EBITDA and (b)
Consolidated Lease Expense.

 

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (a) Consolidated Interest
Expense for such period and (b) Consolidated Lease Expense for such period.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, total cash interest expense, including without limitation the
interest component of any payments in respect of Capital Leases Obligations
capitalized or expensed during such period (whether or not actually paid during
such period).

 

“Consolidated Lease Expense” shall mean, for any period, the aggregate amount of
fixed and contingent rentals payable by the Borrower and its Subsidiaries with
respect to leases of real and personal property  (excluding Capital Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses, (ii)
any gains attributable to write-ups of assets and (iii) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary and (iv) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary on the date that such Person’s
assets are acquired by the Borrower or any Subsidiary.

 

“Consolidated Net Worth” shall mean, as of any date of determination, the
Borrower’s total shareholders’ equity, determined in accordance with GAAP.

 

“Consolidated Total Adjusted Capital” shall mean, as of any date of
determination with respect to the Borrower, the sum of (i) Consolidated Total
Adjusted Debt as of such date and (ii) Consolidated Net Worth as of such date.

 

“Consolidated Total Adjusted Debt” shall mean, as of any date of determination,
(i) Consolidated Total Debt, plus (ii) to the extent not included in clause (i),
all operating lease obligations of Borrower and its Subsidiaries measured at the
present value of such obligations (using a 10% discount rate).

 

“Consolidated Total Debt” shall mean, at any time, all then currently
outstanding obligations, liabilities and indebtedness of the Borrower and its
subsidiaries on a consolidated basis of the types described in the definition of
Indebtedness (other than as described in subsection (xi) thereof), but
including, but not limited to all Loans and LC Exposure.  Notwithstanding
anything contained herein to the contrary, for purposes of calculating
Consolidated Total Debt as of any date, the obligations, liabilities and
indebtedness of the Borrower under the Loan Facility Agreement shall be limited
to fifty percent (50%) of the aggregate outstanding principal amount of the
Loans (as such term is defined in the Loan Facility Agreement) on such date.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

--------------------------------------------------------------------------------


 

“Default Interest” shall have the meaning set forth in Section 2.12(c).

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary which is incorporated or organized
under the laws of any State of the United States, the District of Columbia or
Puerto Rico.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section  412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall  mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the

 

--------------------------------------------------------------------------------


 

designation of such lending office that are otherwise not Excluded Taxes, and
(iii) is attributable to such Foreign Lender’s failure to comply with
Section 2.19(e).

 

“Existing Credit Agreement” shall mean that certain Revolving Credit Agreement,
dated as of March 30, 2001 and as heretofore amended, among the Borrower,
SunTrust Bank (formerly known as Trust Company Bank), First Union National Bank
(formerly known as First Union National Bank of Georgia), Bank One, N.A.,
formerly know as The First National Bank Of Chicago, as assignee of NBD Bank,
SouthTrust Bank, (formerly known as SouthTrust Bank of Georgia, N.A.) and
SunTrust Bank, as Agent.

 

“Fee Letter” shall mean that certain letter agreement dated as of even date
herewith, by and between Borrower and Administrative Agent, setting forth
certain fees applicable to the revolving credit facility described herein,
either as originally executed or as hereafter amended or modified.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fiscal Year” shall mean a fiscal year of the Borrower; references to a Fiscal
Year with a number corresponding to any calendar year (e.g., the “Fiscal Year
2004”) refers to the Fiscal Year ending during such calendar year.

 

“Fixed Charge Coverage Ratio” shall mean, at any date, the ratio of (a)
Consolidated EBITDAR for the four consecutive fiscal quarters of the Borrower
ending on such date to (b) Consolidated Fixed Charges for the four consecutive
fiscal quarters of the Borrower ending on such date.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(g), trade payables overdue by

 

--------------------------------------------------------------------------------


 

more than 120 days shall be included in this definition except to the extent
that any of such trade payables are being disputed in good faith and by
appropriate measures), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (v) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, and (x)
Off-Balance Sheet Liabilities.  The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnity and Contribution Agreement” shall mean the Indemnity, Subrogation and
Contribution Agreement, substantially in the form of Exhibit E, among the
Borrower, the Co-Borrower, the Subsidiary Loan Parties and the Administrative
Agent, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

 

THE INITIAL INTEREST PERIOD FOR SUCH BORROWING SHALL COMMENCE ON THE DATE OF
SUCH BORROWING (INCLUDING THE DATE OF ANY CONVERSION FROM A BORROWING OF ANOTHER
TYPE), AND EACH INTEREST PERIOD OCCURRING THEREAFTER IN RESPECT OF SUCH
BORROWING SHALL COMMENCE ON THE DAY ON WHICH THE NEXT PRECEDING INTEREST PERIOD
EXPIRES;

 

IF ANY INTEREST PERIOD WOULD OTHERWISE END ON A DAY OTHER THAN A BUSINESS DAY,
SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY,
UNLESS SUCH BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH CASE SUCH
INTEREST PERIOD WOULD END ON THE NEXT PRECEDING BUSINESS DAY;

 

ANY INTEREST PERIOD WHICH BEGINS ON THE LAST BUSINESS DAY OF A CALENDAR MONTH OR
ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY IN THE CALENDAR
MONTH AT THE END OF SUCH INTEREST PERIOD SHALL END ON THE LAST BUSINESS DAY OF
SUCH CALENDAR MONTH;  AND

 

NO INTEREST PERIOD MAY EXTEND BEYOND THE REVOLVING COMMITMENT TERMINATION DATE.

 

“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.22.

 

 “LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $5,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the rate per annum for deposits in Dollars for a period equal
to such Interest Period appearing on the display designated as Page 3750 on the
Dow Jones Markets Service (or such other page on that service or such other
service designated by the British

 

--------------------------------------------------------------------------------


 

Banker’s Association for the display of such Association’s Interest Settlement
Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on the day
that is two Business Days prior to the first day of the Interest Period or if
such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. for delivery on the first day of
such Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of the Administrative Agent.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).  A covenant not to grant a Lien or a “negative pledge” shall
not be determined a Lien for purposes of this Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the LC
Documents, the Subsidiary Guarantee Agreement, the Indemnity and Contribution
Agreement and any and all other instruments, agreements, documents and writings
executed in connection with any of the foregoing.

 

“Loan Parties” shall mean the Borrower, the Co-Borrower and the Subsidiary Loan
Parties.

 

“Loan Facility Agreement” shall mean that certain Loan Facility Agreement and
Guaranty dated as of the date hereof by and among the Borrower, SunTrust Bank,
as Servicer and the financial institutions from time to time a party thereto, as
Participants, as amended, restated, supplemented or otherwise modified from time
to time.

 

“Loan Facility Documents” shall mean, collectively, the Loan Facility Agreement
and any and all other instruments, agreements, documents and writings executed
in connection with the foregoing.

 

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.

 

“Loudermilk Family” shall mean, collectively, Robert Charles Loudermilk, Sr.,
his spouse, his children, his grandchildren and any trust which may now be or
hereafter established for the sole benefit of any of the foregoing persons.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Borrower or the Loan Parties taken as a whole to perform any of their respective
obligations under the Loan Documents (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount exceeding $1,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.

 

“Note Purchase Agreement”shall mean that certain Note Purchase Agreement, dated
as of August 15, 2002, by and among Borrower, the other Loan Parties party
thereto, The Prudential Insurance Company of America and the other purchasers
signatory thereto, as such Note Purchase Agreement may be amended, supplemented,
restated and otherwise modified from time to time.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b) hereof.

 

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.5.

 

“Obligations” shall mean all amounts owing by the Borrower and the Co-Borrower 
to the Administrative Agent, the Issuing Bank or any Lender (including the
Swingline Lender) pursuant to or in connection with this Agreement

 

--------------------------------------------------------------------------------


 

or any other Loan Document, including without limitation, all principal,
interest (including any interest accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower or the Co-Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding), all
reimbursement obligations,  fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Administrative Agent and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, and all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, together
with all renewals, extensions, modifications or refinancings thereof.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, other than indemnity obligations for any breach
of any representation or warranty which are customary in nonrecourse sales of
such assets, (ii) any liability of such Person under any sale and leaseback
transactions which do not create a liability on the balance sheet of such
Person, (iii) any liability of such Person under any so-called “synthetic” lease
transaction or (iv) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person.

 

 “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant” shall have the meaning set forth in Section 10.4(c).

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Acquisition” shall mean any Acquisition so long as (a) immediately
before and after giving effect to such Acquisition, no Default or Event of
Default is in existence,   (b) such Acquisition has been approved by the board
of directors of the Person being acquired prior to any public announcement
thereof, (c) the total consideration (including all  cash, debt, stock and other
property, and assumption of obligations for borrowed money) of any single
Acquisition or series of related Acquisitions does not exceed $30,000,000, and
(d) the total consideration (including all cash, debt, stock and other property,
and assumption of obligations for borrowed money) of all Acquisitions during any
fiscal year does not exceed $40,000,000. As used herein, Acquisitions will be
considered related Acquisitions if the sellers under such Acquisitions are the
same Person or any Affiliate thereof.

 

“Permitted Encumbrances” shall mean

 

(I)                                     LIENS IMPOSED BY LAW FOR TAXES NOT YET
DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
WITH RESPECT TO WHICH ADEQUATE RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH
GAAP;

 

STATUTORY LIENS OF LANDLORDS AND LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS,
MATERIALMEN AND OTHER LIENS IMPOSED BY LAW CREATED IN THE ORDINARY COURSE OF
BUSINESS FOR AMOUNTS NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES ARE BEING
MAINTAINED IN ACCORDANCE WITH GAAP;

 

PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE WITH
WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LAWS OR
REGULATIONS;

 

DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS, LEASES, STATUTORY
OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF
A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

--------------------------------------------------------------------------------


 

JUDGMENT AND ATTACHMENT LIENS NOT GIVING RISE TO AN EVENT OF DEFAULT OR LIENS
CREATED BY OR EXISTING FROM ANY LITIGATION OR LEGAL PROCEEDING THAT ARE
CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH
RESPECT TO WHICH ADEQUATE RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH GAAP;
AND

 

EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR ENCUMBRANCES ON REAL
PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE OF BUSINESS THAT DO
NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE VALUE
OF THE AFFECTED PROPERTY OR MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE;

 

OTHER LIENS INCIDENTAL TO THE CONDUCT OF ITS BUSINESS OR THE OWNERSHIP OF ITS
PROPERTY AND ASSETS WHICH WERE NOT INCURRED IN CONNECTION WITH THE BORROWING OF
MONEY OR THE OBTAINING OF ADVANCES OR CREDIT, AND WHICH DO NOT IN THE AGGREGATE
MATERIALLY DETRACT FROM THE VALUE OF ITS PROPERTY OR ASSETS OR MATERIALLY IMPAIR
THE USE THEREOF IN THE OPERATION OF ITS BUSINESS; AND

 

LIENS ON INSURANCE POLICIES OWNED BY THE BORROWER ON THE LIVES OF ITS OFFICERS
SECURING POLICY LOANS OBTAINED FROM THE INSURERS UNDER SUCH POLICIES, PROVIDED
THAT (A) THE AGGREGATE AMOUNT BORROWED ON EACH POLICY SHALL NOT EXCEED THE LOAN
VALUE THEREOF, AND (B) THE BORROWER SHALL NOT INCUR ANY LIABILITY TO REPAY ANY
SUCH LOAN;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(II)                                  DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE
PRINCIPAL OF AND INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED
STATES (OR BY ANY AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY
THE FULL FAITH AND CREDIT OF THE UNITED STATES), IN EACH CASE MATURING WITHIN
ONE YEAR FROM THE DATE OF ACQUISITION THEREOF;

 

COMMERCIAL PAPER HAVING AN A OR BETTER RATING, AT THE TIME OF ACQUISITION
THEREOF, OF S&P OR MOODY’S AND IN EITHER CASE MATURING WITHIN ONE YEAR FROM THE
DATE OF ACQUISITION THEREOF;

 

CERTIFICATES OF DEPOSIT, BANKERS’ ACCEPTANCES AND TIME DEPOSITS MATURING WITHIN
ONE YEAR OF THE DATE OF ACQUISITION THEREOF ISSUED OR GUARANTEED BY OR PLACED
WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED OR OFFERED BY, ANY DOMESTIC
OFFICE OF ANY COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR
ANY STATE THEREOF WHICH HAS A COMBINED CAPITAL AND SURPLUS AND UNDIVIDED PROFITS
OF NOT LESS THAN $500,000,000;

 

FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE THAN 30 DAYS
FOR SECURITIES DESCRIBED IN CLAUSE (I) ABOVE AND ENTERED INTO WITH A FINANCIAL
INSTITUTION SATISFYING THE CRITERIA DESCRIBED IN CLAUSE (III) ABOVE; AND

 

--------------------------------------------------------------------------------


 

MUTUAL FUNDS INVESTING SOLELY IN ANY ONE OR MORE OF THE PERMITTED INVESTMENTS
DESCRIBED IN CLAUSES (I) THROUGH (IV) ABOVE.

 

 “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pro Rata Share” shall mean with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Loan funded under such
Commitment), and the denominator of which shall be the sum of such Commitments
of all Lenders (or if such Commitments have been terminated or expired or the
Loans have been declared to be due and payable, all Loans of all Lenders funded
under such Commitments).

 

“Puerto Rico Commitment Amount” shall mean $15,000,000, as reduced from time to
time pursuant to Section 2.8.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding at least 51% of the
aggregate Revolving Commitments at such time or if the Lenders have no
Commitments outstanding, then Lenders holding at least 51% of the Loans.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, the controller or a vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent; and, with respect to the
financial covenants only, the chief financial officer, the controller or the
treasurer of the Borrower.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and the Co-Borrower and
to participate in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule 1.1(b), or in the case of a Person becoming a Lender after the
Closing Date through an assignment of an existing Revolving Commitment, the
amount of the assigned “Revolving Commitment” as provided in the Assignment and
Acceptance executed by such Person as an assignee, as the same may be increased
or deceased pursuant to terms hereof.

 

 “Revolving Commitment Termination Date” shall mean the earliest of (i) May 28,
2007, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.8(b) or Section 8.1 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

 

“Revolving Credit Availability Period” shall mean the period from the Closing
Date to the Revolving Commitment Termination Date.

 

“Revolving Credit Exposure” shall mean, for any Lender, the sum of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure.

 

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A-1, or a promissory
note of the Co-Borrower payable to the order of a requesting Lender in the
principal amount of such Lender’s Puerto Rico Commitment Amount, in
substantially the form of Exhibit A-2.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower or the Co-Borrower under its Revolving Commitment, which
may either be a Base Rate Loan or a Eurodollar Loan.

 

“S&P” shall mean Standard & Poor’s.

 

--------------------------------------------------------------------------------


 

“SouthTrust Loan Facility Agreement” means that certain Loan Facility Agreement
and Guaranty dated as of August 31, 2000, by and between the Borrower and
SouthTrust Bank, which facility has terminated prior to the Closing Date.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity of which securities  or other ownership interests
representing more than 50% of the equity  or more than 50% of  the ordinary
voting power, or in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement,
substantially in the form of Exhibit D, made by the Subsidiary Loan Parties in
favor of the Administrative Agent for the benefit of the Lenders.

 

“Subsidiary Loan Party” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $12,000,000.

 

“Swingline  Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.5, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit  B.

 

“Swingline Rate” shall mean, for any Interest Period, the rate as offered by the
Administrative Agent and accepted by the Borrower.  The Borrower is under no
obligation to accept this rate and the Administrative Agent is under no
obligation to provide it.

 

“Synthetic Lease Documents” shall mean, collectively, the Master Agreement,
dated as of September 30, 1996, among the Borrower, SunTrust Banks, Inc., as
lessor (the “Lessor”), SunTrust Bank and SouthTrust Bank of Georgia, N.A., as
lenders, and SunTrust Bank, as agent, the Lease Agreement, dated as of
September 30, 1996, between the Lessor and the Borrower and any supplements
thereto, the Construction Agency Agreement, dated as of September 30, 1996,
among the Lessor and the Borrower, the Guaranty, dated as of September 30, 1996,
executed by the Borrower in favor of the Funding Parties (as defined therein),
and any and all security agreements and Assignments (Construction Contract,
Architect’s Agreement, Permits, Licenses and Governmental Approvals, and Plans
and Specifications and Drawings) executed from time to time by the Sponsor in
favor of the Lessor, and any modifications of or replacements for any or all of
the foregoing.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Adjusted Debt to Total Adjusted Capital Ratio” shall mean, at any date of
determination, the ratio of (a) Consolidated Total Adjusted Debt as of such date
to (b) Consolidated Total Adjusted Capital as of such date.

 

“Total Debt to EBITDA Ratio” shall mean, at any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the four consecutive fiscal quarters of the Borrower ending on such date.

 

“Transaction Documents” shall mean, collectively, the Loan Documents and the
Loan Facility Documents.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

--------------------------------------------------------------------------------


 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of Georgia.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 


CLASSIFICATIONS OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS AGREEMENT, LOANS
MAY BE CLASSIFIED  AND REFERRED TO BY CLASS (E.G. A “REVOLVING LOAN”) OR BY TYPE
(E.G. A “EURODOLLAR LOAN” OR “BASE RATE LOAN”) OR BY CLASS AND TYPE (E.G.
“REVOLVING EURODOLLAR LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO
BY CLASS (E.G. “REVOLVING BORROWING”) OR BY TYPE (E.G. “EURODOLLAR BORROWING”)
OR BY CLASS AND TYPE (E.G. “ REVOLVING EURODOLLAR BORROWING”).

 


ACCOUNTING TERMS AND DETERMINATION.  UNLESS OTHERWISE DEFINED OR SPECIFIED
HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE INTERPRETED, ALL ACCOUNTING
DETERMINATIONS HEREUNDER SHALL BE MADE, AND ALL FINANCIAL STATEMENTS REQUIRED TO
BE DELIVERED HEREUNDER SHALL BE PREPARED, IN ACCORDANCE WITH GAAP AS IN EFFECT
FROM TIME TO TIME, APPLIED ON A BASIS CONSISTENT WITH THE MOST RECENT AUDITED
CONSOLIDATED FINANCIAL STATEMENT OF THE BORROWER DELIVERED PURSUANT TO
SECTION 5.1(A); PROVIDED, THAT IF THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT
THAT THE BORROWER WISHES TO AMEND ANY COVENANT IN ARTICLE VI TO ELIMINATE THE
EFFECT OF ANY CHANGE IN GAAP ON THE OPERATION OF SUCH COVENANT (OR IF THE
ADMINISTRATIVE AGENT NOTIFIES  THE BORROWER THAT THE REQUIRED LENDERS WISH TO
AMEND ARTICLE VI FOR SUCH PURPOSE), THEN THE BORROWER’S COMPLIANCE WITH SUCH
COVENANT SHALL BE DETERMINED ON THE BASIS OF GAAP IN EFFECT IMMEDIATELY BEFORE
THE RELEVANT CHANGE IN GAAP BECAME EFFECTIVE, UNTIL EITHER SUCH NOTICE IS
WITHDRAWN OR SUCH COVENANT IS AMENDED IN A MANNER SATISFACTORY TO THE BORROWER
AND THE REQUIRED LENDERS.

 


TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.  IN THE
COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE,
THE WORD “FROM” MEANS “FROM AND INCLUDING” AND THE WORD “TO” MEANS “TO BUT
EXCLUDING”. UNLESS THE CONTEXT REQUIRES OTHERWISE (I) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS IT WAS
ORIGINALLY EXECUTED OR AS IT MAY FROM TIME TO TIME BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS SET FORTH HEREIN), (II) ANY REFERENCE HEREIN TO ANY PERSON
SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND PERMITTED ASSIGNS,
(III) THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY
PARTICULAR PROVISION HEREOF, (IV) ALL REFERENCES TO ARTICLES, SECTIONS,
EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES, SECTIONS,
EXHIBITS AND SCHEDULES TO THIS AGREEMENT AND (V) ALL REFERENCES TO A SPECIFIC
TIME SHALL BE CONSTRUED TO REFER TO THE TIME IN THE CITY AND STATE OF THE
ADMINISTRATIVE AGENT’S PRINCIPAL OFFICE, UNLESS OTHERWISE INDICATED.

 


AMOUNT AND TERMS OF THE COMMITMENTS

 


GENERAL DESCRIPTION OF FACILITIES.  SUBJECT TO AND UPON THE TERMS AND CONDITIONS
HEREIN SET FORTH, (I) THE LENDERS HEREBY ESTABLISH IN FAVOR OF THE BORROWER A
REVOLVING CREDIT FACILITY PURSUANT TO WHICH THE LENDERS SEVERALLY AGREE (TO THE
EXTENT OF EACH LENDER’S REVOLVING COMMITMENT) TO MAKE REVOLVING LOANS TO THE
BORROWER IN ACCORDANCE WITH SECTION 2.2(A) AND TO MAKE REVOLVING LOANS TO THE
CO-BORROWER IN ACCORDANCE WITH SECTION 2.2(B), (II) THE ISSUING BANK AGREES TO
ISSUE LETTERS OF CREDIT IN ACCORDANCE WITH SECTION 2.22, (III) THE SWINGLINE
LENDER AGREES TO MAKE SWINGLINE LOANS IN ACCORDANCE WITH SECTION 2.4,  AND (IV)
EACH LENDER AGREES TO PURCHASE A PARTICIPATION INTEREST IN THE LETTERS OF CREDIT
AND THE SWINGLINE LOANS PURSUANT TO THE TERMS AND CONDITIONS HEREOF; PROVIDED,
THAT IN NO EVENT SHALL THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING
REVOLVING LOANS, SWINGLINE LOANS AND OUTSTANDING LC OBLIGATIONS EXCEED AT ANY
TIME THE AGGREGATE REVOLVING  COMMITMENTS FROM TIME TO TIME IN EFFECT.

 


REVOLVING LOANS.  (A) SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH
LENDER SEVERALLY AGREES TO MAKE REVOLVING LOANS TO THE BORROWER, FROM TIME TO
TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING AT ANY TIME THAT WILL NOT RESULT IN (I) SUCH LENDER’S REVOLVING
CREDIT EXPOSURE EXCEEDING SUCH LENDER’S REVOLVING COMMITMENT, OR (II) THE SUM OF
THE AGGREGATE REVOLVING CREDIT EXPOSURES OF ALL LENDERS EXCEEDING THE AGGREGATE

 

--------------------------------------------------------------------------------


 


REVOLVING COMMITMENTS.  DURING THE AVAILABILITY PERIOD, THE BORROWER SHALL BE
ENTITLED TO BORROW, PREPAY AND REBORROW REVOLVING LOANS IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THIS AGREEMENT; PROVIDED, THAT THE BORROWER MAY NOT
BORROW OR REBORROW SHOULD THERE EXIST A DEFAULT OR EVENT OF DEFAULT.

 

(b)                                 Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans to the
Co-Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
(ii) the sum of the aggregate Revolving Credit Exposures of all Lenders
exceeding the Aggregate Revolving Commitments or (iii) the aggregate principal
amount of all Revolving Loans to the Co-Borrower exceeding the Co-Borrower
SubFacility Amount.  During the Availability Period, the Co-Borrower shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement in an aggregate principal amount not to
exceed the Co-Borrower Subfacility Amount; provided, that the Co-Borrower may
not borrow or reborrow should there exist a Default or Event of Default.

 


PROCEDURE FOR REVOLVING BORROWINGS.

 

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”)
(x) prior to 11:00 a.m. one (1) Business Day prior to the requested date of each
Base Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to
the requested date of each Eurodollar Borrowing. Each Notice of Revolving
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii)  whether the Borrowing will be made by the Borrower or the
Co-Borrower, (iv) the Type of such Revolving Loan comprising such Borrowing and
(v) in the case of a Eurodollar Borrowing, the duration of the initial Interest
Period applicable thereto (subject to the provisions of the definition of
Interest Period). Each Revolving Borrowing shall consist entirely of Base Rate
Loans or Eurodollar Loans, as the Borrower may request.  The aggregate principal
amount of each Eurodollar Borrowing shall be not less than $1,000,000 or a
larger multiple of $500,000, and the aggregate principal amount of each Base
Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000; provided, that Base Rate Loans made pursuant to Section 2.5 or
Section 2.22(c) may be made in lesser amounts as provided therein.  At no time
shall the total number of Eurodollar Borrowings outstanding at any time exceed
six.  Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

 


SWINGLINE COMMITMENT. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE BORROWER, FROM TIME TO
TIME FROM THE CLOSING DATE TO THE REVOLVING COMMITMENT TERMINATION DATE, IN AN
AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED THE LESSER OF
(I) THE SWINGLINE COMMITMENT THEN IN EFFECT AND (II) THE DIFFERENCE BETWEEN THE
AGGREGATE REVOLVING COMMITMENTS AND THE AGGREGATE REVOLVING CREDIT EXPOSURES OF
ALL LENDERS; PROVIDED, THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A
SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  THE BORROWER SHALL
BE ENTITLED TO BORROW, REPAY AND REBORROW SWINGLINE LOANS IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THIS AGREEMENT.

 


PROCEDURE FOR SWINGLINE BORROWING; ETC.  (III)  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN
WRITING) OF EACH SWINGLINE BORROWING (“NOTICE OF SWINGLINE BORROWING”) PRIOR TO
10:00 A.M. ON THE REQUESTED DATE OF EACH SWINGLINE BORROWING.  EACH NOTICE OF
SWINGLINE BORROWING SHALL BE IRREVOCABLE AND SHALL SPECIFY: (I) THE PRINCIPAL
AMOUNT OF SUCH SWINGLINE LOAN, (II) THE DATE OF SUCH SWINGLINE LOAN (WHICH SHALL
BE A BUSINESS DAY) AND (III) THE ACCOUNT OF THE BORROWER TO WHICH THE PROCEEDS
OF SUCH SWINGLINE LOAN SHOULD BE CREDITED. THE ADMINISTRATIVE AGENT WILL
PROMPTLY ADVISE THE SWINGLINE LENDER OF EACH NOTICE OF SWINGLINE BORROWING. 
EACH SWINGLINE LOAN SHALL ACCRUE INTEREST AT THE SWINGLINE RATE OR ANY OTHER
INTEREST RATE AS AGREED BETWEEN THE BORROWER AND THE SWINGLINE LENDER AND SHALL
HAVE AN INTEREST PERIOD (SUBJECT TO THE DEFINITION THEREOF) AS AGREED BETWEEN
THE BORROWER AND THE SWINGLINE LENDER. THE AGGREGATE PRINCIPAL AMOUNT OF EACH
SWINGLINE LOAN SHALL BE NOT LESS THAN $100,000 OR A LARGER MULTIPLE OF $50,000,
OR SUCH OTHER MINIMUM AMOUNTS AGREED TO BY THE SWINGLINE LENDER AND THE
BORROWER. THE

 

--------------------------------------------------------------------------------


 


SWINGLINE LENDER WILL MAKE THE PROCEEDS OF EACH SWINGLINE LOAN AVAILABLE TO THE
BORROWER IN DOLLARS IN IMMEDIATELY AVAILABLE FUNDS AT THE ACCOUNT SPECIFIED BY
THE BORROWER IN THE APPLICABLE NOTICE OF SWINGLINE BORROWING NOT LATER THAN 1:00
P.M. ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT
WILL NOTIFY THE LENDERS ON A QUARTERLY BASIS IF ANY SWINGLINE LOANS OCCURRED
DURING SUCH QUARTER.

 


THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE DISCRETION,
MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS
THE SWINGLINE LENDER TO ACT ON ITS BEHALF), GIVE A NOTICE OF REVOLVING BORROWING
TO THE ADMINISTRATIVE AGENT REQUESTING THE LENDERS (INCLUDING THE SWINGLINE
LENDER) TO MAKE BASE RATE LOANS IN AN AMOUNT EQUAL TO THE UNPAID PRINCIPAL
AMOUNT OF ANY SWINGLINE LOAN.  EACH LENDER WILL MAKE THE PROCEEDS OF ITS BASE
RATE LOAN INCLUDED IN SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE SWINGLINE LENDER IN ACCORDANCE WITH SECTION 2.6, WHICH WILL
BE USED SOLELY FOR THE REPAYMENT OF SUCH SWINGLINE LOAN.


 


IF FOR ANY REASON A BASE RATE BORROWING MAY NOT BE (AS DETERMINED IN THE SOLE
DISCRETION OF THE ADMINISTRATIVE AGENT), OR IS NOT, MADE IN ACCORDANCE WITH THE
FOREGOING PROVISIONS, THEN EACH LENDER (OTHER THAN THE SWINGLINE LENDER) SHALL
PURCHASE AN UNDIVIDED PARTICIPATING INTEREST IN SUCH SWINGLINE LOAN IN AN AMOUNT
EQUAL TO ITS PRO RATA SHARE THEREOF ON THE DATE THAT SUCH BASE RATE BORROWING
SHOULD HAVE OCCURRED. ON THE DATE OF SUCH REQUIRED PURCHASE, EACH LENDER SHALL
PROMPTLY TRANSFER, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS
PARTICIPATING INTEREST TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
SWINGLINE LENDER.  IF SUCH SWINGLINE LOAN BEARS INTEREST AT A RATE OTHER THAN
THE BASE RATE, SUCH SWINGLINE LOAN SHALL AUTOMATICALLY BECOME A BASE RATE LOAN
ON THE EFFECTIVE DATE OF ANY SUCH PARTICIPATION AND INTEREST SHALL BECOME
PAYABLE ON DEMAND.


 


EACH LENDER’S OBLIGATION TO MAKE A BASE RATE LOAN PURSUANT TO SECTION 2.5(B) OR
TO PURCHASE THE PARTICIPATING INTERESTS PURSUANT TO SECTION 2.5(C) SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING WITHOUT LIMITATION (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE
OR OTHER RIGHT THAT SUCH LENDER OR ANY OTHER PERSON MAY HAVE OR CLAIM AGAINST
THE SWINGLINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER, (II) THE EXISTENCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE
TERMINATION OF ANY LENDER’S REVOLVING COMMITMENT, (III) THE EXISTENCE (OR
ALLEGED EXISTENCE) OF ANY EVENT OR CONDITION  WHICH HAS HAD OR COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (IV) ANY BREACH OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT BY THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY
LENDER OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR
NOT SIMILAR TO ANY OF THE FOREGOING. IF SUCH AMOUNT IS NOT IN FACT MADE
AVAILABLE TO THE SWINGLINE LENDER BY ANY LENDER, THE SWINGLINE LENDER SHALL BE
ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER, TOGETHER WITH
ACCRUED INTEREST THEREON FOR EACH DAY FROM THE DATE OF DEMAND THEREOF AT THE
FEDERAL FUNDS RATE. UNTIL SUCH TIME AS SUCH LENDER MAKES ITS REQUIRED PAYMENT,
THE SWINGLINE LENDER SHALL BE DEEMED TO CONTINUE TO HAVE OUTSTANDING SWINGLINE
LOANS IN THE AMOUNT OF THE UNPAID PARTICIPATION FOR ALL PURPOSES OF THE LOAN
DOCUMENTS.  IN ADDITION, SUCH LENDER SHALL BE DEEMED TO HAVE ASSIGNED ANY AND
ALL PAYMENTS MADE OF PRINCIPAL AND INTEREST ON ITS LOANS AND ANY OTHER AMOUNTS
DUE TO IT HEREUNDER, TO THE SWINGLINE LENDER TO FUND THE AMOUNT OF SUCH LENDER’S
PARTICIPATION INTEREST IN SUCH SWINGLINE LOANS THAT SUCH LENDER FAILED TO FUND
PURSUANT TO THIS SECTION, UNTIL SUCH AMOUNT HAS BEEN PURCHASED IN FULL.


 


FUNDING OF BORROWINGS.

 


EACH LENDER WILL MAKE AVAILABLE EACH LOAN TO BE MADE BY IT HEREUNDER ON THE
PROPOSED DATE THEREOF BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS BY 11:00
A.M. TO THE ADMINISTRATIVE

 

--------------------------------------------------------------------------------


 


AGENT AT THE PAYMENT OFFICE; PROVIDED, THAT THE SWINGLINE LOANS WILL BE MADE AS
SET FORTH IN SECTION 2.5.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS
AVAILABLE TO THE BORROWER OR THE CO-BORROWER, AS THE CASE MAY BE, BY PROMPTLY
CREDITING THE AMOUNTS THAT IT RECEIVES, IN LIKE FUNDS BY THE CLOSE OF BUSINESS
ON SUCH PROPOSED DATE, TO AN ACCOUNT MAINTAINED BY THE BORROWER OR THE
CO-BORROWER, AS THE CASE MAY BE, WITH THE ADMINISTRATIVE AGENT OR AT THE
BORROWER’S OPTION, BY EFFECTING A WIRE TRANSFER OF SUCH AMOUNTS TO AN ACCOUNT
DESIGNATED BY THE BORROWER TO THE ADMINISTRATIVE AGENT.


 


UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY ANY LENDER PRIOR TO
5 P.M. ONE (1) BUSINESS DAY PRIOR TO THE DATE OF A BORROWING IN WHICH SUCH
LENDER IS PARTICIPATING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT ON SUCH DATE, AND THE ADMINISTRATIVE AGENT, IN RELIANCE ON
SUCH ASSUMPTION, MAY MAKE AVAILABLE TO THE BORROWER OR THE CO-BORROWER, AS THE
CASE MAY BE, ON SUCH DATE A CORRESPONDING AMOUNT.  IF SUCH CORRESPONDING AMOUNT
IS NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER ON THE
DATE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER
SUCH CORRESPONDING AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST AT
THE FEDERAL FUNDS RATE FOR UP TO TWO (2) DAYS AND THEREAFTER AT THE RATE
SPECIFIED FOR SUCH BORROWING.  IF SUCH LENDER DOES NOT PAY SUCH CORRESPONDING
AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER, AND THE BORROWER SHALL
IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT TO THE ADMINISTRATIVE AGENT TOGETHER
WITH INTEREST AT THE RATE SPECIFIED FOR SUCH BORROWING. NOTHING IN THIS
SUBSECTION SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FUND ITS
PRO RATA SHARE OF ANY BORROWING HEREUNDER OR TO PREJUDICE ANY RIGHTS WHICH THE
BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER
HEREUNDER.


 


ALL REVOLVING BORROWINGS SHALL BE MADE BY THE LENDERS ON THE BASIS OF THEIR
RESPECTIVE PRO RATA SHARES.  NO LENDER SHALL BE RESPONSIBLE FOR ANY DEFAULT BY
ANY OTHER LENDER IN ITS OBLIGATIONS HEREUNDER, AND EACH LENDER SHALL BE
OBLIGATED TO MAKE ITS LOANS PROVIDED TO BE MADE BY IT HEREUNDER, REGARDLESS OF
THE FAILURE OF ANY OTHER LENDER TO MAKE ITS LOANS HEREUNDER.


 


INTEREST ELECTIONS.

 


EACH BORROWING INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE NOTICE
OF BORROWING, AND IN THE CASE OF A EURODOLLAR BORROWING, SHALL HAVE AN INITIAL
INTEREST PERIOD AS SPECIFIED IN SUCH NOTICE OF BORROWING. THEREAFTER, THE
BORROWER MAY ELECT TO CONVERT SUCH BORROWING INTO A DIFFERENT TYPE OR TO
CONTINUE SUCH BORROWING, AND IN THE CASE OF A EURODOLLAR BORROWING, MAY ELECT
INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION. THE BORROWER MAY
ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH
SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL NOT
APPLY TO SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR CONTINUED.


 


TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) OF EACH BORROWING (A “NOTICE OF CONVERSION/CONTINUATION”)
THAT IS TO BE CONVERTED OR CONTINUED, AS THE CASE MAY BE, (X) PRIOR TO 11:00
A.M. ONE (1) BUSINESS DAY PRIOR TO THE REQUESTED DATE OF A CONVERSION INTO A
BASE RATE BORROWING AND (Y) PRIOR TO 11:00 A.M. THREE (3) BUSINESS DAYS PRIOR TO
A CONTINUATION OF OR CONVERSION INTO A EURODOLLAR BORROWING.

 

--------------------------------------------------------------------------------


 


EACH SUCH NOTICE OF CONVERSION/CONTINUATION SHALL BE IRREVOCABLE AND SHALL
SPECIFY (I) THE BORROWING TO WHICH SUCH NOTICE OF CONTINUATION/CONVERSION
APPLIES AND IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT
PORTIONS THEREOF, THE PORTIONS THEREOF THAT ARE TO BE ALLOCATED TO EACH
RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO
CLAUSES (III) AND (IV) SHALL BE SPECIFIED FOR EACH RESULTING BORROWING); (II)
THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH NOTICE OF
CONTINUATION/CONVERSION, WHICH SHALL BE A BUSINESS DAY, (III) WHETHER THE
RESULTING BORROWING IS TO BE A BASE RATE BORROWING OR A EURODOLLAR BORROWING;
AND (IV) IF THE RESULTING BORROWING IS TO BE A EURODOLLAR BORROWING, THE
INTEREST PERIOD APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF “INTEREST PERIOD”. IF ANY
SUCH NOTICE OF CONTINUATION/CONVERSION REQUESTS A EURODOLLAR BORROWING BUT DOES
NOT SPECIFY AN INTEREST PERIOD, THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN
INTEREST PERIOD OF ONE MONTH.  THE PRINCIPAL AMOUNT OF ANY RESULTING BORROWING
SHALL SATISFY THE MINIMUM BORROWING AMOUNT FOR EURODOLLAR BORROWINGS AND BASE
RATE BORROWINGS SET FORTH IN SECTION 2.3.


 


IF, ON THE EXPIRATION OF ANY INTEREST PERIOD IN RESPECT OF ANY EURODOLLAR
BORROWING, THE BORROWER SHALL HAVE FAILED TO DELIVER A NOTICE OF CONVERSION/
CONTINUATION, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, THE
BORROWER SHALL BE DEEMED TO HAVE ELECTED TO CONVERT SUCH BORROWING TO A BASE
RATE BORROWING. NO BORROWING MAY BE CONVERTED INTO, OR CONTINUED AS, A
EURODOLLAR BORROWING IF A DEFAULT OR AN EVENT OF DEFAULT EXISTS, UNLESS THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS SHALL HAVE OTHERWISE CONSENTED IN
WRITING.  NO CONVERSION OF ANY EURODOLLAR LOANS SHALL BE PERMITTED EXCEPT ON THE
LAST DAY OF THE INTEREST PERIOD IN RESPECT THEREOF.


 


UPON RECEIPT OF ANY NOTICE OF CONVERSION/CONTINUATION, THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH LENDER OF THE DETAILS THEREOF AND OF SUCH LENDER’S
PORTION OF EACH RESULTING BORROWING.


 


OPTIONAL REDUCTION AND TERMINATION OF COMMITMENTS.

 


UNLESS PREVIOUSLY TERMINATED, ALL REVOLVING COMMITMENTS AND THE SWINGLINE
COMMITMENT SHALL TERMINATE ON THE REVOLVING COMMITMENT TERMINATION DATE.


 


UPON AT LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR TELEPHONIC
NOTICE PROMPTLY CONFIRMED IN WRITING) TO THE ADMINISTRATIVE AGENT (WHICH NOTICE
SHALL BE IRREVOCABLE), THE BORROWER MAY REDUCE THE AGGREGATE REVOLVING
COMMITMENTS IN PART OR TERMINATE THE AGGREGATE REVOLVING COMMITMENTS IN WHOLE;
PROVIDED, THAT (I) ANY PARTIAL REDUCTION SHALL APPLY TO REDUCE PROPORTIONATELY
AND PERMANENTLY THE REVOLVING COMMITMENT OF EACH LENDER, (II) ANY PARTIAL
REDUCTION PURSUANT TO THIS SECTION 2.8 SHALL BE IN AN AMOUNT OF AT LEAST
$5,000,000 AND ANY LARGER MULTIPLE OF $1,000,000, AND (III) NO SUCH REDUCTION
SHALL BE PERMITTED WHICH WOULD REDUCE THE AGGREGATE REVOLVING COMMITMENTS TO AN
AMOUNT LESS THAN THE OUTSTANDING REVOLVING CREDIT EXPOSURES OF ALL LENDERS. ANY
SUCH REDUCTION IN THE AGGREGATE REVOLVING COMMITMENTS SHALL RESULT IN A
PROPORTIONATE REDUCTION (ROUNDED TO THE NEXT LOWEST INTEGRAL MULTIPLE OF
$100,000) IN THE SWINGLINE COMMITMENT AND THE LC COMMITMENT.

 

--------------------------------------------------------------------------------


 


REPAYMENT OF LOANS.

 


THE OUTSTANDING PRINCIPAL AMOUNT OF ALL REVOLVING LOANS MADE BY BORROWER
PURSUANT TO SECTION 2.2(A) SHALL BE DUE AND PAYABLE BY BORROWER (TOGETHER WITH
ACCRUED AND UNPAID INTEREST THEREON) ON THE REVOLVING COMMITMENT TERMINATION
DATE.


 


THE OUTSTANDING PRINCIPAL AMOUNT OF ALL REVOLVING LOANS MADE BY CO-BORROWER
PURSUANT TO SECTION 2.2(B) SHALL BE DUE AND PAYABLE BY CO-BORROWER (TOGETHER
WITH ACCRUED AND UNPAID INTEREST THEREON) ON THE REVOLVING COMMITMENT
TERMINATION DATE.


 


THE PRINCIPAL AMOUNT OF EACH SWINGLINE BORROWING SHALL BE DUE AND PAYABLE
(TOGETHER WITH ACCRUED INTEREST THEREON) ON THE EARLIER OF (I) THE LAST DAY OF
THE INTEREST PERIOD APPLICABLE TO SUCH BORROWING AND (II) THE REVOLVING
COMMITMENT TERMINATION DATE.

 


EVIDENCE OF INDEBTEDNESS.  (IV)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH
ITS USUAL PRACTICE APPROPRIATE RECORDS EVIDENCING THE INDEBTEDNESS OF THE
BORROWER AND THE CO-BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY
SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST
PAYABLE THEREON AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.
THE ADMINISTRATIVE AGENT SHALL MAINTAIN APPROPRIATE RECORDS IN WHICH SHALL BE
RECORDED (I) THE REVOLVING COMMITMENT OF EACH LENDER, (II) THE AMOUNT OF EACH
LOAN MADE HEREUNDER BY EACH LENDER, THE CLASS AND TYPE THEREOF AND THE INTEREST
PERIOD APPLICABLE THERETO, (III) THE DATE OF EACH CONTINUATION THEREOF PURSUANT
TO SECTION 2.7, (IV) THE DATE OF EACH CONVERSION OF ALL OR A PORTION THEREOF TO
ANOTHER TYPE PURSUANT TO SECTION 2.7, (V) THE DATE AND AMOUNT OF ANY PRINCIPAL
OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER AND
THE CO-BORROWER TO EACH LENDER HEREUNDER IN RESPECT OF SUCH LOANS AND (VI) BOTH
THE DATE AND AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER
FROM THE BORROWER AND THE CO-BORROWER IN RESPECT OF THE LOANS AND EACH LENDER’S
PRO RATA SHARE THEREOF. THE ENTRIES MADE IN SUCH RECORDS SHALL BE PRIMA FACIE
EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS OF THE BORROWER AND THE
CO-BORROWER THEREIN RECORDED; PROVIDED, THAT THE FAILURE OR DELAY OF ANY LENDER
OR THE ADMINISTRATIVE AGENT IN MAINTAINING OR MAKING ENTRIES INTO ANY SUCH
RECORD OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE
BORROWER OR THE CO-BORROWER TO REPAY THE LOANS (BOTH PRINCIPAL AND UNPAID
ACCRUED INTEREST) OF SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 


AT THE REQUEST OF ANY LENDER (INCLUDING THE SWINGLINE LENDER) AT ANY TIME, THE
BORROWER AND THE CO-BORROWER EACH AGREES THAT IT WILL EXECUTE AND DELIVER TO
SUCH LENDER A REVOLVING CREDIT NOTE AND, IN THE CASE OF THE SWINGLINE LENDER
ONLY, A SWINGLINE NOTE, PAYABLE TO THE ORDER OF SUCH LENDER.


 


PREPAYMENTS.

 


THE BORROWER AND THE CO-BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME
TO TIME TO PREPAY ANY BORROWING, IN WHOLE OR IN PART, WITHOUT PREMIUM OR
PENALTY, BY GIVING IRREVOCABLE WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) TO THE ADMINISTRATIVE AGENT NO LATER THAN (I) IN THE CASE
OF PREPAYMENT OF ANY EURODOLLAR BORROWING, 11:00 A.M. NOT LESS THAN THREE (3)
BUSINESS DAYS PRIOR TO ANY SUCH PREPAYMENT, (II) IN THE CASE OF ANY PREPAYMENT
OF ANY BASE RATE BORROWING, NOT LESS THAN ONE BUSINESS DAY PRIOR TO THE DATE OF
SUCH PREPAYMENT, AND (III) IN THE CASE OF SWINGLINE BORROWINGS, PRIOR TO 11:00
A.M. ON THE DATE OF SUCH PREPAYMENT. EACH SUCH NOTICE SHALL BE IRREVOCABLE AND
SHALL SPECIFY THE PROPOSED DATE OF SUCH PREPAYMENT AND THE PRINCIPAL AMOUNT OF
EACH BORROWING OR PORTION THEREOF TO BE PREPAID. UPON RECEIPT OF ANY SUCH
NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH AFFECTED LENDER OF
THE CONTENTS THEREOF AND OF SUCH LENDER’S PRO RATA SHARE OF ANY SUCH
PREPAYMENT.  IF SUCH NOTICE IS GIVEN, THE AGGREGATE AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE DESIGNATED IN SUCH NOTICE, TOGETHER
WITH ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT SO PREPAID IN ACCORDANCE WITH
SECTION 2.12(E); PROVIDED, THAT IF A EURODOLLAR BORROWING IS PREPAID ON A DATE
OTHER THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO, THE BORROWER,
OR THE CO-BORROWER, AS THE CASE MAY BE, SHALL ALSO PAY ALL AMOUNTS REQUIRED
PURSUANT TO SECTION 2.18.  EACH PARTIAL PREPAYMENT OF ANY LOAN (OTHER THAN A
SWINGLINE LOAN) SHALL BE IN AN AMOUNT NOT LESS THAN $1,000,000 AND IN

 

--------------------------------------------------------------------------------


 


INTEGRAL MULTIPLES OF $500,000. EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS COMPRISING SUCH BORROWING.


 


IF AT ANY TIME THE REVOLVING CREDIT EXPOSURE OF ALL LENDERS EXCEEDS THE
AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT COMMITMENTS AT SUCH TIME, THE
BORROWER SHALL IMMEDIATELY REPAY SWINGLINE LOANS AND REVOLVING LOANS IN AN
AMOUNT EQUAL TO SUCH EXCESS, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST ON
SUCH EXCESS AMOUNT AND ANY AMOUNTS DUE UNDER SECTION 2.17.  EACH PREPAYMENT OF A
BORROWING SHALL BE APPLIED RATABLY FIRST TO THE SWINGLINE LOANS TO THE FULL
EXTENT THEREOF, THEN TO THE REVOLVING BASE RATE LOANS TO THE FULL EXTENT
THEREOF, AND FINALLY TO REVOLVING EURODOLLAR LOANS TO THE FULL EXTENT THEREOF. 
IF AFTER GIVING EFFECT TO PREPAYMENT OF ALL SWINGLINE LOANS AND REVOLVING LOANS,
THE REVOLVING CREDIT EXPOSURE OF ALL LENDERS EXCEEDS THE AGGREGATE PRINCIPAL
AMOUNT OF THE REVOLVING CREDIT COMMITMENTS AT SUCH TIME, THE BORROWER SHALL
DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE
ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE ISSUING BANK AND THE LENDERS, AN
AMOUNT IN CASH EQUAL TO SUCH EXCESS PLUS ANY ACCRUED AND UNPAID FEES THEREON TO
BE HELD AS COLLATERAL FOR THE LC EXPOSURE.  SUCH ACCOUNT SHALL BE ADMINISTERED
IN ACCORDANCE WITH SECTION 2.22(G) HEREOF.


 


IF AT ANY TIME THE REVOLVING LOANS TO THE CO-BORROWER EXCEEDS THE CO-BORROWER
SUBFACILITY AMOUNT, AS REDUCED PURSUANT TO SECTION 2.8 OR OTHERWISE, THE
CO-BORROWER SHALL IMMEDIATELY REPAY REVOLVING LOANS IN AN AMOUNT EQUAL TO SUCH
EXCESS, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST ON SUCH EXCESS AMOUNT AND
ANY AMOUNTS DUE UNDER SECTION 2.17.  EACH PREPAYMENT OF A BORROWING SHALL BE
APPLIED RATABLY TO THE REVOLVING BASE RATE LOANS TO THE FULL EXTENT THEREOF, AND
FINALLY TO REVOLVING EURODOLLAR LOANS TO THE FULL EXTENT THEREOF.


 

Immediately upon receipt by the Borrower of proceeds of the sale or disposition
by the Borrower or any of its Subsidiaries of any of their assets, the total
consideration of which exceeds $10,000,000 in the aggregate (including
condemnation proceeds), the Borrower shall prepay the Loans and deposit cash
collateral for the LC Exposure in an amount equal to all such proceeds, net of
commissions, taxes paid or reasonably estimated by the Borrower to be payable in
connection with such transaction in the current year or the immediately
following year and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by the  Borrower
in connection therewith (in each case, paid to non-Affiliates).  Any such
prepayment shall be applied in accordance with paragraph (e) below.

 


IF  THE BORROWER ISSUES ANY CAPITAL STOCK, ANY OTHER EQUITY INTERESTS, OR ANY
DEBT SECURITIES, THEN NO LATER THAN THE BUSINESS DAY FOLLOWING THE DATE OF
RECEIPT OF THE PROCEEDS THEREOF, THE BORROWER SHALL PREPAY THE LOANS AND DEPOSIT
CASH COLLATERAL FOR THE LC EXPOSURE IN AN AMOUNT EQUAL TO ALL SUCH PROCEEDS, NET
OF UNDERWRITING DISCOUNTS AND COMMISSIONS AND OTHER REASONABLE COSTS PAID TO
NON-AFFILIATES IN CONNECTION THEREWITH.  ANY SUCH PREPAYMENT SHALL BE APPLIED IN
ACCORDANCE WITH PARAGRAPH (E) BELOW.


 


ANY PREPAYMENTS MADE BY THE BORROWER PURSUANT TO PARAGRAPHS (C) OR (D) ABOVE
SHALL BE APPLIED AS FOLLOWS: FIRST, TO FEES AND REIMBURSABLE EXPENSES OF THE
ADMINISTRATIVE AGENT THEN DUE AND PAYABLE PURSUANT TO ANY OF THE LOAN DOCUMENTS;
SECOND, TO ALL OTHER FEES (OTHER THAN LC FEES) AND REIMBURSABLE EXPENSES OF THE
LENDERS THEN DUE AND PAYABLE PURSUANT TO ANY OF THE LOAN DOCUMENTS, PRO RATA TO
THE LENDERS BASED ON THEIR RESPECTIVE PRO RATA SHARES OF THEREOF; THIRD, TO
INTEREST AND LC FEES THEN DUE AND PAYABLE ON LOANS MADE TO THE BORROWER AND
LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF THE BORROWER, PRO RATA TO THE
LENDERS BASED ON THEIR RESPECTIVE PRO RATA

 

--------------------------------------------------------------------------------


 


SHARES THEREOF; FOURTH, TO THE PRINCIPAL BALANCE OF THE REVOLVING LOANS AND ANY
UNREIMBURSED LC DISBURSEMENTS UNTIL THE SAME SHALL HAVE BEEN PAID IN FULL, PRO
RATA TO THE LENDERS BASED ON THEIR RESPECTIVE PRO RATA SHARES THEREOF; AND
FIFTH, TO AN ACCOUNT WITH THE ADMINISTRATIVE AGENT IN THE NAME OF THE
ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE ISSUING BANK AND THE LENDERS TO
HOLD AS CASH COLLATERAL FOR THE LC EXPOSURE (OTHER THAN ANY UNREIMBURSED LC
DISBURSEMENTS PAID IN ACCORDANCE WITH THE FOURTH CLAUSE ABOVE), IN AN AMOUNT OF
UP TO 105% OF THE LC EXPOSURE, SUCH ACCOUNT TO BE ADMINISTERED IN ACCORDANCE
WITH SECTION 2.22(G) HEREOF.


 


INTEREST ON LOANS.

 


THE BORROWER SHALL PAY INTEREST WITH RESPECT TO THE REVOLVING LOANS MADE TO THE
BORROWER PURSUANT TO SECTION 2.2(A) AND THE CO-BORROWER SHALL PAY INTEREST WITH
RESPECT TO THE REVOLVING LOANS MADE TO THE CO-BORROWER PURSUANT TO
SECTION 2.2(B) (I) ON EACH BASE RATE LOAN AT THE BASE RATE IN EFFECT FROM TIME
TO TIME AND (II) ON EACH EURODOLLAR LOAN AT THE ADJUSTED LIBO RATE FOR THE
APPLICABLE INTEREST PERIOD IN EFFECT FOR SUCH LOAN PLUS THE APPLICABLE MARGIN IN
EFFECT FROM TIME TO TIME AND THE CO-BORROWER SHALL PAY INTEREST WITH RESPECT TO
ITS RESPECTIVE REVOLVING LOANS MADE PURSUANT TO SECTION 2.2(B), (I) ON EACH BASE
RATE LOAN AT THE BASE RATE IN EFFECT FROM TIME TO TIME AND (II) ON EACH
EURODOLLAR LOAN AT THE ADJUSTED LIBO RATE FOR THE APPLICABLE INTEREST PERIOD IN
EFFECT FOR SUCH LOAN PLUS THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


 


THE BORROWER SHALL PAY INTEREST ON EACH SWINGLINE LOAN AT THE SWINGLINE RATE IN
EFFECT FROM TIME TO TIME.


 


WHILE AN EVENT OF DEFAULT EXISTS OR AFTER ACCELERATION, AT THE OPTION OF THE
REQUIRED LENDERS, THE BORROWER AND THE CO-BORROWER SHALL PAY INTEREST (“DEFAULT
INTEREST”) WITH RESPECT TO ALL EURODOLLAR LOANS AT THE RATE OTHERWISE APPLICABLE
FOR THE THEN-CURRENT INTEREST PERIOD PLUS AN ADDITIONAL 2% PER ANNUM UNTIL THE
LAST DAY OF SUCH INTEREST PERIOD, AND THEREAFTER, AND WITH RESPECT TO ALL BASE
RATE LOANS (INCLUDING ALL SWINGLINE LOANS) AND ALL OTHER OBLIGATIONS HEREUNDER
(OTHER THAN LOANS), AT AN ALL-IN RATE IN EFFECT FOR BASE RATE LOANS, PLUS AN
ADDITIONAL 2% PER ANNUM.


 


INTEREST ON THE PRINCIPAL AMOUNT OF ALL LOANS SHALL ACCRUE FROM AND INCLUDING
THE DATE SUCH LOANS ARE MADE TO BUT EXCLUDING THE DATE OF ANY REPAYMENT THEREOF.
INTEREST ON ALL OUTSTANDING BASE RATE LOANS SHALL BE PAYABLE QUARTERLY IN
ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON THE
REVOLVING COMMITMENT TERMINATION DATE.  INTEREST ON ALL OUTSTANDING EURODOLLAR
LOANS SHALL BE PAYABLE ON THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE
THERETO, AND, IN THE CASE OF ANY EURODOLLAR LOANS HAVING AN INTEREST PERIOD IN
EXCESS OF THREE MONTHS OR 90 DAYS, RESPECTIVELY, ON EACH DAY WHICH OCCURS EVERY
THREE MONTHS OR 90 DAYS, AS THE CASE MAY BE, AFTER THE INITIAL DATE OF SUCH
INTEREST PERIOD, AND ON THE REVOLVING COMMITMENT TERMINATION DATE.  INTEREST ON
EACH SWINGLINE LOAN SHALL BE PAYABLE ON THE MATURITY DATE OF SUCH LOAN, WHICH
SHALL BE THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, AND ON THE
REVOLVING COMMITMENT TERMINATION DATE. INTEREST ON ANY LOAN WHICH IS CONVERTED
INTO A LOAN OF ANOTHER TYPE OR WHICH IS REPAID OR PREPAID SHALL BE PAYABLE ON
THE DATE OF SUCH CONVERSION OR ON THE DATE OF ANY SUCH REPAYMENT OR PREPAYMENT
(ON THE AMOUNT REPAID OR PREPAID) THEREOF.  ALL DEFAULT INTEREST SHALL BE
PAYABLE ON DEMAND.

 

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT SHALL DETERMINE EACH INTEREST RATE APPLICABLE TO THE
LOANS HEREUNDER AND SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS OF SUCH
RATE IN WRITING (OR BY TELEPHONE, PROMPTLY CONFIRMED IN WRITING).  ANY SUCH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.


 


FEES.

 


THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT FEES IN
THE AMOUNTS AND AT THE TIMES PREVIOUSLY AGREED UPON BY THE BORROWER AND THE
ADMINISTRATIVE AGENT.


 


COMMITMENT FEE. THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A COMMITMENT FEE, WHICH SHALL ACCRUE AT THE APPLICABLE
PERCENTAGE (DETERMINED DAILY IN ACCORDANCE WITH SCHEDULE 1.1(A) ON THE DAILY
AMOUNT OF THE UNUSED REVOLVING COMMITMENT OF SUCH LENDER DURING THE AVAILABILITY
PERIOD.  FOR PURPOSES OF COMPUTING COMMITMENT FEES WITH RESPECT TO THE REVOLVING
COMMITMENTS, THE REVOLVING COMMITMENT OF EACH LENDER SHALL BE DEEMED USED TO THE
EXTENT OF THE OUTSTANDING REVOLVING LOANS AND LC EXPOSURE OF SUCH LENDER.


 


LETTER OF CREDIT FEES. THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF EACH LENDER, A LETTER OF CREDIT FEE WITH RESPECT TO
ITS PARTICIPATION IN EACH LETTER OF CREDIT, WHICH SHALL ACCRUE AT THE APPLICABLE
MARGIN THEN IN EFFECT ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
ATTRIBUTABLE TO SUCH LETTER OF CREDIT DURING THE PERIOD FROM AND INCLUDING THE
DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO BUT EXCLUDING THE DATE ON WHICH
SUCH LETTER EXPIRES OR IS DRAWN IN FULL (INCLUDING WITHOUT LIMITATION ANY LC
EXPOSURE THAT REMAINS OUTSTANDING AFTER THE REVOLVING COMMITMENT TERMINATION
DATE) AND (II) TO THE ISSUING BANK FOR ITS OWN ACCOUNT A FRONTING FEE, WHICH
SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE
LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) DURING THE AVAILABILITY PERIOD (OR UNTIL THE DATE THAT SUCH
LETTER OF CREDIT IS IRREVOCABLY CANCELLED, WHICHEVER IS LATER), AS WELL AS THE
ISSUING BANK’S STANDARD FEES WITH RESPECT TO  ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.


 


PAYMENTS.  THE FEES DESCRIBED IN CLAUSE (A) AND (B) ABOVE SHALL BE PAYABLE
QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING ON JUNE 30, 2004 AND ON THE REVOLVING COMMITMENT
TERMINATION DATE (AND IF LATER, THE DATE THE LOANS AND LC EXPOSURE SHALL BE
REPAID IN THEIR ENTIRETY).


 


COMPUTATION OF INTEREST AND FEES.

 

All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

 


INABILITY TO DETERMINE INTEREST RATES.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR ANY EURODOLLAR BORROWING, THE ADMINISTRATIVE AGENT SHALL
HAVE DETERMINED (WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE
BORROWER AND THE CO-BORROWER, ABSENT MANIFEST ERROR) THAT, BY REASON OF
CIRCUMSTANCES AFFECTING THE RELEVANT INTERBANK MARKET, ADEQUATE MEANS DO NOT
EXIST FOR ASCERTAINING LIBOR FOR SUCH INTEREST PERIOD, OR

 

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE REQUIRED LENDERS
THAT THE ADJUSTED LIBO RATE DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO
SUCH LENDERS (OR LENDER, AS THE CASE MAY BE) OF MAKING, FUNDING OR MAINTAINING
THEIR (OR ITS, AS THE CASE MAY BE)  EURODOLLAR LOANS FOR SUCH INTEREST PERIOD,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and  (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower, or
Co-Borrower as the case may be, prepays such Loans in accordance with this
Agreement. Unless the Borrower notifies the Administrative Agent at least one
Business Day before the date of any Eurodollar Revolving Borrowing for which a
Notice of Revolving Borrowing has previously been given that it elects not to
borrow on such date, then such Revolving Borrowing shall be made as a Base Rate
Borrowing.

 


ILLEGALITY.  IF ANY CHANGE IN LAW SHALL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ANY
LENDER TO MAKE, MAINTAIN OR FUND ANY EURODOLLAR LOAN AND SUCH LENDER SHALL SO
NOTIFY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE
NOTICE THEREOF TO THE BORROWER AND THE OTHER LENDERS, WHEREUPON UNTIL SUCH
LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND THE BORROWER THAT THE CIRCUMSTANCES
GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST, THE OBLIGATION OF SUCH LENDER TO
MAKE EURODOLLAR REVOLVING LOANS, OR TO CONTINUE OR CONVERT OUTSTANDING LOANS AS
OR INTO EURODOLLAR LOANS, SHALL BE SUSPENDED.  IN THE CASE OF THE MAKING OF A
EURODOLLAR REVOLVING BORROWING, SUCH LENDER’S REVOLVING LOAN SHALL BE MADE AS A
BASE RATE LOAN AS PART OF THE SAME REVOLVING BORROWING FOR THE SAME INTEREST
PERIOD AND IF THE AFFECTED EURODOLLAR LOAN IS THEN OUTSTANDING, SUCH LOAN SHALL
BE CONVERTED TO A BASE RATE LOAN EITHER (I) ON THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR LOAN IF SUCH LENDER MAY LAWFULLY
CONTINUE TO MAINTAIN SUCH LOAN TO SUCH DATE OR (II) IMMEDIATELY IF SUCH LENDER
SHALL DETERMINE THAT IT MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR
LOAN TO SUCH DATE.  NOTWITHSTANDING THE FOREGOING, THE AFFECTED LENDER SHALL,
PRIOR TO GIVING SUCH NOTICE TO THE ADMINISTRATIVE AGENT, DESIGNATE A DIFFERENT
APPLICABLE LENDING OFFICE IF SUCH DESIGNATION WOULD AVOID THE NEED FOR GIVING
SUCH NOTICE AND IF SUCH DESIGNATION WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO
SUCH LENDER IN THE GOOD FAITH EXERCISE OF ITS DISCRETION.

 


INCREASED COSTS.

 


IF ANY CHANGE IN LAW SHALL:

 

IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE ADJUSTED
LIBO RATE HEREUNDER AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN
THE  ADJUSTED LIBO RATE) OR THE ISSUING BANK; OR

 

IMPOSE ON ANY LENDER OR ON THE ISSUING BANK OR THE EURODOLLAR INTERBANK MARKET
ANY OTHER CONDITION AFFECTING THIS AGREEMENT  OR ANY EURODOLLAR LOANS MADE BY
SUCH LENDER OR ANY LETTER OF CREDIT OR ANY PARTICIPATION THEREIN;

 

and the result of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit  or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative

 

--------------------------------------------------------------------------------


 

Agent), to the Administrative Agent for the account of such Lender, within five
Business Days after the date of such notice and demand, additional amount or
amounts sufficient to compensate such Lender or the Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.

 


IF ANY LENDER OR THE ISSUING BANK SHALL HAVE DETERMINED THAT ON OR AFTER THE
DATE OF THIS AGREEMENT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR
WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE
ISSUING BANK’S CAPITAL (OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING BANK’S
PARENT CORPORATION) AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER OR IN
RESPECT OF ANY LETTER OF CREDIT TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S PARENT CORPORATION COULD
HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE ISSUING BANK’S POLICIES OR THE POLICIES OF SUCH LENDER’S OR THE
ISSUING BANK’S PARENT CORPORATION WITH RESPECT TO CAPITAL ADEQUACY) THEN, FROM
TIME TO TIME, WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT BY THE BORROWER OF
WRITTEN DEMAND BY SUCH LENDER (WITH A COPY THEREOF TO THE ADMINISTRATIVE AGENT),
THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS AS WILL COMPENSATE
SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S PARENT
CORPORATION FOR ANY SUCH REDUCTION SUFFERED.


 


A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S
OR THE ISSUING BANK’S PARENT CORPORATION, AS THE CASE MAY BE, SPECIFIED IN
PARAGRAPH (A) OR (B)  OF THIS SECTION SHALL BE DELIVERED TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) AND  SHALL BE CONCLUSIVE, ABSENT MANIFEST
ERROR.  THE BORROWER SHALL PAY ANY SUCH LENDER OR THE ISSUING BANK, AS THE CASE
MAY BE, SUCH AMOUNT OR AMOUNTS WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION;


 


FUNDING INDEMNITY.  IN THE EVENT OF (A) THE PAYMENT OF ANY PRINCIPAL OF A
EURODOLLAR LOAN  OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT), (B) THE CONVERSION OR
CONTINUATION OF A EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO, OR (C) THE FAILURE BY THE BORROWER OR THE CO-BORROWER
TO BORROW, PREPAY, CONVERT OR CONTINUE ANY EURODOLLAR LOAN ON THE DATE SPECIFIED
IN ANY APPLICABLE NOTICE (REGARDLESS OF WHETHER SUCH NOTICE IS WITHDRAWN OR
REVOKED), THEN, IN ANY SUCH EVENT,  THE BORROWER OR THE CO-BORROWER SHALL
COMPENSATE EACH LENDER, WITHIN FIVE (5) BUSINESS DAYS AFTER WRITTEN DEMAND FROM
SUCH LENDER,  FOR ANY LOSS, COST OR EXPENSE ATTRIBUTABLE TO SUCH EVENT. IN THE
CASE OF A EURODOLLAR LOAN, SUCH LOSS, COST OR EXPENSE SHALL BE DEEMED TO INCLUDE
AN AMOUNT DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF  (A) THE AMOUNT
OF INTEREST THAT WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH EURODOLLAR
LOAN IF SUCH EVENT HAD NOT OCCURRED AT THE ADJUSTED LIBO RATE APPLICABLE TO SUCH
EURODOLLAR LOAN FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF
THE THEN CURRENT INTEREST PERIOD THEREFOR (OR IN THE CASE OF A FAILURE TO
BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST
PERIOD FOR SUCH EURODOLLAR LOAN) OVER (B) THE AMOUNT OF INTEREST THAT WOULD
ACCRUE ON THE PRINCIPAL AMOUNT OF SUCH EURODOLLAR LOAN FOR THE SAME PERIOD IF
THE ADJUSTED LIBO RATE WERE SET ON THE DATE SUCH EURODOLLAR LOAN WAS PREPAID OR
CONVERTED OR THE DATE ON WHICH THE BORROWER FAILED TO BORROW, CONVERT OR
CONTINUE SUCH  EURODOLLAR LOAN.   A CERTIFICATE AS TO ANY ADDITIONAL AMOUNT
PAYABLE UNDER THIS SECTION 2.18 SUBMITTED TO THE BORROWER OR BY ANY LENDER (WITH
A COPY TO THE ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.

 


TAXES.

 


ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER AND THE
CO-BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR
ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED, THAT IF THE BORROWER OR THE
CO-BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES
FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO
THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS

 

--------------------------------------------------------------------------------


 


APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE ISSUING BANK (AS THE CASE MAY BE) SHALL RECEIVE AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) THE BORROWER OR THE CO-BORROWER, AS THE CASE MAY BE, SHALL MAKE SUCH
DEDUCTIONS AND (III) THE BORROWER OR THE CO-BORROWER, AS THE CASE MAY BE, SHALL
PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


 


IN ADDITION, THE BORROWER AND THE CO-BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


THE BORROWER AND THE CO-BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH
LENDER AND THE ISSUING BANK, WITHIN FIVE (5) BUSINESS DAYS AFTER WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY
THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE,
ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER OR THE CO-BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER
TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM
OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES
WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER OR THE ISSUING BANK, OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING
BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY
THE BORROWER OR THE CO-BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE CODE OR ANY TREATY TO WHICH THE UNITED STATES IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL
PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH FOREIGN LENDER AGREES
THAT IT WILL DELIVER TO THE ADMINISTRATIVE AGENT AND THE BORROWER (OR IN THE
CASE OF A PARTICIPANT, TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL
HAVE BEEN PURCHASED), AS APPROPRIATE, TWO (2) DULY COMPLETED COPIES OF (I)
INTERNAL REVENUE SERVICE FORM W-8 ECI, OR ANY SUCCESSOR FORM THERETO, CERTIFYING
THAT THE PAYMENTS RECEIVED FROM THE BORROWER OR THE CO-BORROWER HEREUNDER ARE
EFFECTIVELY CONNECTED WITH SUCH FOREIGN LENDER’S CONDUCT OF A TRADE OR BUSINESS
IN THE UNITED STATES; OR (II) INTERNAL REVENUE SERVICE FORM W-8 BEN, OR ANY
SUCCESSOR FORM THERETO, CERTIFYING THAT SUCH FOREIGN LENDER IS ENTITLED TO
BENEFITS UNDER AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A PARTY WHICH
REDUCES THE RATE OF WITHHOLDING TAX ON PAYMENTS OF INTEREST; OR (III) INTERNAL
REVENUE SERVICE FORM W-8 BEN, OR ANY SUCCESSOR FORM PRESCRIBED BY THE INTERNAL
REVENUE SERVICE, TOGETHER WITH A CERTIFICATE (A) ESTABLISHING THAT THE PAYMENT
TO THE FOREIGN LENDER QUALIFIES AS “PORTFOLIO INTEREST” EXEMPT FROM U.S.
WITHHOLDING TAX UNDER CODE SECTION 871(H) OR 881(C), AND (B) STATING THAT (1)
THE FOREIGN

 

--------------------------------------------------------------------------------


 


LENDER IS NOT A BANK FOR PURPOSES OF CODE SECTION 881(C)(3)(A), OR THE
OBLIGATION OF THE BORROWER AND THE CO-BORROWER HEREUNDER IS NOT, WITH RESPECT TO
SUCH FOREIGN LENDER, A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY COURSE OF ITS
TRADE OR BUSINESS, WITHIN THE MEANING OF THAT SECTION; (2) THE FOREIGN LENDER IS
NOT A 10% SHAREHOLDER OF THE BORROWER OR THE CO-BORROWER WITHIN THE MEANING OF
CODE SECTION 871(H)(3) OR 881(C)(3)(B); AND (3) THE FOREIGN LENDER IS NOT A
CONTROLLED FOREIGN CORPORATION THAT IS RELATED TO THE BORROWER OR THE
CO-BORROWER WITHIN THE MEANING OF CODE SECTION 881(C)(3)(C); OR (IV) SUCH OTHER
INTERNAL REVENUE SERVICE FORMS AS MAY BE APPLICABLE TO THE FOREIGN LENDER,
INCLUDING FORMS W-8 IMY OR W-8 EXP.  EACH SUCH FOREIGN LENDER SHALL DELIVER TO
THE BORROWER AND THE ADMINISTRATIVE AGENT SUCH FORMS ON OR BEFORE THE DATE THAT
IT BECOMES A PARTY TO THIS AGREEMENT (OR IN THE CASE OF A PARTICIPANT, ON OR
BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION).  IN
ADDITION, EACH SUCH FOREIGN LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE
OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH FOREIGN
LENDER.  EACH SUCH FOREIGN LENDER SHALL PROMPTLY NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT AT ANY TIME THAT IT DETERMINES THAT IT IS NO LONGER IN A
POSITION TO PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWER (OR ANY
OTHER FORM OF CERTIFICATION ADOPTED BY THE INTERNAL REVENUE SERVICE FOR SUCH
PURPOSE).


 


PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.

 


THE BORROWER AND THE CO-BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY
IT HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC
DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTION 2.17, 2.18 OR 2.19, OR
OTHERWISE) PRIOR TO 12:00 NOON, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE
FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON
ANY DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE
BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING
INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT
AT THE PAYMENT OFFICE, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK
OR SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS
PURSUANT TO SECTIONS 2.17, 2.18 AND 2.19 AND 10.3 SHALL BE MADE DIRECTLY TO THE
PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH
PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE
RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE
DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON SHALL BE MADE PAYABLE FOR THE PERIOD OF SUCH
EXTENSION.  ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


 


IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE
ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS REVOLVING LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS
THAT WOULD RESULT IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF
THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN LC

 

--------------------------------------------------------------------------------


 


DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE
PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE
REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF
OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED, THAT (I) IF
ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT
GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWER OR THE CO-BORROWER PURSUANT TO AND IN ACCORDANCE
WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS TO ANY ASSIGNEE
OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE
THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE
BORROWER AND THE CO-BORROWER EACH CONSENTS TO THE FOREGOING AND AGREES, TO THE
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING
A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE
BORROWER OR THE CO-BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO
SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE
BORROWER OR THE CO-BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER
PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT THE BORROWER OR
THE CO-BORROWER, AS THE CASE MAY BE, WILL NOT MAKE SUCH PAYMENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER OR THE CO-BORROWER, AS THE
CASE MAY BE, HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, THE AMOUNT OR AMOUNTS DUE.  IN SUCH EVENT, IF THE BORROWER
OR THE CO-BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS
OR THE ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.


 


IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT PURSUANT
TO SECTION 2.5(B), 2.20(C) OR (D) OR 10.3(D), THEN THE ADMINISTRATIVE AGENT MAY,
IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY
AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


MITIGATION OF OBLIGATIONS.  (A)  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.17, OR IF THE BORROWER OR THE CO-BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 2.19, THEN SUCH LENDER SHALL USE REASONABLE
EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS
HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS
OFFICES, BRANCHES OR AFFILIATES, IF, IN THE SOLE JUDGMENT OF SUCH LENDER, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE UNDER
SECTION 2.17 OR SECTION 2.19, AS THE CASE MAY BE,  IN THE FUTURE AND (II) WOULD
NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT
OTHERWISE BE DISADVANTAGEOUS  TO SUCH LENDER.  THE

 

--------------------------------------------------------------------------------


 


BORROWER OR THE CO-BORROWER EACH HEREBY AGREES TO PAY ALL COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH SUCH DESIGNATION OR ASSIGNMENT.

 

(b)                                 If any Lender requests compensation under
Section 2.17, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority of the account of any Lender pursuant to
Section 2.19, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole  expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender); provided, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts) and (iii) in
the case of a claim for compensation under Section 2.17 or payments required to
be made pursuant to Section 2.19, such assignment will result in a reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

(c)                                  The Borrower shall not be required to
compensate a Lender or the Issuing Bank under Section 2.17, 2.18 or 2.19 for any
taxes, increased costs or reductions incurred more than six (6) months prior to
the date that such Lender or the Issuing Bank notifies the Borrower of such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor;  provided further, that if any Change
in Law giving rise to such increased costs or reductions is retroactive,  then
such six-month period shall be extended to include the period of such
retroactive effect.

 


LETTERS OF CREDIT.

 


DURING THE AVAILABILITY PERIOD, THE ISSUING BANK, IN RELIANCE UPON THE
AGREEMENTS OF THE OTHER LENDERS PURSUANT TO SECTION 2.22(D), AGREES TO ISSUE, AT
THE REQUEST OF THE BORROWER, LETTERS OF CREDIT FOR THE ACCOUNT OF THE BORROWER
ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH; PROVIDED, THAT (I) EACH
LETTER OF CREDIT SHALL EXPIRE ON THE EARLIER OF (A) THE DATE ONE YEAR AFTER THE
DATE OF ISSUANCE OF SUCH LETTER OF CREDIT (OR IN THE CASE OF ANY RENEWAL OR
EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (B) THE DATE
THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE REVOLVING COMMITMENT TERMINATION
DATE; (II) EACH LETTER OF CREDIT SHALL BE IN A STATED AMOUNT OF AT LEAST
$250,000; AND (III) THE BORROWER MAY NOT REQUEST ANY LETTER OF CREDIT, IF, AFTER
GIVING EFFECT TO SUCH ISSUANCE (A) THE AGGREGATE LC EXPOSURE WOULD EXCEED THE LC
COMMITMENT OR (B) THE AGGREGATE LC EXPOSURE, PLUS THE AGGREGATE OUTSTANDING
REVOLVING LOANS OF ALL LENDERS, WOULD EXCEED THE AGGREGATE REVOLVING
COMMITMENTS. UPON THE ISSUANCE OF EACH LETTER OF CREDIT EACH LENDER SHALL BE
DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM
THE ISSUING BANK WITHOUT RECOURSE A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL
TO SUCH LENDER’S PRO RATA SHARE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT.  EACH ISSUANCE OF A LETTER OF CREDIT SHALL BE
DEEMED TO UTILIZE THE REVOLVING COMMITMENT OF EACH LENDER BY AN AMOUNT EQUAL TO
THE AMOUNT OF SUCH PARTICIPATION.


 


TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR ANY AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL GIVE THE
ISSUING BANK AND THE ADMINISTRATIVE

 

--------------------------------------------------------------------------------


 


AGENT IRREVOCABLE WRITTEN NOTICE AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE
REQUESTED DATE OF SUCH ISSUANCE SPECIFYING THE DATE (WHICH SHALL BE A BUSINESS
DAY) SUCH LETTER OF CREDIT IS TO BE ISSUED (OR AMENDED, EXTENDED OR RENEWED, AS
THE CASE MAY BE), THE EXPIRATION DATE OF SUCH LETTER OF CREDIT, THE AMOUNT OF
SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY  THEREOF AND SUCH
OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH
LETTER OF CREDIT. IN ADDITION TO THE SATISFACTION OF THE CONDITIONS IN
ARTICLE III, THE ISSUANCE OF SUCH LETTER OF CREDIT (OR ANY AMENDMENT WHICH
INCREASES THE AMOUNT OF SUCH LETTER OF CREDIT) WILL BE SUBJECT TO THE FURTHER
CONDITIONS THAT SUCH LETTER OF CREDIT SHALL BE IN SUCH FORM AND CONTAIN SUCH
TERMS AS THE ISSUING BANK SHALL APPROVE AND THAT THE BORROWER SHALL HAVE
EXECUTED AND DELIVERED ANY ADDITIONAL APPLICATIONS, AGREEMENTS AND INSTRUMENTS
RELATING TO SUCH LETTER OF CREDIT AS THE ISSUING BANK SHALL REASONABLY REQUIRE;
PROVIDED, THAT IN THE EVENT OF ANY CONFLICT BETWEEN SUCH APPLICATIONS,
AGREEMENTS OR INSTRUMENTS AND THIS AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL
CONTROL.


 


AT LEAST TWO BUSINESS DAYS PRIOR TO THE ISSUANCE OF ANY LETTER OF CREDIT, THE
ISSUING BANK WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED SUCH NOTICE AND IF NOT, THE
ISSUING BANK WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS
THE ISSUING BANK HAS RECEIVED NOTICE FROM THE ADMINISTRATIVE AGENT ON OR BEFORE
THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE THE ISSUING BANK IS TO ISSUE THE
REQUESTED LETTER OF CREDIT (1) DIRECTING THE ISSUING BANK NOT TO ISSUE THE
LETTER OF CREDIT BECAUSE SUCH ISSUANCE IS NOT THEN PERMITTED HEREUNDER BECAUSE
OF THE LIMITATIONS SET FORTH IN SECTION 2.22(A) OR THAT ONE OR MORE CONDITIONS
SPECIFIED IN ARTICLE III ARE NOT THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, THE ISSUING BANK SHALL, ON THE REQUESTED DATE, ISSUE SUCH
LETTER OF CREDIT IN ACCORDANCE WITH THE ISSUING BANK’S USUAL AND CUSTOMARY
BUSINESS PRACTICES.


 


THE ISSUING BANK SHALL EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT PROMPTLY FOLLOWING ITS RECEIPT THEREOF. 
THE ISSUING BANK SHALL NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT OF SUCH
DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE A LC
DISBURSEMENT THEREUNDER; PROVIDED, THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE THE
ISSUING BANK AND THE LENDERS WITH RESPECT TO SUCH LC DISBURSEMENT. THE BORROWER
SHALL BE IRREVOCABLY AND UNCONDITIONALLY OBLIGATED TO REIMBURSE THE ISSUING BANK
FOR ANY LC DISBURSEMENTS PAID BY THE ISSUING BANK IN RESPECT OF SUCH DRAWING,
WITHOUT PRESENTMENT, DEMAND OR OTHER FORMALITIES OF ANY KIND.  UNLESS THE
BORROWER SHALL HAVE NOTIFIED THE ISSUING BANK AND THE ADMINISTRATIVE AGENT PRIOR
TO 11:00 A.M. ON THE BUSINESS DAY IMMEDIATELY PRIOR TO THE DATE ON WHICH SUCH
DRAWING IS HONORED THAT THE BORROWER INTENDS TO REIMBURSE THE ISSUING BANK FOR
THE AMOUNT OF SUCH DRAWING IN FUNDS OTHER THAN FROM THE PROCEEDS OF REVOLVING
LOANS, THE BORROWER SHALL BE DEEMED TO HAVE TIMELY GIVEN A NOTICE OF REVOLVING
BORROWING TO THE ADMINISTRATIVE AGENT REQUESTING THE LENDERS TO MAKE A BASE RATE
BORROWING ON THE DATE ON WHICH SUCH DRAWING IS HONORED IN AN EXACT AMOUNT DUE TO
THE ISSUING BANK; PROVIDED,  THAT FOR PURPOSES SOLELY OF SUCH BORROWING, THE
CONDITIONS PRECEDENTS SET FORTH IN SECTION 3.2 HEREOF AND THE MINIMUM BORROWING
LIMITATIONS SET FORTH IN SECTION 2.3 HEREOF SHALL NOT BE APPLICABLE. THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF SUCH BORROWING IN ACCORDANCE
WITH SECTION 2.3, AND EACH LENDER SHALL MAKE THE PROCEEDS OF ITS BASE RATE LOAN
INCLUDED IN SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF THE ISSUING BANK IN ACCORDANCE WITH

 

--------------------------------------------------------------------------------


 


SECTION 2.6.  THE PROCEEDS OF SUCH BORROWING SHALL BE APPLIED DIRECTLY BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR SUCH LC DISBURSEMENT.


 


IF FOR ANY REASON A BASE RATE BORROWING MAY NOT BE (AS DETERMINED IN THE SOLE
DISCRETION OF THE ADMINISTRATIVE AGENT), OR IS NOT, MADE IN ACCORDANCE WITH THE
FOREGOING PROVISIONS, THEN EACH LENDER (OTHER THAN THE ISSUING BANK) SHALL BE
OBLIGATED TO FUND THE PARTICIPATION THAT SUCH LENDER PURCHASED PURSUANT TO
SUBSECTION (A) IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF SUCH LC DISBURSEMENT
ON AND AS OF THE DATE WHICH SUCH BASE RATE BORROWING SHOULD HAVE OCCURRED. EACH
LENDER’S OBLIGATION TO FUND ITS PARTICIPATION SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING WITHOUT
LIMITATION (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT
SUCH LENDER OR ANY OTHER PERSON MAY HAVE AGAINST THE ISSUING BANK OR ANY OTHER
PERSON FOR ANY REASON WHATSOEVER, (II) THE EXISTENCE OF A DEFAULT OR AN EVENT OF
DEFAULT OR THE TERMINATION OF THE AGGREGATE REVOLVING COMMITMENTS, (III) ANY
ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER OR  ANY
OF ITS SUBSIDIARIES, (IV) ANY BREACH OF THIS AGREEMENT BY THE BORROWER OR ANY
OTHER LENDER, (V) ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
(VI) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING. ON THE DATE THAT SUCH PARTICIPATION IS REQUIRED
TO BE FUNDED, EACH LENDER SHALL PROMPTLY TRANSFER, IN IMMEDIATELY AVAILABLE
FUNDS, THE AMOUNT OF ITS PARTICIPATION TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE ISSUING BANK. WHENEVER, AT ANY TIME AFTER THE ISSUING BANK HAS
RECEIVED FROM ANY SUCH LENDER THE FUNDS FOR ITS PARTICIPATION IN A LC
DISBURSEMENT, THE ISSUING BANK (OR THE ADMINISTRATIVE AGENT ON ITS BEHALF)
RECEIVES ANY PAYMENT ON ACCOUNT THEREOF, THE ADMINISTRATIVE AGENT OR THE ISSUING
BANK, AS THE CASE MAY BE, WILL DISTRIBUTE TO SUCH LENDER ITS PRO RATA SHARE OF
SUCH PAYMENT; PROVIDED, THAT IF SUCH PAYMENT IS REQUIRED TO BE RETURNED FOR ANY
REASON TO THE BORROWER OR TO A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR
SIMILAR OFFICIAL IN ANY BANKRUPTCY PROCEEDING, SUCH LENDER WILL RETURN TO THE
ADMINISTRATIVE AGENT OR THE ISSUING BANK ANY PORTION THEREOF PREVIOUSLY
DISTRIBUTED BY THE ADMINISTRATIVE AGENT OR THE ISSUING BANK TO IT.


 


TO THE EXTENT THAT ANY LENDER SHALL FAIL TO PAY ANY AMOUNT REQUIRED TO BE PAID
PURSUANT TO PARAGRAPH (D) OF THIS SECTION 2.22 ON THE DUE DATE THEREFOR, SUCH
LENDER SHALL PAY INTEREST TO THE ISSUING BANK (THROUGH THE ADMINISTRATIVE AGENT)
ON SUCH AMOUNT FROM SUCH DUE DATE TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER
ANNUM EQUAL TO THE FEDERAL FUNDS RATE; PROVIDED, THAT IF SUCH LENDER SHALL FAIL
TO MAKE SUCH PAYMENT TO THE ISSUING BANK WITHIN THREE (3) BUSINESS DAYS OF SUCH
DUE DATE, THEN, RETROACTIVELY TO THE DUE DATE, SUCH LENDER SHALL BE OBLIGATED TO
PAY INTEREST ON SUCH AMOUNT AT THE BASE RATE PLUS AN ADDITIONAL 2% PER ANNUM.


 


IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE BUSINESS DAY THAT
THE BORROWER RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS PARAGRAPH, THE
BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME
OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE ISSUING BANK AND THE
LENDERS, AN AMOUNT IN CASH EQUAL TO 105% OF THE LC EXPOSURE AS OF SUCH DATE PLUS
ANY ACCRUED AND UNPAID INTEREST THEREON; PROVIDED, THAT THE OBLIGATION TO
DEPOSIT SUCH CASH COLLATERAL SHALL  BECOME EFFECTIVE IMMEDIATELY, AND SUCH
DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITH DEMAND OR NOTICE OF ANY
KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE BORROWER
DESCRIBED IN CLAUSE (H) OR (I) OF SECTION 8.1.  SUCH DEPOSIT SHALL BE HELD BY
THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT
SHALL HAVE

 

--------------------------------------------------------------------------------


 


EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL,
OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH
DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF
THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS
SHALL NOT BEAR INTEREST.  INTEREST AND PROFITS, IF ANY, ON SUCH INVESTMENTS
SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR
WHICH IT HAD NOT BEEN REIMBURSED AND TO THE EXTENT SO APPLIED, SHALL BE HELD FOR
THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR THE LC
EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED,
WITH THE CONSENT OF THE REQUIRED LENDERS, BE APPLIED TO SATISFY OTHER
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  IF THE BORROWER IS REQUIRED
TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE
OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT SO APPLIED AS AFORESAID)
SHALL BE RETURNED TO THE BORROWER WITH THREE BUSINESS DAYS AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED.


 


PROMPTLY FOLLOWING THE END OF EACH FISCAL QUARTER, THE ISSUING BANK SHALL
DELIVER (THROUGH THE ADMINISTRATIVE AGENT) TO EACH LENDER AND THE BORROWER A
REPORT DESCRIBING THE AGGREGATE LETTERS OF CREDIT OUTSTANDING AT THE END OF SUCH
FISCAL QUARTER.  UPON THE REQUEST OF ANY LENDER FROM TIME TO TIME, THE ISSUING
BANK SHALL DELIVER TO SUCH LENDER ANY OTHER INFORMATION REASONABLY REQUESTED BY
SUCH LENDER WITH RESPECT TO EACH LETTER OF CREDIT THEN OUTSTANDING.


 


THE BORROWER’S OBLIGATION TO REIMBURSE LC DISBURSEMENTS HEREUNDER SHALL BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE AND SHALL BE PERFORMED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES WHATSOEVER
AND IRRESPECTIVE OF ANY OF THE FOLLOWING CIRCUMSTANCES:


 

ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS
AGREEMENT;

 

THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH THE BORROWER
OR ANY SUBSIDIARY OR AFFILIATE OF THE BORROWER MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSONS OR
ENTITIES FOR WHOM ANY SUCH BENEFICIARY OR TRANSFEREE MAY BE ACTING), ANY LENDER
(INCLUDING THE ISSUING BANK) OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH
THIS AGREEMENT OR THE LETTER OF CREDIT OR ANY DOCUMENT RELATED HERETO OR THERETO
OR ANY UNRELATED TRANSACTION;

 

ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE
FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING
UNTRUE OR INACCURATE IN ANY RESPECT;

 

PAYMENT BY THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A
DRAFT OR OTHER DOCUMENT TO THE ISSUING BANK THAT DOES NOT COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT;

 

ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE A
LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE
BORROWER’S OBLIGATIONS HEREUNDER; OR

 

THE EXISTENCE OF A DEFAULT OR AN EVENT OF DEFAULT.

 

--------------------------------------------------------------------------------


 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence  arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts or other documents presented under a Letter of Credit comply with
the terms thereof.  The parties hereto expressly agree, that in the absence of
gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 


EACH LETTER OF CREDIT SHALL BE SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICES FOR
DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 500, AS THE SAME MAY BE AMENDED FROM TIME TO TIME,  AND, TO THE
EXTENT NOT INCONSISTENT THEREWITH, THE GOVERNING LAW OF THIS AGREEMENT SET FORTH
IN SECTION 10.5.


 


GUARANTY OBLIGATIONS; WAIVERS.

 


THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY GUARANTEES THE PUNCTUAL
PAYMENT WHEN DUE, WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, OF
ALL OBLIGATIONS OWING BY THE CO-BORROWER TO THE ADMINISTRATIVE AGENT AND THE
LENDERS, OR ANY OF THEM, UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING ALL RENEWALS, EXTENSIONS, MODIFICATIONS AND REFINANCINGS THEREOF, NOW
OR HEREAFTER OWING, WHETHER FOR PRINCIPAL, INTEREST, PREMIUMS, FEES, EXPENSES OR
OTHERWISE (COLLECTIVELY, THE “BORROWER’S GUARANTEED OBLIGATIONS”).  ANY AND ALL
PAYMENTS BY THE BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY SET-OFF, COUNTERCLAIM, OR WITHHOLDING SO THAT, IN EACH CASE,
THE ADMINISTRATIVE AGENT AND THE LENDERS WILL RECEIVE, AFTER GIVING EFFECT TO
ANY TAXES, THE FULL AMOUNT THAT IT WOULD OTHERWISE BE ENTITLED TO RECEIVE WITH
RESPECT TO THE BORROWER’S GUARANTEED OBLIGATIONS.  THE BORROWER ACKNOWLEDGES AND
AGREES THAT THIS IS A GUARANTY OF PAYMENT WHEN DUE, AND NOT OF COLLECTION, AND
THAT THIS GUARANTY MAY BE ENFORCED UP TO THE FULL AMOUNT OF THE BORROWER’S
GUARANTEED OBLIGATIONS WITHOUT PROCEEDING AGAINST THE CO-BORROWER, AGAINST ANY
SECURITY FOR THE BORROWER’S GUARANTEED OBLIGATIONS OR UNDER ANY OTHER GUARANTY
COVERING ANY PORTION OF THE BORROWER’S GUARANTEED OBLIGATIONS.


 


THE CO-BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY GUARANTEES THE PUNCTUAL
PAYMENT WHEN DUE, WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, OF
ALL OBLIGATIONS OWING BY THE BORROWER TO THE ADMINISTRATIVE AGENT AND THE
LENDERS, OR ANY OF THEM, UNDER THIS AGREEMENT

 

--------------------------------------------------------------------------------


 


AND THE OTHER LOAN DOCUMENTS, INCLUDING ALL RENEWALS, EXTENSIONS, MODIFICATIONS
AND REFINANCINGS THEREOF, NOW OR HEREAFTER OWING, WHETHER FOR PRINCIPAL,
INTEREST, PREMIUMS, FEES, EXPENSES OR OTHERWISE (COLLECTIVELY, THE
“CO-BORROWER’S GUARANTEED OBLIGATIONS”).  ANY AND ALL PAYMENTS BY THE
CO-BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR
ANY SET-OFF, COUNTERCLAIM, OR WITHHOLDING SO THAT, IN EACH CASE, THE
ADMINISTRATIVE AGENT AND THE LENDERS WILL RECEIVE, AFTER GIVING EFFECT TO ANY
TAXES, THE FULL AMOUNT THAT IT WOULD OTHERWISE BE ENTITLED TO RECEIVE WITH
RESPECT TO THE CO-BORROWER’S GUARANTEED OBLIGATIONS.  THE CO-BORROWER
ACKNOWLEDGES AND AGREES THAT THIS IS A GUARANTY OF PAYMENT WHEN DUE, AND NOT OF
COLLECTION, AND THAT THIS GUARANTY MAY BE ENFORCED UP TO THE FULL AMOUNT OF THE
CO-BORROWER’S GUARANTEED OBLIGATIONS WITHOUT PROCEEDING AGAINST THE BORROWER,
AGAINST ANY SECURITY FOR THE CO-BORROWER’S GUARANTEED OBLIGATIONS OR UNDER ANY
OTHER GUARANTY COVERING ANY PORTION OF THE CO-BORROWER’S GUARANTEED OBLIGATIONS.


 


GUARANTY ABSOLUTE.  (I) THE BORROWER GUARANTEES THAT THE BORROWER’S GUARANTEED
OBLIGATIONS WILL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS AND (II) THE CO-BORROWER GUARANTEES THAT THE CO-BORROWER’S GUARANTEED
OBLIGATIONS WILL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS.  THE LIABILITY OF EACH OF THE BORROWER AND THE CO-BORROWER UNDER
THEIR RESPECTIVE GUARANTIES CONTAINED IN THIS AGREEMENT SHALL BE ABSOLUTE AND
UNCONDITIONAL IN ACCORDANCE WITH THEIR TERMS AND SHALL REMAIN IN FULL FORCE AND
EFFECT WITHOUT REGARD TO, AND SHALL NOT BE RELEASED, SUSPENDED, DISCHARGED,
TERMINATED OR OTHERWISE AFFECTED BY, ANY CIRCUMSTANCE OR OCCURRENCE WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, THE FOLLOWING (WHETHER OR NOT THE BORROWER OR THE
CO-BORROWER, AS THE CASE MAY BE, CONSENTS THERETO OR HAS NOTICE THEREOF):


 

(1)                                  the genuineness, validity, regularity,
enforceability or any future amendment of, or change in, the Obligations of the
primary obligor under this Agreement, any other Loan Document or any other
agreement, document or instrument to which such primary obligor is or may become
a party;

 

(2)                                  the absence of any action to enforce this
Agreement (including this Section 2.23) or any other Loan Document or the waiver
or consent by any guaranteed party with respect to any of the provisions
thereof;

 

(3)                                  the existence, value or condition of, or
failure to perfect its Lien against, any security for the Obligations or any
action, or the absence of any action, by any Lender in respect thereof
(including the release of any such security);

 

(4)                                  the insolvency of the primary obligor; or

 

(5)                                  any other action or circumstances which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor.

 


THE BORROWER AND THE CO-BORROWER EACH SHALL BE REGARDED, AND SHALL BE IN THE
SAME POSITION, AS PRINCIPAL DEBTOR WITH RESPECT TO THE OBLIGATIONS GUARANTEED
UNDER THIS SECTION 2.23.


 


EACH OF THE BORROWER AND THE CO-BORROWER EXPRESSLY WAIVES ALL RIGHTS IT MAY NOW
OR IN THE FUTURE HAVE UNDER ANY STATUTE, AT COMMON LAW, AT LAW OR IN EQUITY OR
OTHERWISE, TO COMPEL THE ADMINISTRATIVE AGENT OR ANY LENDER TO PROCEED IN
RESPECT OF THE OBLIGATIONS AGAINST THE OTHER, ANY GUARANTOR OR ANY OTHER PERSON
BEFORE PROCEEDING AGAINST, OR AS A CONDITION TO PROCEEDING AGAINST, SUCH
BORROWER OR CO-BORROWER, AS THE CASE MAY BE.  EACH OF THE BORROWER AND THE
CO-BORROWER FURTHER EXPRESSLY WAIVES AND AGREES NOT TO ASSERT OR TAKE ADVANTAGE
OF ANY DEFENSE

 

--------------------------------------------------------------------------------


 


BASED UPON THE FAILURE OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO COMMENCE AN
ACTION IN RESPECT OF THE OBLIGATIONS AGAINST THE OTHER, ANY GUARANTOR OR ANY
OTHER PERSON.  EACH OF THE BORROWER AND THE CO-BORROWER AGREES THAT ANY NOTICE
OR DIRECTIVE GIVEN AT ANY TIME TO THE ADMINISTRATIVE AGENT OR ANY LENDER WHICH
IS INCONSISTENT WITH THE WAIVERS IN THE PRECEDING TWO SENTENCES SHALL BE NULL
AND VOID AND MAY BE IGNORED BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, AND MAY
NOT BE PLEADED OR INTRODUCED AS EVIDENCE IN ANY LITIGATION RELATING TO THE
OBLIGATIONS OF SUCH BORROWER OR CO-BORROWER, AS THE CASE MAY BE, UNLESS THE
REQUIRED LENDERS HAVE SPECIFICALLY AGREED OTHERWISE IN WRITING.  THE FOREGOING
WAIVERS ARE OF THE ESSENCE OF THE TRANSACTION CONTEMPLATED BY THE LOAN DOCUMENTS
AND, BUT FOR THE PROVISIONS OF THIS SECTION 2.23 AND SUCH WAIVERS, THE LENDERS
WOULD DECLINE TO MAKE THE LOANS.


 


THE BORROWER AND THE CO-BORROWER EACH WAIVES DILIGENCE, PRESENTMENT AND DEMAND
(WHETHER FOR NON-PAYMENT OR PROTEST OR OF ACCEPTANCE, MATURITY, EXTENSION OF
TIME, CHANGE IN NATURE OR FORM OF THE OBLIGATIONS, ACCEPTANCE OF SECURITY,
RELEASE OF SECURITY, COMPOSITION OR AGREEMENT ARRIVED AT AS TO THE AMOUNT OF, OR
THE TERMS OF, THE OBLIGATIONS, NOTICE OF ADVERSE CHANGE IN ANY OTHER BORROWER’S
FINANCIAL CONDITION OR ANY OTHER FACT WHICH MIGHT MATERIALLY INCREASE THE RISK
TO SUCH BORROWER OR CO-BORROWER, AS THE CASE MAY BE) WITH RESPECT TO ANY OF THE
OBLIGATIONS OR ALL OTHER DEMANDS WHATSOEVER, EXCEPT TO THE EXTENT SPECIFICALLY
SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER AND THE CO-BORROWER EACH WAIVE THE BENEFIT OF ALL
PROVISIONS OF LAW WHICH ARE IN CONFLICT WITH THE TERMS OF THIS AGREEMENT.  THE
BORROWER AND THE CO-BORROWER EACH REPRESENT, WARRANT AND AGREE THAT ITS
OBLIGATIONS ARE NOT AND SHALL NOT BE SUBJECT TO ANY COUNTERCLAIMS, OFFSETS OR
DEFENSES OF ANY KIND AGAINST THE LENDER PARTIES, THE OTHER BORROWER OR ANY OTHER
GUARANTOR OF THE OBLIGATIONS NOW EXISTING OR WHICH MAY ARISE IN THE FUTURE.


 


IN THE EVENT THE CO-BORROWER SHALL MAKE A PAYMENT IN RESPECT OF THE LOANS OR ANY
OTHER OBLIGATIONS OR SHALL SUFFER ANY LOSS AS A RESULT OF ANY REALIZATION UPON
ANY OF ITS ASSETS PURSUANT TO ANY LOAN DOCUMENT, THE BORROWER SHALL, SUBJECT TO
THE LAST SENTENCE OF THIS CLAUSE (E), CONTRIBUTE TO THE CO-BORROWER AN AMOUNT
EQUAL TO SUCH PAYMENT MADE, OR LOSS SUFFERED, BY THE CO-BORROWER. NOTHING IN
THIS SECTION 2.23 SHALL AFFECT EACH OF THE BORROWER’S OR THE CO-BORROWER’S
SEVERAL LIABILITY FOR THE ENTIRE AMOUNT OF THE OBLIGATIONS.  THE BORROWER
COVENANTS AND AGREES THAT ITS OBLIGATION TO MAKE A CONTRIBUTION HEREUNDER TO THE
CO-BORROWER AND ITS RIGHT TO RECEIVE ANY CONTRIBUTION HEREUNDER FROM THE
CO-BORROWER SHALL BE SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO THE
OBLIGATIONS.


 


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, AND EXCEPT AS SET FORTH IN
CLAUSE (E) ABOVE, THE BORROWER AND THE CO-BORROWER EACH HEREBY  EXPRESSLY AND
IRREVOCABLY SUBORDINATES TO PAYMENT OF THE OBLIGATIONS ANY AND ALL RIGHTS AT LAW
OR IN EQUITY TO SUBROGATION,  REIMBURSEMENT,  EXONERATION, CONTRIBUTION,
INDEMNIFICATION OR SET OFF AND ANY AND ALL DEFENSES AVAILABLE TO A SURETY,
GUARANTOR OR ACCOMMODATION CO-OBLIGOR UNTIL THE OBLIGATIONS ARE INDEFEASIBLY
PAID IN FULL IN CASH AND THE COMMITMENTS HAVE BEEN TERMINATED.  THE BORROWER AND
THE CO-BORROWER EACH ACKNOWLEDGES AND AGREES THAT THIS SUBORDINATION IS INTENDED
TO BENEFIT THE LENDERS AND SHALL NOT LIMIT OR OTHERWISE AFFECT SUCH BORROWER’S
OR CO-BORROWER’S, AS THE CASE MAY BE, LIABILITY HEREUNDER OR THE ENFORCEABILITY
OF THIS SECTION 2.23, AND THAT THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS ARE INTENDED THIRD PARTY BENEFICIARIES OF THE WAIVERS AND AGREEMENTS SET
FORTH IN THIS SECTION 2.23.

 


SAVINGS CLAUSE.

 


IT IS THE INTENT OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE BORROWER AND THE
CO-BORROWER THAT THE CO-BORROWER’S MAXIMUM OBLIGATIONS SHALL BE IN, BUT NOT IN
EXCESS OF:

 

--------------------------------------------------------------------------------


 

(i)                                     in a case or proceeding commenced by or
against the Co-Borrower under the Bankruptcy Code on or within one year from the
date on which such Obligations are incurred, the maximum amount which would not
otherwise cause such Obligations to be avoidable or unenforceable against the
Co-Borrower under (A) Section 548 of the Bankruptcy Code or (B) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such case
or proceeding by virtue of Section 544 of the Bankruptcy Code; or

 

(ii)                                  in a case or proceeding commenced by or
against the Co-Borrower under the Bankruptcy Code subsequent to one year from
the date on which the Obligations of the Co-Borrower are incurred, the maximum
amount which would not otherwise cause such Obligations to be avoidable or
unenforceable against the Co-Borrower under any state fraudulent transfer or 
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or

 

(iii)                               in a case or proceeding commenced by or
against  the Co-Borrower under any law, statute or regulation other than the
Bankruptcy Code (including any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws or any state fraudulent transfer or fraudulent conveyance act or
statute applied in any such case or proceeding), the maximum amount which would
not otherwise cause the Obligations of the Co-Borrower to be avoidable or
unenforceable against the Co-Borrower under such law, statute or regulation.

 

The substantive laws under which the possible avoidance or unenforceability of
the Obligations shall be determined in any such case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions”.

 

(b)                                 To the end set forth in clause (a) above,
but only to the extent that the Obligations of the Co-Borrower would otherwise
be subject to avoidance under any Avoidance Provisions if the Co-Borrower is not
deemed to have received valuable consideration, fair value or reasonably
equivalent value for such Obligations, and if such Obligations would render the
Co-Borrower insolvent, leave the Co-Borrower with an unreasonably small capital
to conduct its business or cause the Co-Borrower to have incurred debts (or to
have intended to have incurred debts) beyond its ability to pay such debts as
they mature, in each case as of the time any of the Obligations are deemed to
have been incurred under the Avoidance Provisions, then the Maximum Obligations
of the Co-Borrower shall be reduced to that amount which, after giving effect
thereto, would not cause the Obligations, as so reduced, to be subject to
avoidance under the Avoidance Provisions.  This Section 2.24(b) is intended
solely to preserve the rights of the Lenders hereunder and under the other Loan
Documents to the maximum extent that would not cause the Obligations to be
subject to avoidance under the Avoidance Provisions, and neither the Co-Borrower
nor any other Person shall have any right or claim under this Section 2.24(b) as
against any Lender that would not otherwise be available to such Person under
the Avoidance Provisions.

 


INCREASE IN COMMITMENT.

 


SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER MAY, AT
ANY TIME BY WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, WHO SHALL PROMPTLY
NOTIFY THE LENDERS, REQUEST THAT THE AGGREGATE REVOLVING COMMITMENT BE INCREASED
UP TO AN AMOUNT NOT TO EXCEED $150,000,000 (THE “REQUESTED COMMITMENT AMOUNT”). 
NO LENDER (OR ANY SUCCESSOR THERETO) SHALL HAVE ANY OBLIGATION TO INCREASE ITS
REVOLVING COMMITMENT OR ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND ANY DECISION BY A LENDER TO INCREASE ITS REVOLVING
COMMITMENT SHALL BE MADE IN ITS SOLE DISCRETION INDEPENDENTLY FROM ANY OTHER
LENDER.

 

--------------------------------------------------------------------------------


 


THE BORROWER SHALL HAVE THE RIGHT TO OBTAIN COMMITMENTS FROM EXISTING LENDERS OR
NEW BANKS OR FINANCIAL INSTITUTIONS IN AN AGGREGATE AMOUNT SUCH THAT THE
EXISTING REVOLVING COMMITMENTS, PLUS THE AGGREGATE PRINCIPAL AMOUNT OF THE NEW
COMMITMENTS BY THE LENDERS OR NEW BANKS OR FINANCIAL INSTITUTIONS DOES NOT
EXCEED THE REQUESTED COMMITMENT AMOUNT; PROVIDED, HOWEVER, THAT (1) THE NEW
BANKS OR FINANCIAL INSTITUTIONS MUST BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
WHICH ACCEPTANCE WILL NOT BE UNREASONABLY WITHHELD OR DELAYED, AND (2) THE NEW
BANKS OR FINANCIAL INSTITUTIONS MUST BECOME PARTIES TO THIS AGREEMENT PURSUANT
TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT, PURSUANT TO WHICH (X) THEY SHALL BE GRANTED ALL OF THE RIGHTS THAT
EXISTING LENDERS HAVE UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND (Y)
THEY SHALL ASSUME THE SAME LIABILITIES AND OBLIGATIONS THAT THE EXISTING LENDERS
HAVE UNDER THIS AGREEMENT.


 


CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 


CONDITIONS TO EFFECTIVENESS. THE OBLIGATIONS OF THE LENDERS (INCLUDING THE
SWINGLINE LENDER) TO MAKE LOANS AND THE OBLIGATION OF THE ISSUING BANK TO ISSUE
ANY LETTER OF CREDIT HEREUNDER SHALL NOT BECOME EFFECTIVE UNTIL THE DATE ON
WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE
WITH SECTION 10.2).

 


THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND
PAYABLE ON OR PRIOR TO THE CLOSING DATE, INCLUDING REIMBURSEMENT OR PAYMENT OF
ALL OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES, CHARGES AND DISBURSEMENTS
OF COUNSEL TO THE ADMINISTRATIVE AGENT) REQUIRED TO BE REIMBURSED OR PAID BY THE
BORROWER HEREUNDER, UNDER ANY OTHER LOAN DOCUMENT AND UNDER ANY AGREEMENT WITH
THE ADMINISTRATIVE AGENT OR SUNTRUST EQUITABLE SECURITIES CORPORATION, AS
ARRANGER.


 


THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED THE FOLLOWING:


 

A COUNTERPART OF THIS AGREEMENT SIGNED BY OR ON BEHALF OF EACH PARTY THERETO OR
WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE
TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH
PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT;

 

DULY EXECUTED COUNTERPARTS OF THE FEE LETTER.

 

DULY EXECUTED NOTES EXECUTED BY THE BORROWER PAYABLE TO SUCH LENDER; AND DULY
EXECUTED NOTES EXECUTED BY THE CO-BORROWER PAYABLE TO SUCH LENDER.

 

A DULY EXECUTED SUBSIDIARY GUARANTEE AGREEMENT AND INDEMNITY AND CONTRIBUTION
AGREEMENT;

 

--------------------------------------------------------------------------------


 

A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH LOAN PARTY,
ATTACHING AND CERTIFYING COPIES OF ITS BYLAWS AND OF THE RESOLUTIONS OF ITS
BOARDS OF DIRECTORS, AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY AND CERTIFYING THE NAME, TITLE AND TRUE
SIGNATURE OF EACH OFFICER OF SUCH LOAN PARTY EXECUTING THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY;

 

CERTIFIED COPIES OF THE ARTICLES OF INCORPORATION OR OTHER CHARTER DOCUMENTS OF
EACH LOAN PARTY (OTHER THAN THE CO-BORROWER),  TOGETHER WITH CERTIFICATES OF
GOOD STANDING OR EXISTENCE, AS MAY BE AVAILABLE FROM THE SECRETARY OF STATE OF
THE JURISDICTION OF INCORPORATION OF SUCH LOAN PARTY (OTHER THAN THE
CO-BORROWER) AND WITH RESPECT TO THE BORROWER THE STATES OF TEXAS, FLORIDA,
OHIO, NORTH CAROLINA AND VIRGINIA WHERE THE BORROWER IS REQUIRED TO BE QUALIFIED
TO DO BUSINESS AS A FOREIGN CORPORATION;

 

A FAVORABLE WRITTEN OPINION OF KILPATRICK STOCKTON, LLP, COUNSEL TO THE LOAN
PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, AND
COVERING SUCH MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED THEREIN AS THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS SHALL REASONABLY REQUEST;

 

A CERTIFICATE, DATED THE CLOSING DATE AND SIGNED BY A RESPONSIBLE OFFICER,
CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN PARAGRAPHS (A), (B) AND
(C) OF SECTION 3.2 AND CONFIRMING COMPLIANCE WITH SECTION 6.2 AFTER GIVING
EFFECT TO THE USE OF PROCEEDS OF THE INITIAL LOANS;

 

CERTIFIED COPIES OF ALL CONSENTS, APPROVALS, AUTHORIZATIONS, REGISTRATIONS AND
FILINGS AND ORDERS REQUIRED OR ADVISABLE TO BE MADE OR OBTAINED UNDER ANY
REQUIREMENT OF LAW, OR BY ANY CONTRACTUAL OBLIGATION OF EACH LOAN PARTY, IN
CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY AND
ENFORCEABILITY OF THE TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY, AND SUCH CONSENTS, APPROVALS, AUTHORIZATIONS,
REGISTRATIONS, FILINGS AND ORDERS SHALL BE IN FULL FORCE AND EFFECT AND ALL
APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED; AND

 

CERTIFICATES OF INSURANCE ISSUED ON BEHALF OF INSURERS OF THE BORROWER AND ALL
GUARANTORS, DESCRIBING IN REASONABLE DETAIL THE TYPES AND AMOUNTS OF INSURANCE
(PROPERTY AND LIABILITY) MAINTAINED BY THE BORROWER AND ALL GUARANTORS, NAMING
ADMINISTRATIVE AGENT AS ADDITIONAL INSURED ON ALL LIABILITY POLICIES; AND

 

 SUCH OTHER DOCUMENTS, CERTIFICATES, INFORMATION OR LEGAL OPINIONS AS THE
ADMINISTRATIVE AGENT OR THE LENDERS MAY REASONABLY REQUEST, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS.

 


EACH CREDIT EVENT.   THE OBLIGATION OF EACH LENDER TO MAKE A LOAN ON THE
OCCASION OF ANY BORROWING AND OF THE ISSUING BANK TO ISSUE, AMEND, RENEW OR
EXTEND ANY LETTER OF CREDIT IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:

 


AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST; AND

 

--------------------------------------------------------------------------------


 


ALL REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH  IN THE LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL 
OF SUCH LETTER OF CREDIT, IN EACH CASE BEFORE AND AFTER GIVING EFFECT THERETO;
AND


 


SINCE THE DATE OF THE FINANCIAL STATEMENTS OF THE BORROWER DESCRIBED IN
SECTION 4.4, THERE SHALL HAVE BEEN NO CHANGE WHICH HAS HAD OR COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.

 


DELIVERY OF DOCUMENTS.  ALL OF THE LOAN DOCUMENTS, CERTIFICATES, LEGAL OPINIONS
AND OTHER DOCUMENTS AND PAPERS REFERRED TO IN THIS ARTICLE III, UNLESS OTHERWISE
SPECIFIED, SHALL BE DELIVERED TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
EACH OF THE LENDERS AND, EXCEPT FOR THE NOTES, IN SUFFICIENT COUNTERPARTS OR
COPIES FOR EACH OF THE LENDERS AND SHALL BE IN FORM AND SUBSTANCE SATISFACTORY
IN ALL RESPECTS TO THE ADMINISTRATIVE AGENT.

 


TERMINATION OF EXISTING CREDIT AGREEMENT.  UPON THIS AGREEMENT BECOMING
EFFECTIVE, THE EXISTING CREDIT AGREEMENT SHALL AUTOMATICALLY TERMINATE (OTHER
THAN THOSE PROVISIONS THAT BY THEIR TERMS SURVIVE TERMINATION OF THE EXISTING
CREDIT AGREEMENT), ALL COMMITMENTS OF THE LENDERS THEREUNDER TO FUND ADDITIONAL
ADVANCES SHALL TERMINATE AUTOMATICALLY, AND ALL AMOUNTS OUTSTANDING THEREUNDER,
TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST, FEES AND OTHER AMOUNTS SHALL BE
AUTOMATICALLY PAID IN FULL BY THE INITIAL BORROWING HEREUNDER.  UPON TERMINATION
OF THE EXISTING CREDIT AGREEMENT, EACH LENDER AGREES TO PROMPTLY RETURN ALL
NOTES IN FAVOR OF SUCH LENDER EXECUTED BY BORROWER IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT.

 


REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower and the Co-Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

 


EXISTENCE; POWER.  THE BORROWER AND EACH OF ITS SUBSIDIARIES (I) IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING AS A CORPORATION UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION, (II) HAS ALL REQUISITE POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, AND (III) IS DULY QUALIFIED
TO DO BUSINESS, AND IS IN GOOD STANDING, IN EACH JURISDICTION WHERE SUCH
QUALIFICATION IS REQUIRED, EXCEPT WHERE A FAILURE TO BE SO QUALIFIED COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


ORGANIZATIONAL POWER; AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH LOAN PARTY OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY ARE WITHIN
SUCH LOAN PARTY’S ORGANIZATIONAL POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ORGANIZATIONAL, AND IF REQUIRED, STOCKHOLDER, ACTION. THIS AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER, AND CONSTITUTES, AND EACH
OTHER TRANSACTION DOCUMENT TO WHICH ANY LOAN PARTY IS A PARTY, WHEN EXECUTED AND
DELIVERED BY SUCH LOAN PARTY, WILL CONSTITUTE, VALID AND BINDING OBLIGATIONS OF
THE BORROWER OR SUCH LOAN PARTY (AS THE CASE MAY BE), ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR SIMILAR LAWS AFFECTING
THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF
EQUITY.

 


GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE
BY THE BORROWER AND THE CO-BORROWER OF THIS AGREEMENT, AND BY EACH LOAN PARTY OF
THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY (A) DO NOT REQUIRE ANY
CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY ACTION BY, ANY
GOVERNMENTAL AUTHORITY, EXCEPT THOSE AS HAVE BEEN OBTAINED OR MADE AND ARE IN
FULL FORCE AND EFFECT OR WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
(B) WILL NOT VIOLATE ANY APPLICABLE LAW OR REGULATION OR THE CHARTER, BY-LAWS OR
OTHER ORGANIZATIONAL DOCUMENTS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY
JUDGMENT OR ORDER OF ANY GOVERNMENTAL AUTHORITY BINDING ON THE BORROWER OR ANY
OF ITS SUBSIDIARIES, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY
INDENTURE, MATERIAL AGREEMENT OR OTHER MATERIAL INSTRUMENT BINDING ON THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF ITS ASSETS OR GIVE RISE TO A RIGHT
THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY THE BORROWER OR

 

--------------------------------------------------------------------------------


 


ANY OF ITS SUBSIDIARIES AND (D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN ON ANY ASSET OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT LIENS
(IF ANY) CREATED UNDER THE LOAN DOCUMENTS.

 


FINANCIAL STATEMENTS.  THE BORROWER HAS FURNISHED TO EACH LENDER (I) THE AUDITED
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF
DECEMBER 31, 2003, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME,
SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL YEAR THEN ENDED PREPARED BY
ERNST & YOUNG AND (II) THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER
AND ITS SUBSIDIARIES AS OF MARCH 31, 2004, AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE FISCAL QUARTER AND
YEAR-TO-DATE PERIOD THEN ENDING, CERTIFIED BY A RESPONSIBLE OFFICER.  SUCH
FINANCIAL STATEMENTS FAIRLY PRESENT THE CONSOLIDATED FINANCIAL CONDITION OF THE
BORROWER AND ITS SUBSIDIARIES AS OF SUCH DATES AND THE CONSOLIDATED RESULTS OF
OPERATIONS FOR SUCH PERIODS IN CONFORMITY WITH GAAP CONSISTENTLY APPLIED,
SUBJECT TO YEAR END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN THE CASE
OF THE STATEMENTS REFERRED TO IN CLAUSE (II). SINCE DECEMBER 31, 2003, THERE
HAVE BEEN NO CHANGES WITH RESPECT TO THE BORROWER AND ITS SUBSIDIARIES WHICH
HAVE HAD OR COULD REASONABLY BE EXPECTED TO HAVE, SINGLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.

 


LITIGATION AND ENVIRONMENTAL MATTERS.

 


NO LITIGATION, INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATORS OR
GOVERNMENTAL AUTHORITIES IS PENDING AGAINST OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES (I) AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE
DETERMINATION THAT COULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT OR (II) WHICH IN ANY MANNER DRAWS
INTO QUESTION THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT.  EXCEPT AS SET FORTH ON SCHEDULE 4.5(A), AS OF THE CLOSING
DATE, NO LITIGATION, INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATORS OR
GOVERNMENTAL AUTHORITIES IS PENDING AGAINST OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES THAT SEEKS DAMAGES IN EXCESS OF $500,000.


 


EXCEPT FOR THE MATTERS SET FORTH ON SCHEDULE 4.5(B), NEITHER THE BORROWER NOR
ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO COMPLY IN ANY MATERIAL RESPECT WITH
ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE
OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT
TO ANY ENVIRONMENTAL LIABILITY IN EXCESS OF $500,000, (III) HAS RECEIVED NOTICE
OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY IN EXCESS OF $500,000
OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY IN EXCESS OF
$500,000.


 


COMPLIANCE WITH LAWS AND AGREEMENTS.  THE BORROWER AND EACH SUBSIDIARY IS IN
COMPLIANCE WITH (A) ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY, AND (B) ALL INDENTURES, AGREEMENTS OR OTHER INSTRUMENTS
BINDING UPON IT OR ITS PROPERTIES, EXCEPT WHERE NON-COMPLIANCE, EITHER SINGLY OR
IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.

 


INVESTMENT COMPANY ACT, ETC.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES
IS (A) AN “INVESTMENT COMPANY”, AS DEFINED IN, OR SUBJECT TO REGULATION UNDER,
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, (B) A “HOLDING COMPANY” AS
DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, AS AMENDED OR (C) OTHERWISE SUBJECT TO ANY OTHER REGULATORY SCHEME
LIMITING ITS ABILITY TO INCUR DEBT.

 


TAXES.  THE BORROWER AND ITS SUBSIDIARIES AND EACH OTHER PERSON FOR WHOSE TAXES
THE BORROWER OR ANY SUBSIDIARY COULD BECOME LIABLE HAVE TIMELY FILED OR CAUSED
TO BE FILED ALL FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS
THAT ARE REQUIRED TO BE FILED BY THEM, AND HAVE PAID ALL TAXES SHOWN TO BE DUE
AND PAYABLE ON SUCH RETURNS OR ON ANY ASSESSMENTS MADE AGAINST IT OR ITS
PROPERTY AND ALL OTHER TAXES, FEES OR OTHER CHARGES IMPOSED ON IT OR ANY OF ITS
PROPERTY BY ANY GOVERNMENTAL AUTHORITY, EXCEPT (I) TO THE EXTENT THE FAILURE TO
DO SO WOULD NOT HAVE A MATERIAL ADVERSE EFFECT OR (II) WHERE THE SAME ARE
CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH
THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, HAS SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES.  THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF THE
BORROWER AND ITS SUBSIDIARIES IN RESPECT OF SUCH TAXES ARE ADEQUATE, AND NO TAX
LIABILITIES THAT COULD BE MATERIALLY IN EXCESS OF THE AMOUNT SO PROVIDED ARE
ANTICIPATED.

 


MARGIN REGULATIONS.  NONE OF THE PROCEEDS OF ANY OF THE LOANS OR LETTERS OF
CREDIT WILL BE USED FOR “PURCHASING” OR “CARRYING” ANY “MARGIN STOCK” WITH THE
RESPECTIVE MEANINGS OF EACH OF SUCH TERMS UNDER REGULATION U AS NOW AND FROM
TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY PURPOSE THAT VIOLATES THE PROVISIONS
OF THE APPLICABLE MARGIN REGULATIONS.

 


ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR THAT,
WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH LIABILITY  IS
REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF  ALL ACCUMULATED  BENEFIT
OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF
STATEMENT OF FINANCIAL STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST
RECENT FINANCIAL

 

--------------------------------------------------------------------------------


 


STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN $1,000,000 THE FAIR
MARKET VALUE OF THE ASSETS OF SUCH PLAN, AND THE PRESENT VALUE OF ALL
ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS (BASED ON THE
ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL STANDARDS NO. 87) DID
NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH
AMOUNTS, EXCEED BY MORE THAN $1,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF
ALL SUCH UNDERFUNDED PLANS.

 


OWNERSHIP OF PROPERTY.

 


EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS GOOD TITLE TO, OR VALID LEASEHOLD
INTERESTS IN, ALL OF ITS REAL AND PERSONAL PROPERTY MATERIAL TO THE OPERATION OF
ITS BUSINESS.


 


EACH OF THE BORROWER AND ITS SUBSIDIARIES OWNS, OR IS LICENSED, OR OTHERWISE HAS
THE RIGHT, TO USE, ALL  PATENTS, TRADEMARKS, SERVICE MARKS, TRADENAMES,
COPYRIGHTS AND OTHER INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE
THEREOF BY THE BORROWER AND ITS SUBSIDIARIES DOES NOT INFRINGE ON THE RIGHTS OF
ANY OTHER PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


DISCLOSURE.  EACH OF THE BORROWER AND CO-BORROWER HAS DISCLOSED TO THE LENDERS
ALL AGREEMENTS, INSTRUMENTS, AND CORPORATE OR OTHER RESTRICTIONS TO WHICH THE
BORROWER OR ANY OF ITS SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO
ANY OF THEM, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NONE OF THE REPORTS (INCLUDING
WITHOUT LIMITATION ALL REPORTS THAT THE BORROWER IS REQUIRED TO FILE WITH THE
SECURITIES AND EXCHANGE COMMISSION), FINANCIAL STATEMENTS, CERTIFICATES OR OTHER
WRITTEN INFORMATION FURNISHED BY OR ON BEHALF OF THE BORROWER TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OR
SYNDICATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR DELIVERED HEREUNDER
OR THEREUNDER (AS MODIFIED OR SUPPLEMENTED BY ANY OTHER INFORMATION SO
FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, TAKEN AS A WHOLE, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED,
THAT WITH RESPECT TO PROJECTED FINANCIAL INFORMATION, THE BORROWER REPRESENTS
ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS
BELIEVED TO BE REASONABLE AT THE TIME.

 


LABOR RELATIONS.  THERE ARE NO STRIKES, LOCKOUTS OR OTHER MATERIAL LABOR
DISPUTES OR GRIEVANCES AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR, TO
THE BORROWER’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY OF
ITS SUBSIDIARIES, AND NO SIGNIFICANT UNFAIR LABOR PRACTICE, CHARGES OR
GRIEVANCES ARE PENDING AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR TO
THE BORROWER’S KNOWLEDGE, THREATENED AGAINST ANY OF THEM BEFORE ANY GOVERNMENTAL
AUTHORITY.  ALL PAYMENTS DUE FROM THE BORROWER OR ANY OF ITS SUBSIDIARIES
PURSUANT TO THE PROVISIONS OF ANY COLLECTIVE BARGAINING AGREEMENT HAVE BEEN PAID
OR ACCRUED AS A LIABILITY ON THE BOOKS OF THE BORROWER OR ANY SUCH SUBSIDIARY,
EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


SUBSIDIARIES.  SCHEDULE 4.14 SETS FORTH THE NAME OF, THE OWNERSHIP INTEREST OF
THE BORROWER IN, THE JURISDICTION OF INCORPORATION OF, AND THE TYPE OF, EACH
SUBSIDIARY AND IDENTIFIES EACH SUBSIDIARY THAT IS A SUBSIDIARY LOAN PARTY, IN
EACH CASE AS OF THE CLOSING DATE.

 


AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of and interest on any Loan or any fee or any LC
Disbursement remains unpaid or any Letter of Credit remains outstanding:

 


FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE BORROWER WILL DELIVER TO THE
ADMINISTRATIVE AGENT AND EACH LENDER:

 


AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH
FISCAL YEAR OF BORROWER, A COPY OF THE ANNUAL AUDITED REPORT FOR SUCH FISCAL
YEAR FOR THE BORROWER AND ITS SUBSIDIARIES, CONTAINING A CONSOLIDATED AND 
UNAUDITED CONSOLIDATING BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF
THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED AND UNAUDITED
CONSOLIDATING STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS
(TOGETHER WITH ALL FOOTNOTES THERETO) OF THE BORROWER AND ITS SUBSIDIARIES FOR
SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR
THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL

 

--------------------------------------------------------------------------------


 


AND REPORTED ON BY ERNST & YOUNG OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
NATIONALLY RECOGNIZED STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION,
EXCEPTION OR EXPLANATION  AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO SCOPE
OF SUCH AUDIT) TO THE EFFECT THAT SUCH FINANCIAL STATEMENTS PRESENT FAIRLY IN
ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS OF
THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR ON A CONSOLIDATED BASIS
IN ACCORDANCE WITH GAAP AND THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN
CONNECTION WITH SUCH CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN MADE IN
ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS;


 


AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END OF EACH 
FISCAL QUARTER OF EACH FISCAL YEAR OF THE BORROWER (OTHER THAN THE LAST FISCAL
QUARTER), AN UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER AND THE
RELATED UNAUDITED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND CASH
FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL QUARTER AND THE THEN
ELAPSED PORTION OF SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING QUARTER AND THE CORRESPONDING PORTION OF
BORROWER’S PREVIOUS FISCAL YEAR, ALL CERTIFIED BY THE CHIEF FINANCIAL OFFICER,
TREASURER OR CONTROLLER OF THE BORROWER AS PRESENTING FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND
ITS SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP, SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;


 


CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
CLAUSES (A) AND (B) ABOVE, A CERTIFICATE OF A RESPONSIBLE OFFICER,
(I) CERTIFYING AS TO WHETHER THERE EXISTS A DEFAULT OR EVENT OF DEFAULT ON THE
DATE OF SUCH CERTIFICATE, AND IF A DEFAULT OR AN EVENT OF DEFAULT THEN EXISTS,
SPECIFYING THE DETAILS THEREOF AND THE ACTION WHICH THE BORROWER HAS TAKEN OR
PROPOSES TO TAKE WITH RESPECT THERETO, (II) SETTING FORTH IN REASONABLE DETAIL
CALCULATIONS DEMONSTRATING COMPLIANCE WITH ARTICLE VI AND (III) STATING WHETHER
ANY CHANGE IN GAAP OR THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE
BORROWER’S AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.4 AND, IF ANY
CHANGE HAS OCCURRED, SPECIFYING THE EFFECT  OF SUCH CHANGE ON THE FINANCIAL
STATEMENTS ACCOMPANYING SUCH CERTIFICATE;


 


CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
CLAUSE (A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH
FINANCIAL STATEMENTS STATING WHETHER THEY OBTAINED ANY KNOWLEDGE DURING THE
COURSE OF THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT OR EVENT
OF DEFAULT (WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY
ACCOUNTING RULES OR GUIDELINES);


 


PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC AND
OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL
FUNCTIONS OF SAID COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR
DISTRIBUTED BY THE BORROWER TO ITS SHAREHOLDERS GENERALLY, AS THE CASE MAY BE;
AND


 


PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING THE
RESULTS OF OPERATIONS, BUSINESS AFFAIRS AND  FINANCIAL CONDITION OF THE BORROWER
OR ANY SUBSIDIARY AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY
REQUEST; AND

 

--------------------------------------------------------------------------------


 

(g)                                 as soon as available and in any event within
30 days after the end of each fiscal year of the Borrower, a forecasted income
statement, balance sheet, and statement of cash flows for the following fiscal
year.

 


NOTICES OF MATERIAL EVENTS.  THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE
AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:

 


THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;


 


THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR BEFORE ANY
ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR, TO THE KNOWLEDGE OF THE
BORROWER, AFFECTING THE BORROWER OR ANY SUBSIDIARY WHICH, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


THE OCCURRENCE OF ANY EVENT OR ANY OTHER DEVELOPMENT BY WHICH THE BORROWER OR
ANY OF ITS SUBSIDIARIES (I) FAILS TO COMPLY IN ANY MATERIAL RESPECT WITH ANY
ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR
OTHER APPROVAL  REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) BECOMES SUBJECT TO
ANY ENVIRONMENTAL LIABILITY IN EXCESS OF $500,000, (III) RECEIVES NOTICE OF ANY
CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY IN EXCESS OF $500,000, OR (IV)
BECOMES AWARE OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY IN EXCESS OF $500,000
AND IN EACH OF THE PRECEDING CLAUSES, WHICH INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


THE OCCURRENCE OF ANY ERISA EVENT THAT ALONE, OR TOGETHER WITH ANY OTHER ERISA
EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY
OF THE BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING
$1,000,000; AND


 


ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE EXPECTED TO RESULT
IN, A MATERIAL ADVERSE EFFECT.


 


EACH NOTICE DELIVERED UNDER THIS SECTION SHALL BE ACCOMPANIED BY A WRITTEN
STATEMENT OF A RESPONSIBLE OFFICER SETTING FORTH THE DETAILS OF THE EVENT OR
DEVELOPMENT REQUIRING SUCH NOTICE AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN
WITH RESPECT THERETO.


 


EXISTENCE; CONDUCT OF BUSINESS.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW
AND MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND ITS RESPECTIVE
RIGHTS, LICENSES, PERMITS, PRIVILEGES, FRANCHISES, PATENTS, COPYRIGHTS,
TRADEMARKS AND TRADE NAMES MATERIAL TO THE CONDUCT OF ITS BUSINESS AND WILL
CONTINUE TO ENGAGE IN THE SAME BUSINESS AS PRESENTLY CONDUCTED OR SUCH OTHER
BUSINESSES THAT ARE REASONABLY RELATED THERETO; PROVIDED, THAT NOTHING IN THIS
SECTION SHALL PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION
PERMITTED UNDER SECTION 7.3.

 


COMPLIANCE WITH LAWS, ETC. THE BORROWER WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND REQUIREMENTS OF
ANY GOVERNMENTAL AUTHORITY APPLICABLE TO ITS PROPERTIES, EXCEPT WHERE THE
FAILURE TO DO SO, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


PAYMENT OF OBLIGATIONS.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, PAY AND DISCHARGE AT OR BEFORE MATURITY, ALL OF ITS OBLIGATIONS
AND LIABILITIES (INCLUDING WITHOUT LIMITATION ALL TAX LIABILITIES AND CLAIMS
THAT COULD RESULT IN A STATUTORY LIEN) BEFORE THE SAME SHALL BECOME DELINQUENT
OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE BORROWER OR SUCH
SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN
ACCORDANCE WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


BOOKS AND RECORDS. THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES
TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT
ENTRIES SHALL BE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS
BUSINESS AND ACTIVITIES TO THE EXTENT NECESSARY TO PREPARE THE CONSOLIDATED
FINANCIAL STATEMENTS OF BORROWER IN CONFORMITY WITH GAAP.

 


VISITATION, INSPECTION, ETC.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY
LENDER, TO VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE ITS BOOKS AND RECORDS
AND TO MAKE COPIES AND TAKE EXTRACTS THEREFROM, AND TO DISCUSS ITS AFFAIRS,
FINANCES AND ACCOUNTS WITH ANY OF ITS OFFICERS AND WITH ITS

 

--------------------------------------------------------------------------------


 


INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS
OFTEN AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST AFTER
REASONABLE PRIOR NOTICE TO THE BORROWER; PROVIDED, HOWEVER, IF A DEFAULT OR AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NO PRIOR NOTICE SHALL BE
REQUIRED. ALL REASONABLE EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND, AT
ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT OR AN
EVENT OF DEFAULT, ANY LENDERS IN CONNECTION WITH ANY SUCH VISIT, INSPECTION,
AUDIT, EXAMINATION AND DISCUSSIONS SHALL BE BORNE BY THE BORROWER.

 


MAINTENANCE OF PROPERTIES; INSURANCE.  THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, (A) KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO THE CONDUCT
OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR
EXCEPTED, EXCEPT WHERE THE FAILURE TO DO SO, EITHER INDIVIDUALLY OR IT THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT AND (B) MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES, INSURANCE WITH RESPECT TO ITS PROPERTIES AND BUSINESS, AND THE
PROPERTIES AND BUSINESS OF ITS SUBSIDIARIES, AGAINST LOSS OR DAMAGE OF THE KINDS
CUSTOMARILY INSURED AGAINST BY COMPANIES IN THE SAME OR SIMILAR BUSINESSES
OPERATING IN THE SAME OR SIMILAR LOCATIONS.  IN ADDITION, AND NOT IN LIMITATION
OF THE FOREGOING, THE BORROWER SHALL MAINTAIN AND KEEP IN FORCE INSURANCE
COVERAGE ON ITS INVENTORY, AS IS CONSISTENT WITH BEST INDUSTRY PRACTICES.  THE
BORROWER SHALL AT ALL TIMES CAUSE THE ADMINISTRATIVE AGENT TO BE NAMED AS
ADDITIONAL INSURED ON ALL OF ITS CASUALTY AND LIABILITY POLICIES.

 


USE OF PROCEEDS AND LETTERS OF CREDIT.  THE BORROWER WILL USE THE PROCEEDS OF
ALL LOANS TO FINANCE WORKING CAPITAL NEEDS, TO REFINANCE EXISTING DEBT, TO
FINANCE PERMITTED ACQUISITIONS AND FOR OTHER GENERAL CORPORATE PURPOSES OF THE
BORROWER AND ITS SUBSIDIARIES. NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED,
WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT WOULD VIOLATE ANY RULE OR
REGULATION OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, INCLUDING
REGULATIONS T, U OR X.  ALL LETTERS OF CREDIT WILL BE USED FOR GENERAL CORPORATE
PURPOSES.

 


ADDITIONAL SUBSIDIARIES.

 


THE BORROWER MAY, AFTER THE CLOSING DATE, ACQUIRE OR FORM ADDITIONAL DOMESTIC
SUBSIDIARIES SO LONG AS THE BORROWER, WITHIN TEN (10) BUSINESS DAYS AFTER ANY
SUCH DOMESTIC SUBSIDIARY IS ACQUIRED OR FORMED, (I) NOTIFIES THE ADMINISTRATIVE
AGENT AND THE LENDERS THEREOF AND (II) CAUSES SUCH DOMESTIC SUBSIDIARY TO BECOME
A SUBSIDIARY LOAN PARTY BY EXECUTING AGREEMENTS IN THE FORM OF ANNEX I TO THE
SUBSIDIARY GUARANTY AGREEMENT AND ANNEX I TO INDEMNITY AND CONTRIBUTION
AGREEMENT AND (III) CAUSES SUCH DOMESTIC SUBSIDIARY TO DELIVER SIMULTANEOUSLY
THEREWITH SIMILAR DOCUMENTS APPLICABLE TO SUCH DOMESTIC SUBSIDIARY DESCRIBED IN
SECTION 3.1 AS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.


 


THE BORROWER SHALL NOT ACQUIRE OR FORM ANY ADDITIONAL FOREIGN SUBSIDIARIES;
PROVIDED, HOWEVER, THAT THE BORROWER MAY ACQUIRE OR FORM ADDITIONAL SUBSIDIARIES
INCORPORATED UNDER THE LAWS OF CANADA SO LONG AS THE BORROWER, WITHIN TEN (10)
BUSINESS DAYS AFTER ANY SUCH FOREIGN SUBSIDIARY IS ACQUIRED OR FORMED, (I)
NOTIFIES THE ADMINISTRATIVE AGENT AND THE LENDERS THEREOF, (II) DELIVERS STOCK
CERTIFICATES AND RELATED PLEDGE AGREEMENTS, IN FORM SATISFACTORY TO A COLLATERAL
AGENT ACCEPTABLE TO THE REQUIRED LENDERS,  EVIDENCING THE PLEDGE OF 66% (OR SUCH
GREATER PERCENTAGE WHICH WOULD NOT RESULT IN MATERIAL ADVERSE TAX CONSEQUENCES)
OF THE ISSUED AND OUTSTANDING CAPITAL STOCK ENTITLED TO VOTE (WITHIN THE MEANING
OF TREAS. REG. SECTION 1.956-2(C)(2)) AND 100% OF THE ISSUED AND OUTSTANDING
CAPITAL STOCK NOT ENTITLED TO VOTE (WITHIN THE MEANING OF TREAS. REG.
SECTION 1.956-2(C)(2)) OF EACH SUCH SUBSIDIARY DIRECTLY OWNED BY THE BORROWER OR
ANY DOMESTIC SUBSIDIARY TO SECURE THE OBLIGATIONS, (III) CAUSES SUCH  SUBSIDIARY
TO DELIVER SIMULTANEOUSLY THEREWITH SIMILAR DOCUMENTS APPLICABLE TO SUCH FOREIGN
SUBSIDIARY DESCRIBED IN SECTION 3.1 AS REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, AND (IV) THE ADMINISTRATIVE AGENT ENTERS INTO AN
INTERCREDITOR AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED
LENDERS, WITH ALL OTHER CREDITORS OF THE BORROWER HAVING A SIMILAR COVENANT WITH
THE BORROWER.


 


 POST-CLOSING REQUIREMENTS    THE BORROWER WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO:

 


NO LATER THAN FORTY-FIVE (45) DAYS AFTER THE CLOSING DATE, DELIVER TO THE
ADMINISTRATIVE AGENT CERTIFIED COPIES OF THE ARTICLES OF INCORPORATION OR OTHER
CHARTER DOCUMENTS OF THE CO-BORROWER TOGETHER WITH CERTIFICATES OF GOOD STANDING
OR EXISTENCE FROM THE DEPARTMENT OF STATE OF THE COMMONWEALTH OF PUERTO RICO OF
THE CO-BORROWER.

 

--------------------------------------------------------------------------------


 


NO LATER THAN FORTY-FIVE DAYS (45) DAYS AFTER THE CLOSING DATE, DELIVER TO THE
ADMINISTRATIVE AGENT, A FAVORABLE WRITTEN OPINION OF PUERTO RICO COUNSEL TO THE
CO-BORROWER, ADDRESSED TO ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, AND
COVERING SUCH MATTERS OF PUERTO RICO LAW RELATING TO THE CO-BORROWER, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREIN WITH RESPECT TO THE
CO-BORROWER AS THE ADMINISTRATIVE AGENT OF THE REQUIRED LENDERS SHALL REASONABLY
REQUEST.


 


FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on or any Loan remains unpaid or any
fee or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:

 


TOTAL DEBT TO EBITDA RATIO.  THE BORROWER AND ITS SUBSIDIARIES SHALL MAINTAIN,
AS OF THE LAST DAY OF EACH FISCAL QUARTER OF THE BORROWER, COMMENCING WITH THE
FISCAL QUARTER ENDING JUNE 30, 2004, A TOTAL DEBT TO EBITDA RATIO OF NOT GREATER
THAN 3.00:1.00.

 


TOTAL ADJUSTED DEBT TO TOTAL ADJUSTED CAPITAL RATIO.  THE BORROWER AND ITS
SUBSIDIARIES SHALL MAINTAIN, AS OF THE LAST DAY OF EACH FISCAL QUARTER OF THE
BORROWER, COMMENCING WITH THE FISCAL QUARTER ENDING JUNE 30, 2004, A TOTAL
ADJUSTED DEBT TO TOTAL ADJUSTED CAPITAL RATIO OF NOT GREATER THAN 0.60:1.00.

 


FIXED CHARGE COVERAGE RATIO.  THE BORROWER AND ITS SUBSIDIARIES SHALL MAINTAIN,
AS OF THE LAST DAY OF EACH FISCAL QUARTER OF THE BORROWER, COMMENCING WITH THE
FISCAL QUARTER ENDING JUNE 30, 2004, A FIXED CHARGE COVERAGE RATIO OF NOT LESS
THAN 2:00 TO 1:00.

 


MINIMUM CONSOLIDATED NET WORTH.  THE BORROWER AND ITS SUBSIDIARIES SHALL
MAINTAIN A CONSOLIDATED NET WORTH OF AN AMOUNT EQUAL TO THE SUM OF (I)
$338,340,000, PLUS (II) 50% OF CUMULATIVE POSITIVE CONSOLIDATED NET INCOME
ACCRUED DURING EACH FISCAL QUARTER ENDING THEREAFTER, SINCE THE END OF SUCH
FISCAL QUARTER OF THE BORROWER, COMMENCING WITH THE FISCAL QUARTER ENDING
JUNE 30, 2004, PLUS (III) 100% OF THE NET PROCEEDS FROM ANY PUBLIC OR PRIVATE
OFFERING OF COMMON STOCK OF THE BORROWER AFTER THE CLOSING DATE, CALCULATED
QUARTERLY ON THE LAST DAY OF EACH FISCAL QUARTER; PROVIDED, THAT IF CONSOLIDATED
NET INCOME IS NEGATIVE IN ANY FISCAL QUARTER THE AMOUNT ADDED FOR SUCH FISCAL
QUARTER SHALL BE ZERO AND SUCH NEGATIVE CONSOLIDATED NET INCOME SHALL NOT REDUCE
THE AMOUNT OF CONSOLIDATED NET INCOME ADDED FROM ANY PREVIOUS FISCAL QUARTER. 
PROMPTLY UPON THE CONSUMMATION OF ANY OFFERING OF COMMON STOCK OF THE BORROWER,
THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT IN WRITING OF THE AMOUNT OF
THE PROCEEDS THEREOF.

 


NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on any Loan remains unpaid or any fee
or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:

 


INDEBTEDNESS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS,
EXCEPT:

 


INDEBTEDNESS CREATED PURSUANT TO THE LOAN DOCUMENTS;


 


INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH ON SCHEDULE 7.1 AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT

 

--------------------------------------------------------------------------------


 


THEREOF (IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH EXTENSION, RENEWAL OR
REPLACEMENT) OR SHORTEN THE MATURITY OR THE WEIGHTED AVERAGE LIFE THEREOF;


 


INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED AFTER THE CLOSING DATE
TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL
ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN
CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY
SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF; PROVIDED, THAT SUCH INDEBTEDNESS
IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION
OF SUCH CONSTRUCTION OR IMPROVEMENTS OR EXTENSIONS, RENEWALS, AND REPLACEMENTS
OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF (IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH EXTENSION, RENEWAL OR
REPLACEMENT) OR SHORTEN THE MATURITY OR THE WEIGHTED AVERAGE LIFE THEREOF;
PROVIDED FURTHER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS DOES
NOT EXCEED $15,000,000 AT ANY TIME OUTSTANDING;


 


INDEBTEDNESS OF THE BORROWER OWING TO ANY LOAN PARTY AND OF ANY LOAN PARTY OWING
TO THE BORROWER OR ANY OTHER LOAN PARTY;


 


GUARANTEES BY THE BORROWER OF INDEBTEDNESS OF ANY LOAN PARTY AND BY ANY LOAN
PARTY OF INDEBTEDNESS OF THE BORROWER OR ANY OTHER LOAN PARTY;


 


INDEBTEDNESS OR CONTINGENT LIABILITY UNDER THE SYNTHETIC LEASE DOCUMENTS
PROVIDED THAT THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL SUCH
INDEBTEDNESS DOES NOT EXCEED $25,000,000 AT ANY ONE TIME;


 


GUARANTEES BY THE BORROWER OF INDEBTEDNESS OF CERTAIN FRANCHISE OPERATORS OF THE
BORROWER, PROVIDED SUCH GUARANTEES ARE GIVEN BY THE BORROWER IN CONNECTION WITH
(1)  LOANS MADE PURSUANT TO THE TERMS OF THE LOAN FACILITY AGREEMENT, (2) LOANS
MADE PURSUANT TO THE SOUTHTRUST LOAN FACILITY AGREEMENT IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $250,000, AND (3) LOANS MADE BY SUNTRUST BANK TO
FINANCE THE PURCHASE OF EQUITY INTERESTS IN CERTAIN FRANCHISES OF THE BORROWER
IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $10,000,000;


 


ENDORSED NEGOTIABLE INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF
BUSINESS;


 


GUARANTEES BY BORROWER OF INDEBTEDNESS OF FOREIGN SUBSIDIARIES, PROVIDED THAT
THE AMOUNT OF SUCH GUARANTEED INDEBTEDNESS, TOGETHER WITH THE PRINCIPAL AMOUNT
ANY LOANS TO FOREIGN SUBSIDIARIES PERMITTED TO BE MADE UNDER CLAUSE (L) BELOW,
DOES NOT EXCEED $10,000,000 AT ANY TIME;


 


LOANS BY BORROWER TO ITS FOREIGN SUBSIDIARIES, PROVIDED THAT THE AMOUNT OF SUCH
LOANS, TOGETHER WITH THE AMOUNT OF GUARANTEED INDEBTEDNESS PERMITTED TO BE
INCURRED UNDER CLAUSE (I) ABOVE, DOES NOT EXCEED $10,000,000 AT ANY TIME; AND


 


INDEBTEDNESS IN THE AGGREGATE PRINCIPAL AMOUNT OF $50,000,000 AS EVIDENCED BY
THE 6.88% SENIOR NOTES OF BORROWER ISSUED PURSUANT TO THE NOTE PURCHASE
AGREEMENT, TOGETHER WITH GUARANTEES OF SUCH INDEBTEDNESS BY ANY SUBSIDIARIES OF
BORROWER; AND


 


OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$30,000,000 AT ANY TIME OUTSTANDING.

 

--------------------------------------------------------------------------------


 


NEGATIVE PLEDGE.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY OF ITS
ASSETS OR PROPERTY NOW OWNED OR HEREAFTER ACQUIRED (OTHER THAN ANY SHARES OF
STOCK OF THE BORROWER THAT ARE REPURCHASED BY THE BORROWER AND RETIRED OR HELD
BY THE BORROWER), EXCEPT:

 


PERMITTED ENCUMBRANCES;


 


ANY LIENS ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY SUBSIDIARY EXISTING ON
THE CLOSING DATE SET FORTH ON SCHEDULE 7.2; PROVIDED, THAT SUCH LIEN SHALL NOT
APPLY TO ANY OTHER PROPERTY OR ASSET OF THE BORROWER OR ANY SUBSIDIARY;


 


PURCHASE MONEY LIENS UPON OR IN ANY FIXED OR CAPITAL ASSETS TO SECURE THE
PURCHASE PRICE OR THE COST OF CONSTRUCTION OR IMPROVEMENT OF SUCH FIXED OR
CAPITAL ASSETS OR TO SECURE INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE OF
FINANCING THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF SUCH FIXED OR CAPITAL
ASSETS (INCLUDING LIENS SECURING ANY CAPITAL LEASE OBLIGATIONS); PROVIDED, THAT
(I) SUCH LIEN SECURES INDEBTEDNESS PERMITTED BY SECTION 7.1(C), (II) SUCH LIEN
ATTACHES TO SUCH ASSET CONCURRENTLY OR WITHIN 90 DAYS AFTER THE ACQUISITION,
IMPROVEMENT OR COMPLETION OF THE CONSTRUCTION THEREOF; (III) SUCH LIEN DOES NOT
EXTEND TO ANY OTHER ASSET; AND (IV) THE INDEBTEDNESS SECURED THEREBY DOES NOT
EXCEED THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL
ASSETS TOGETHER WITH ALL INTEREST, FEES AND COSTS INCURRED IN CONNECTION
THEREWITH;


 


ANY LIEN (I) EXISTING ON ANY ASSET OF ANY PERSON AT THE TIME SUCH PERSON BECOMES
A SUBSIDIARY OF THE BORROWER, (II) EXISTING ON ANY ASSET OF ANY PERSON AT THE
TIME SUCH PERSON IS MERGED WITH OR INTO THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER OR (III) EXISTING ON ANY ASSET PRIOR TO THE ACQUISITION THEREOF BY THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER; PROVIDED, THAT ANY SUCH LIEN WAS NOT
CREATED IN THE CONTEMPLATION OF ANY OF THE FOREGOING AND ANY SUCH LIEN SECURES
ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE THAT SUCH PERSON BECOMES A
SUBSIDIARY OR THE DATE OF SUCH MERGER OR THE DATE OF SUCH ACQUISITION; AND


 


EXTENSIONS, RENEWALS, OR REPLACEMENTS OF ANY LIEN REFERRED TO IN PARAGRAPHS (A)
THROUGH (D) OF THIS SECTION; PROVIDED, THAT THE PRINCIPAL AMOUNT OF THE
INDEBTEDNESS  SECURED THEREBY IS NOT INCREASED AND THAT ANY SUCH EXTENSION,
RENEWAL OR REPLACEMENT IS LIMITED TO THE ASSETS ORIGINALLY ENCUMBERED THEREBY;


 


LIENS GRANTED UNDER THE SYNTHETIC LEASE DOCUMENTS IN THE REAL OR PERSONAL
PROPERTY FINANCED THEREUNDER AND IN CERTAIN RELATED RIGHTS OF THE BORROWER TO
SECURE THE BORROWER’S INDEBTEDNESS AND LIABILITIES UNDER THE SYNTHETIC LEASE
DOCUMENTS TO THE EXTENT PERMITTED UNDER SECTION 7.1;


 


LIENS SECURING THE OBLIGATIONS; AND


 


LIENS ON SHARES OF STOCK OF ANY FOREIGN SUBSIDIARY TO THE EXTENT THAT THE
OBLIGATIONS ARE SECURED PARI PASSU WITH ANY OTHER INDEBTEDNESS OR OBLIGATIONS
SECURED THEREBY.


 


FUNDAMENTAL CHANGES.

 


THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, MERGE INTO OR
CONSOLIDATE INTO ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR
CONSOLIDATE WITH IT, OR SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF (IN A
SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (IN EACH CASE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED) OR ALL OR
SUBSTANTIALLY ALL OF THE STOCK OF ANY OF ITS SUBSIDIARIES (IN EACH CASE, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED) OR LIQUIDATE OR DISSOLVE; PROVIDED, THAT IF AT
THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING

 

--------------------------------------------------------------------------------


 


(I) THE BORROWER OR ANY SUBSIDIARY MAY MERGE WITH A PERSON IF THE BORROWER (OR
SUCH SUBSIDIARY IF THE BORROWER IS NOT A PARTY TO SUCH MERGER) IS THE SURVIVING
PERSON, (II) ANY SUBSIDIARY MAY MERGE INTO ANOTHER SUBSIDIARY OR THE BORROWER;
PROVIDED, HOWEVER, THAT IF THE BORROWER IS A PARTY TO SUCH MERGER, THE BORROWER
SHALL BE THE SURVIVING PERSON, PROVIDED, FURTHER, THAT IF ANY SUBSIDIARY TO SUCH
MERGER IS A SUBSIDIARY LOAN PARTY, THE SUBSIDIARY LOAN PARTY SHALL BE THE
SURVIVING PERSON, (III) ANY SUBSIDIARY MAY SELL, TRANSFER, LEASE OR OTHERWISE
DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO THE BORROWER OR TO A
SUBSIDIARY LOAN PARTY, (IV) THE CO-BORROWER MAY LIQUIDATE OR DISSOLVE INTO THE
BORROWER IF THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR
DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND IS NOT MATERIALLY
DISADVANTAGEOUS TO THE LENDERS, (V) ANY OTHER SUBSIDIARY MAY LIQUIDATE OR
DISSOLVE IF THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR
DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER, IS NOT MATERIALLY
DISADVANTAGEOUS TO THE LENDERS, AND SUCH SUBSIDIARY DISSOLVES INTO ANOTHER
SUBSIDIARY LOAN PARTY OR THE BORROWER; PROVIDED, THAT ANY SUCH MERGER INVOLVING
A PERSON THAT IS NOT A WHOLLY-OWNED SUBSIDIARY IMMEDIATELY PRIOR TO SUCH MERGER
SHALL NOT BE PERMITTED UNLESS ALSO PERMITTED BY SECTION 7.4.


 


THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE IN
ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE CONDUCTED BY THE BORROWER AND ITS
SUBSIDIARIES ON THE DATE HEREOF AND BUSINESSES REASONABLY RELATED THERETO.


 


INVESTMENTS, LOANS, ETC.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, PURCHASE, HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER
WITH ANY PERSON THAT WAS NOT A WHOLLY-OWNED SUBSIDIARY PRIOR TO SUCH MERGER),
ANY COMMON STOCK, EVIDENCE OF INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY
OPTION, WARRANT, OR OTHER RIGHT TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR
PERMIT TO EXIST ANY LOANS OR ADVANCES TO, ANY OBLIGATIONS OF, OR MAKE OR PERMIT
TO EXIST ANY INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON (ALL OF THE
FOREGOING BEING COLLECTIVELY CALLED “INVESTMENTS”), OR PURCHASE OR OTHERWISE
ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY ASSETS OF ANY OTHER
PERSON THAT CONSTITUTE A BUSINESS UNIT, OR CREATE OR FORM ANY SUBSIDIARY,
EXCEPT:

 


INVESTMENTS (OTHER THAN PERMITTED INVESTMENTS) EXISTING ON THE DATE HEREOF AND
SET FORTH ON SCHEDULE 7.4 (INCLUDING INVESTMENTS IN SUBSIDIARIES);


 


PERMITTED INVESTMENTS;


 


PERMITTED ACQUISITIONS;


 


INVESTMENTS MADE BY THE BORROWER IN OR TO ANY OTHER LOAN PARTY AND BY ANY OTHER
LOAN PARTY TO THE BORROWER OR IN OR TO ANOTHER LOAN PARTY;


 


LOANS OR ADVANCES TO EMPLOYEES, OFFICERS, STOCKHOLDERS OR DIRECTORS OF THE
BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS; PROVIDED,
HOWEVER, THAT THE AGGREGATE AMOUNT OF ALL SUCH LOANS AND ADVANCES DOES NOT
EXCEED $350,000 AT ANY TIME;


 


LOANS TO FRANCHISE OPERATORS AND OWNERS OF FRANCHISES ACQUIRED OR FUNDED
PURSUANT TO THE LOAN FACILITY AGREEMENT;


 


ACQUIRE AND OWN STOCK, OBLIGATIONS OR SECURITIES RECEIVED IN SETTLEMENT OF DEBTS
(CREATED IN THE ORDINARY COURSE OF BUSINESS) OWING TO ANY SUBSIDIARY LOAN PARTY
OR ANY OF THEIR SUBSIDIARIES;


 


LOANS TO FOREIGN SUBSIDIARIES TO THE EXTENT PERMITTED UNDER SECTION 7.1;


 


LOANS TO FRANCHISE OPERATORS TO EXTENT PERMITTED UNDER SECTION 7.1; AND

 

--------------------------------------------------------------------------------


 


OTHER INVESTMENTS NOT TO EXCEED $10,000,000 AT ANY TIME;

 

--------------------------------------------------------------------------------


 


RESTRICTED PAYMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ITS
SUBSIDIARIES TO, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY OR
INDIRECTLY, ANY DIVIDEND ON ANY CLASS OF ITS STOCK, OR MAKE ANY PAYMENT ON
ACCOUNT OF, OR SET APART ASSETS FOR A SINKING OR OTHER ANALOGOUS FUND FOR, THE
PURCHASE, REDEMPTION, RETIREMENT, DEFEASANCE OR OTHER ACQUISITION OF, ANY SHARES
OF COMMON STOCK OR INDEBTEDNESS SUBORDINATED TO THE OBLIGATIONS OF THE BORROWER
OR ANY OPTIONS, WARRANTS, OR OTHER RIGHTS TO PURCHASE SUCH COMMON STOCK OR SUCH
SUBORDINATED INDEBTEDNESS, WHETHER NOW OR HEREAFTER OUTSTANDING (EACH, A
“RESTRICTED PAYMENT”), EXCEPT FOR  (I) DIVIDENDS PAYABLE BY THE BORROWER SOLELY
IN SHARES OF ANY CLASS OF ITS COMMON STOCK, (II) RESTRICTED PAYMENTS MADE BY ANY
SUBSIDIARY TO THE BORROWER OR TO ANOTHER SUBSIDIARY LOAN PARTY AND (III) SO LONG
AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME
SUCH DIVIDEND IS PAID OR REDEMPTION OR STOCK REPURCHASE IS MADE, DIVIDENDS,
DISTRIBUTIONS, REDEMPTIONS AND STOCK REPURCHASES PAID IN CASH WHICH DO NOT
EXCEED FIFTY PERCENT (50%) OF CONSOLIDATED NET INCOME OF BORROWER (IF GREATER
THAT $0) FOR THE IMMEDIATELY PRECEDING FISCAL YEAR; PROVIDED, THAT IF THE
AGGREGATE AMOUNT OF ALL SUCH DIVIDENDS AND DISTRIBUTIONS PAID IN CASH IN ANY
FISCAL YEAR ARE LESS THAN THE AMOUNT PERMITTED BY CLAUSE (III) ABOVE, THE EXCESS
PERMITTED AMOUNT FOR SUCH YEAR MAY BE CARRIED FORWARD ONCE TO THE NEXT
SUCCEEDING FISCAL YEAR.

 


SALE OF ASSETS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, CONVEY, SELL, LEASE, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF,
ANY OF ITS ASSETS, BUSINESS OR PROPERTY, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, OR, IN THE CASE OF ANY SUBSIDIARY, ISSUE OR SELL ANY SHARES OF SUCH
SUBSIDIARY’S COMMON STOCK TO ANY PERSON OTHER THAN THE BORROWER OR A SUBSIDIARY
LOAN PARTY (OR TO QUALIFY DIRECTORS IF REQUIRED BY APPLICABLE LAW), EXCEPT (A)
THE SALE OR OTHER DISPOSITION FOR FAIR MARKET VALUE OF OBSOLETE OR WORN OUT
PROPERTY OR OTHER PROPERTY NOT NECESSARY FOR OPERATIONS DISPOSED OF IN THE
ORDINARY COURSE OF BUSINESS; (B) THE SALE OF INVENTORY AND PERMITTED INVESTMENTS
IN THE ORDINARY COURSE OF BUSINESS, (C) SALES AND DISPOSITIONS PERMITTED UNDER
SECTION 7.3(A) AND SALE LEASEBACK TRANSACTIONS PERMITTED UNDER SECTION 7.9, AND
(D) OTHER SALES OF ASSETS MADE ON OR AFTER THE CLOSING DATE NOT TO EXCEED
$10,000,000 IN BOOK VALUE IN THE AGGREGATE.

 


TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF
ITS SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE TRANSFER ANY PROPERTY OR ASSETS
TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR ASSETS FROM, OR
OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS AFFILIATES, EXCEPT
(A) IN THE ORDINARY COURSE OF BUSINESS AT PRICES AND ON TERMS AND CONDITIONS NOT
LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN
ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES, (B) TRANSACTIONS BETWEEN OR
AMONG THE BORROWER AND ITS WHOLLY-OWNED SUBSIDIARIES NOT INVOLVING ANY OTHER
AFFILIATES,  (C) ANY RESTRICTED PAYMENT PERMITTED BY SECTION 7.5 AND (D)
TRANSACTIONS PERMITTED UNDER SECTION 7.4(E).

 


RESTRICTIVE AGREEMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR PERMIT TO EXIST ANY
AGREEMENT THAT PROHIBITS, RESTRICTS OR IMPOSES ANY CONDITION UPON (A) THE
ABILITY OF THE BORROWER OR ANY SUBSIDIARY TO CREATE, INCUR OR PERMIT ANY LIEN
UPON ANY OF ITS ASSETS OR PROPERTIES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
OR (B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS
WITH RESPECT TO ITS COMMON STOCK, TO MAKE OR REPAY LOANS OR ADVANCES TO THE
BORROWER OR ANY OTHER SUBSIDIARY, TO GUARANTEE INDEBTEDNESS OF THE BORROWER OR
ANY OTHER SUBSIDIARY OR TO TRANSFER ANY OF ITS PROPERTY OR ASSETS TO THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER; PROVIDED, THAT (I) THE FOREGOING
SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY LAW OR BY THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, THE SOUTHTRUST LOAN FACILITY
AGREEMENT, OR THE NOTE PURCHASE AGREEMENT (II) THE FOREGOING SHALL NOT APPLY TO
CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE
SALE OF A SUBSIDIARY PENDING SUCH SALE, PROVIDED SUCH RESTRICTIONS AND
CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS SOLD AND SUCH SALE IS PERMITTED
HEREUNDER, (III) CLAUSE (A) SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS
IMPOSED BY ANY AGREEMENT RELATING TO SECURED INDEBTEDNESS PERMITTED BY THIS
AGREEMENT IF SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS, AND (IV) CLAUSE (A) SHALL NOT APPLY TO
CUSTOMARY PROVISIONS IN LEASES RESTRICTING THE ASSIGNMENT THEREOF.

 


SALE AND LEASEBACK TRANSACTIONS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
OF THE SUBSIDIARIES TO, ENTER INTO ANY ARRANGEMENT, DIRECTLY OR INDIRECTLY,
WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL OR PERSONAL, USED OR USEFUL
IN ITS BUSINESS, WHETHER NOW OWNED OR HEREINAFTER ACQUIRED, AND THEREAFTER RENT
OR LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT INTENDS TO USE FOR
SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY SOLD OR TRANSFERRED;
PROVIDED, HOWEVER, THE BORROWER MAY ENGAGE IN SUCH SALE AND LEASEBACK
TRANSACTIONS SO LONG AS THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD AND
LEASED BACK DOES NOT EXCEED $30,000,000 DURING THE TERM OF THIS AGREEMENT.

 


AMENDMENT TO MATERIAL DOCUMENTS. THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS IN A MANNER MATERIALLY
ADVERSE TO THE LENDERS UNDER ITS CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL DOCUMENTS.

 


ACCOUNTING CHANGES.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY
TO, MAKE ANY SIGNIFICANT CHANGE IN ACCOUNTING TREATMENT OR REPORTING PRACTICES,
EXCEPT AS REQUIRED BY GAAP, OR CHANGE THE FISCAL YEAR OF THE BORROWER OR OF ANY
SUBSIDIARY, EXCEPT TO CHANGE THE FISCAL YEAR OF A SUBSIDIARY TO CONFORM ITS
FISCAL YEAR TO THAT OF THE BORROWER.

 

--------------------------------------------------------------------------------


 


EVENTS OF DEFAULT

 


EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS (EACH AN “EVENT OF DEFAULT”)
SHALL OCCUR:

 


THE BORROWER OR THE CO-BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR
OF ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS
THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A
DATE FIXED FOR PREPAYMENT OR OTHERWISE; OR


 


THE BORROWER OR THE CO-BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR
ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT PAYABLE UNDER CLAUSE (A) OF
THIS ARTICLE) PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHEN AND
AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF THREE (3) BUSINESS DAYS; OR


 


ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF THE
BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (INCLUDING THE SCHEDULES ATTACHED THERETO) AND ANY AMENDMENTS OR
MODIFICATIONS HEREOF OR WAIVERS HEREUNDER, OR IN ANY CERTIFICATE, REPORT,
FINANCIAL STATEMENT OR OTHER DOCUMENT SUBMITTED TO THE ADMINISTRATIVE AGENT OR
THE LENDERS BY ANY LOAN PARTY OR ANY REPRESENTATIVE OF ANY LOAN PARTY PURSUANT
TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL PROVE
TO BE INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE OR SUBMITTED;
OR


 


THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT OR AGREEMENT
CONTAINED IN SECTIONS 5.1, 5.2, OR 5.3 (SOLELY WITH RESPECT TO THE BORROWER’S
EXISTENCE) OR ARTICLES VI OR VII; OR


 


ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT OR AGREEMENT
CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE REFERRED TO IN CLAUSES (A), (B)
AND (D) ABOVE), AND SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 30 DAYS AFTER THE
EARLIER OF (I) ANY OFFICER OF THE BORROWER BECOMES AWARE OF SUCH FAILURE, OR
(II)  NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE BORROWER BY THE ADMINISTRATIVE
AGENT OR ANY LENDER; OR


 


ANY EVENT OF DEFAULT (AFTER GIVING EFFECT TO ANY GRACE PERIOD) SHALL HAVE
OCCURRED AND BE CONTINUING UNDER THE LOAN FACILITY DOCUMENTS OR THE SOUTHTRUST
LOAN FACILITY AGREEMENT, OR ALL OR ANY PART OF THE OBLIGATIONS DUE AND OWING
UNDER THE LOAN FACILITY AGREEMENT OR THE OBLIGATIONS DUE AND OWING UNDER THE
SOUTHTRUST LOAN FACILITY AGREEMENT ARE ACCELERATED, IS DECLARED TO BE DUE AND
PAYABLE IS REQUIRED TO BE PREPAID OR REDEEMED, IN EACH CASE PRIOR TO THE STATED
MATURITY THEREOF;


 


THE BORROWER OR ANY SUBSIDIARY (WHETHER AS PRIMARY OBLIGOR OR AS GUARANTOR OR
OTHER SURETY) SHALL FAIL TO PAY ANY PRINCIPAL OF OR PREMIUM OR INTEREST ON ANY
MATERIAL INDEBTEDNESS THAT IS OUTSTANDING, WHEN AND AS THE SAME SHALL BECOME DUE
AND PAYABLE (WHETHER AT SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION,
DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL

 

--------------------------------------------------------------------------------


 


CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT
OR INSTRUMENT EVIDENCING SUCH INDEBTEDNESS; OR ANY OTHER EVENT SHALL OCCUR OR
CONDITION SHALL EXIST UNDER ANY AGREEMENT OR INSTRUMENT RELATING TO SUCH
INDEBTEDNESS AND SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY,
SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT, IF THE EFFECT OF SUCH EVENT OR
CONDITION IS TO ACCELERATE, OR PERMIT THE ACCELERATION OF, THE MATURITY OF SUCH
INDEBTEDNESS; OR ANY SUCH INDEBTEDNESS SHALL BE DECLARED TO BE DUE AND PAYABLE;
OR REQUIRED TO BE PREPAID OR REDEEMED (OTHER  THAN BY A REGULARLY SCHEDULED
REQUIRED PREPAYMENT OR REDEMPTION), PURCHASED OR DEFEASED, OR ANY OFFER TO
PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH INDEBTEDNESS SHALL BE REQUIRED TO BE
MADE, IN EACH CASE PRIOR TO THE STATED MATURITY THEREOF; OR


 


THE BORROWER OR ANY  SUBSIDIARY SHALL (I) COMMENCE A VOLUNTARY CASE OR OTHER
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT  OR SEEKING THE APPOINTMENT OF A
CUSTODIAN, TRUSTEE, RECEIVER, LIQUIDATOR OR OTHER SIMILAR OFFICIAL OF IT OR ANY
SUBSTANTIAL PART OF ITS PROPERTY, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO
CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED
IN CLAUSE (I) OF THIS SECTION, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF
A CUSTODIAN, TRUSTEE, RECEIVER, LIQUIDATOR OR OTHER SIMILAR OFFICIAL FOR THE
BORROWER OR ANY SUCH SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV)
FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT
IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING  ANY OF THE
FOREGOING; OR


 


AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION SHALL BE
FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN RESPECT OF THE
BORROWER OR ANY SUBSIDIARY OR ITS DEBTS, OR ANY SUBSTANTIAL PART OF ITS ASSETS,
UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW
NOW OR HEREAFTER IN EFFECT  OR (II) THE APPOINTMENT OF A CUSTODIAN, TRUSTEE,
RECEIVER, LIQUIDATOR OR OTHER SIMILAR OFFICIAL FOR THE BORROWER OR ANY
SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND IN ANY SUCH CASE, SUCH 
PROCEEDING OR PETITION SHALL REMAIN UNDISMISSED FOR A PERIOD OF 60 DAYS OR AN
ORDER OR DECREE APPROVING OR  ORDERING ANY OF THE FOREGOING SHALL BE ENTERED; OR


 


THE BORROWER OR ANY SUBSIDIARY SHALL BECOME UNABLE TO PAY, SHALL ADMIT IN
WRITING ITS INABILITY TO PAY, OR SHALL FAIL TO PAY, ITS DEBTS AS THEY BECOME
DUE; OR


 


AN ERISA EVENT SHALL HAVE OCCURRED THAT WHEN TAKEN TOGETHER WITH OTHER ERISA
EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY
TO THE BORROWER AND THE SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $1,000,000
OR OTHERWISE HAVING A MATERIAL ADVERSE EFFECT; OR


 


ANY JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF $1,000,000 IN THE
AGGREGATE SHALL BE RENDERED AGAINST THE BORROWER OR ANY SUBSIDIARY, AND EITHER
(I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED BY ANY CREDITOR UPON SUCH
JUDGMENT  OR ORDER OR (II) THERE SHALL BE A PERIOD OF 30 CONSECUTIVE DAYS DURING
WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING
APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR


 


ANY NON-MONETARY JUDGMENT OR ORDER SHALL BE RENDERED AGAINST THE BORROWER OR ANY
SUBSIDIARY THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
AND  THERE SHALL BE A PERIOD

 

--------------------------------------------------------------------------------


 


OF 30 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR
ORDER, BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR


 


A CHANGE IN CONTROL SHALL OCCUR OR EXIST; OR


 


ANY PROVISION OF ANY SUBSIDIARY GUARANTEE AGREEMENT SHALL FOR ANY REASON CEASE
TO BE VALID AND BINDING ON, OR ENFORCEABLE AGAINST, ANY SUBSIDIARY LOAN PARTY,
OR ANY SUBSIDIARY LOAN PARTY SHALL SO STATE IN WRITING, OR ANY SUBSIDIARY LOAN
PARTY SHALL SEEK TO TERMINATE ITS SUBSIDIARY GUARANTEE AGREEMENT;


 


ANY “EVENT OF DEFAULT” OCCURS UNDER ANY OTHER LOAN DOCUMENT;


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall,  by notice to the Borrower, take
any or all of the following actions, at the same or different times:
 (i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
(iii) exercise all remedies contained in any other Loan Document; and  that, if
an Event of Default specified in either clause (h) or (i)  shall occur, the
Commitments  shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and  all fees, and all
other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 


THE ADMINISTRATIVE AGENT

 


APPOINTMENT OF ADMINISTRATIVE AGENT.  A)  EACH LENDER IRREVOCABLY APPOINTS
SUNTRUST BANK AS THE ADMINISTRATIVE AGENT AND AUTHORIZES IT TO TAKE SUCH ACTIONS
ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE
AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH ALL SUCH
ACTIONS AND POWERS THAT ARE REASONABLY INCIDENTAL THERETO. THE ADMINISTRATIVE
AGENT MAY PERFORM ANY OF ITS DUTIES HEREUNDER BY OR THROUGH ANY ONE OR MORE
SUB-AGENTS APPOINTED BY THE ADMINISTRATIVE AGENT. THE ADMINISTRATIVE AGENT AND
ANY SUCH SUB-AGENT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS
AND POWERS THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS
SET FORTH IN THIS ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND THE RELATED
PARTIES OF THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT AND SHALL APPLY TO
THEIR RESPECTIVE ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.

 


THE ISSUING BANK SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT TO ANY LETTERS
OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH UNTIL SUCH TIME
AND EXCEPT FOR SO LONG AS THE ADMINISTRATIVE AGENT MAY AGREE AT THE REQUEST OF
THE REQUIRED LENDERS TO ACT FOR THE ISSUING BANK WITH RESPECT THERETO; PROVIDED,
THAT THE ISSUING BANK SHALL HAVE ALL THE BENEFITS AND IMMUNITIES (I) PROVIDED TO
THE ADMINISTRATIVE AGENT IN THIS ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR
OMISSIONS SUFFERED BY THE ISSUING BANK IN CONNECTION WITH LETTERS OF CREDIT 
ISSUED BY IT

 

--------------------------------------------------------------------------------


 


OR PROPOSED TO BE ISSUED BY IT AND THE APPLICATION AND AGREEMENTS FOR LETTERS OF
CREDIT PERTAINING TO THE LETTERS OF CREDIT AS FULLY AS THE TERM “ADMINISTRATIVE
AGENT” AS USED IN THIS ARTICLE IX  INCLUDED THE ISSUING BANK WITH RESPECT TO
SUCH ACTS OR OMISSIONS AND (II) AS ADDITIONALLY PROVIDED IN THIS AGREEMENT WITH
RESPECT TO THE ISSUING BANK.


 


NATURE OF DUTIES OF ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, (A) THE ADMINISTRATIVE AGENT SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR
OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT OR AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, (B) THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY
TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE ANY DISCRETIONARY POWERS, EXCEPT
THOSE DISCRETIONARY RIGHTS AND POWERS EXPRESSLY CONTEMPLATED BY THE LOAN
DOCUMENTS THAT THE ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE IN WRITING BY
THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL
BE NECESSARY UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTION 10.2), AND (C)
EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS, THE ADMINISTRATIVE AGENT
SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE FAILURE TO
DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS SUBSIDIARIES
THAT IS COMMUNICATED TO OR OBTAINED BY THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES IN ANY CAPACITY. THE ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR ANY
ACTION TAKEN OR NOT TAKEN BY IT WITH THE CONSENT OR AT THE REQUEST OF THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
NECESSARY UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTION 10.2) OR IN THE ABSENCE
OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE ADMINISTRATIVE AGENT
SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT UNLESS
AND UNTIL WRITTEN NOTICE THEREOF IS GIVEN TO THE ADMINISTRATIVE AGENT BY THE
BORROWER OR ANY LENDER, AND THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE
FOR OR HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT, WARRANTY OR
REPRESENTATION MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT, (II) THE
CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER DOCUMENT DELIVERED HEREUNDER OR
THEREUNDER OR IN CONNECTION HEREWITH OR THEREWITH, (III) THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE COVENANTS, AGREEMENTS, OR OTHER TERMS AND CONDITIONS
SET FORTH IN ANY LOAN DOCUMENT, (IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS
OR GENUINENESS OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT, OR (V) THE SATISFACTION  OF ANY CONDITION SET FORTH IN ARTICLE III OR
ELSEWHERE IN ANY LOAN DOCUMENT, OTHER THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY
REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT.

 


LACK OF RELIANCE ON THE ADMINISTRATIVE AGENT.  EACH OF THE LENDERS, THE
SWINGLINE LENDER AND THE ISSUING BANK ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY
AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER AND BASED
ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH OF THE LENDERS,
THE SWINGLINE LENDER AND THE ISSUING BANK ALSO ACKNOWLEDGES THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE,
CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING OF ANY ACTION UNDER
OR BASED ON THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY DOCUMENT FURNISHED
HEREUNDER OR THEREUNDER.

 


CERTAIN RIGHTS OF THE ADMINISTRATIVE AGENT.  IF THE ADMINISTRATIVE AGENT SHALL
REQUEST INSTRUCTIONS FROM THE REQUIRED LENDERS WITH RESPECT TO ANY ACTION OR
ACTIONS (INCLUDING THE FAILURE TO ACT) IN CONNECTION WITH THIS AGREEMENT, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO REFRAIN FROM SUCH ACT OR TAKING SUCH
ACT, UNLESS AND UNTIL IT SHALL HAVE RECEIVED INSTRUCTIONS FROM SUCH LENDERS; AND
THE ADMINISTRATIVE AGENT SHALL NOT INCUR LIABILITY TO ANY PERSON BY REASON OF SO
REFRAINING.  WITHOUT LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF
ACTION WHATSOEVER AGAINST THE ADMINISTRATIVE AGENT AS A RESULT OF THE
ADMINISTRATIVE AGENT ACTING OR REFRAINING FROM ACTING HEREUNDER IN ACCORDANCE
WITH THE INSTRUCTIONS OF THE REQUIRED LENDERS WHERE REQUIRED BY THE TERMS OF
THIS AGREEMENT.

 


RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING UPON, ANY NOTICE,
REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING
BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER
PERSON.  THE ADMINISTRATIVE AGENT MAY ALSO RELY UPON ANY STATEMENT MADE TO IT
ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO BE MADE BY THE PROPER PERSON AND
SHALL NOT INCUR ANY LIABILITY FOR RELYING THEREON. THE ADMINISTRATIVE AGENT MAY
CONSULT WITH LEGAL COUNSEL (INCLUDING COUNSEL FOR THE BORROWER), INDEPENDENT
PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND SHALL NOT BE LIABLE FOR
ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH
COUNSEL, ACCOUNTANTS OR EXPERTS.

 


THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.  THE BANK SERVING AS THE
ADMINISTRATIVE AGENT SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT
AND ANY OTHER LOAN DOCUMENT IN ITS CAPACITY AS A LENDER AS ANY OTHER LENDER AND
MAY EXERCISE OR REFRAIN FROM EXERCISING THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT; AND THE TERMS “LENDERS”, “REQUIRED LENDERS”, “HOLDERS OF
NOTES”, OR ANY SIMILAR TERMS SHALL, UNLESS THE CONTEXT CLEARLY OTHERWISE
INDICATES, INCLUDE THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.  THE
BANK ACTING AS THE ADMINISTRATIVE AGENT AND ITS AFFILIATES MAY ACCEPT DEPOSITS
FROM, LEND MONEY TO, AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE
BORROWER OR ANY SUBSIDIARY OR AFFILIATE OF THE BORROWER AS IF IT WERE NOT THE
ADMINISTRATIVE AGENT HEREUNDER.

 


SUCCESSOR ADMINISTRATIVE AGENT.

 


THE ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY GIVING NOTICE THEREOF TO THE
LENDERS AND THE BORROWER. UPON ANY SUCH RESIGNATION, THE REQUIRED LENDERS SHALL
HAVE THE RIGHT TO APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, SUBJECT TO THE
APPROVAL BY THE BORROWER IF NO DEFAULT OR EVENT

 

--------------------------------------------------------------------------------


 


OF DEFAULT SHALL EXIST AT SUCH TIME.  IF NO SUCCESSOR ADMINISTRATIVE AGENT SHALL
HAVE BEEN SO APPOINTED, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS
AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF RESIGNATION, THEN THE
RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS AND THE ISSUING
BANK, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE A COMMERCIAL BANK
ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF OR
A BANK WHICH MAINTAINS AN OFFICE IN THE UNITED STATES, HAVING A COMBINED CAPITAL
AND SURPLUS OF AT LEAST $500,000,000.


 


UPON THE ACCEPTANCE OF ITS APPOINTMENT AS THE ADMINISTRATIVE AGENT HEREUNDER BY
A SUCCESSOR, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND
BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING
ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED
FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  IF WITHIN 45 DAYS AFTER WRITTEN NOTICE IS GIVEN OF THE RETIRING
ADMINISTRATIVE AGENT’S RESIGNATION UNDER THIS SECTION 9.7 NO SUCCESSOR
ADMINISTRATIVE AGENT SHALL HAVE BEEN APPOINTED AND SHALL HAVE ACCEPTED SUCH
APPOINTMENT, THEN ON SUCH 45TH DAY (I) THE RETIRING ADMINISTRATIVE AGENT’S
RESIGNATION SHALL BECOME EFFECTIVE, (II) THE RETIRING ADMINISTRATIVE AGENT SHALL
THEREUPON BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS
AND (III) THE REQUIRED LENDERS SHALL THEREAFTER PERFORM ALL DUTIES OF THE
RETIRING ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS UNTIL SUCH TIME AS THE
REQUIRED LENDERS  APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.
AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER, THE PROVISIONS
OF THIS ARTICLE IX SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING
ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES AND AGENTS IN RESPECT OF ANY
ACTIONS TAKEN OR NOT TAKEN BY ANY OF THEM WHILE IT WAS SERVING AS THE
ADMINISTRATIVE AGENT.


 


AUTHORIZATION TO EXECUTE OTHER LOAN DOCUMENTS.  EACH LENDER HEREBY AUTHORIZES
THE ADMINISTRATIVE AGENT TO EXECUTE ON BEHALF OF ALL LENDERS ALL LOAN DOCUMENTS
OTHER THAN THIS AGREEMENT.

 


SYNDICATION AGENT.  EACH LENDER HEREBY DESIGNATES FIRST UNION NATIONAL BANK AS
SYNDICATION AGENT AND AGREES THAT THE SYNDICATION AGENT SHALL HAVE NO DUTIES OR
OBLIGATIONS UNDER ANY LOAN DOCUMENTS TO ANY LENDER OR ANY LOAN PARTY.

 


MISCELLANEOUS

 


NOTICES.

 


EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE
GIVEN BY TELEPHONE, ALL NOTICES AND OTHER COMMUNICATIONS TO ANY PARTY HEREIN TO
BE EFFECTIVE SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS
FOLLOWS:


 

To the Borrower:

 

Aaron Rents, Inc.

 

 

 

1100 Aaron Building

 

 

 

309 East Paces Ferry Road, NE

 

 

 

Atlanta, GA  30305-2377

 

 

 

Attn:  Gil Danielson

 

 

 

Telecopy Number:  404-240-6520

 

 

--------------------------------------------------------------------------------


 

To the Co-Borrower:

 

Aaron Rents, Inc. of Puerto Rico

 

 

 

c/o Aaron Rents, Inc.

 

 

 

1100 Aaron Building

 

 

 

309 East Paces Ferry Road, NE

 

 

 

Atlanta, GA  30305-2377

 

 

 

Attn:  Gil Danielson

 

 

 

Telecopy Number:  404-240-6520

 

 

 

 

 

To the Administrative Agent:

 

SunTrust Bank

 

 

 

303 Peachtree Street NE /2nd Floor/MC 1921

 

 

 

Atlanta, Georgia 30308

 

 

 

Attention: Don Thompson

 

 

 

Telecopy Number: (404) 588-8833

 

 

 

 

 

To the Issuing Bank:

 

SunTrust Bank

 

 

 

25 Park Place, N. E./Mail Code 3706

 

 

 

Atlanta, Georgia 30303

 

 

 

Attention: Letter of Credit Department

 

 

 

Telecopy Number: (404) 588-8129

 

 

 

 

 

To the Swingline Lender:

 

SunTrust Bank

 

 

 

303 Peachtree Street NE /2nd Floor/MC 1921

 

 

 

Atlanta, Georgia 30308

 

 

 

Attention: Don Thompson

 

 

 

Telecopy Number: (404) 588-7407

 

 

 

 

 

To any other Lender:

 

the address set forth on the signature pages hereto
or in the Assignment and Acceptance that such
Lender executes

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered  to the
Administrative Agent, the Issuing Bank or the Swingline Lender shall not be
effective until actually received by such Person at its address specified in
this Section 10.1.

 


ANY AGREEMENT OF THE ADMINISTRATIVE AGENT AND THE LENDERS HEREIN TO RECEIVE
CERTAIN NOTICES BY TELEPHONE OR FACSIMILE IS SOLELY FOR THE CONVENIENCE AND AT
THE REQUEST OF THE BORROWER.  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE
ENTITLED TO RELY ON THE AUTHORITY OF ANY PERSON PURPORTING TO BE A PERSON
AUTHORIZED BY THE BORROWER TO GIVE SUCH NOTICE AND THE ADMINISTRATIVE AGENT AND
LENDERS SHALL NOT HAVE ANY LIABILITY TO THE BORROWER OR OTHER PERSON ON ACCOUNT
OF ANY ACTION TAKEN OR NOT TAKEN BY THE ADMINISTRATIVE AGENT OR THE LENDERS IN
RELIANCE UPON SUCH

 

--------------------------------------------------------------------------------


 


TELEPHONIC OR FACSIMILE NOTICE.  THE OBLIGATION OF THE BORROWER AND THE
CO-BORROWER TO REPAY THE LOANS AND ALL OTHER OBLIGATIONS HEREUNDER SHALL NOT BE
AFFECTED IN ANY WAY OR TO ANY EXTENT BY ANY FAILURE OF THE ADMINISTRATIVE AGENT 
AND THE LENDERS TO RECEIVE WRITTEN CONFIRMATION OF ANY TELEPHONIC OR FACSIMILE
NOTICE OR THE RECEIPT BY THE ADMINISTRATIVE AGENT AND THE LENDERS OF A
CONFIRMATION WHICH IS AT VARIANCE WITH THE TERMS UNDERSTOOD BY THE
ADMINISTRATIVE AGENT AND THE LENDERS TO BE CONTAINED IN ANY SUCH TELEPHONIC OR
FACSIMILE NOTICE.


 


WAIVER; AMENDMENTS.

 


NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR ANY OTHER LOAN DOCUMENT, AND NO
COURSE OF DEALING BETWEEN THE BORROWER, THE CO-BORROWER AND THE ADMINISTRATIVE
AGENT OR ANY LENDER, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER OR ANY ABANDONMENT OR 
DISCONTINUANCE OF STEPS TO ENFORCE SUCH RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER HEREUNDER
OR THEREUNDER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE
AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW. NO WAIVER OF
ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY
DEPARTURE BY THE BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER
OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE
FOR WHICH GIVEN. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF
A LOAN OR THE ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER
OF ANY DEFAULT OR EVENT OF DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH
DEFAULT OR EVENT OF DEFAULT AT THE TIME.


 


NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, NOR CONSENT TO ANY DEPARTURE BY THE BORROWER OR THE CO-BORROWER
THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY THE BORROWER AND THE REQUIRED LENDERS OR THE BORROWER AND THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, THAT NO AMENDMENT OR WAIVER SHALL: 
(I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH
LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR
REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE
DATE FIXED FOR ANY PAYMENT OF ANY PRINCIPAL OF, OR INTEREST ON, ANY LOAN OR LC
DISBURSEMENT OR INTEREST THEREON OR ANY FEES HEREUNDER OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE FOR THE
TERMINATION OR REDUCTION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER AFFECTED THEREBY,  (IV) CHANGE SECTION 2.20 (B) OR (C) IN A MANNER THAT
WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE PROVISIONS OF THIS SECTION
OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION  HEREOF
SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS WHICH ARE REQUIRED TO WAIVE,
AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION  OR GRANT ANY
CONSENT HEREUNDER, WITHOUT THE CONSENT OF EACH LENDER; (VI) RELEASE ANY
GUARANTOR OR LIMIT THE LIABILITY OF ANY SUCH GUARANTOR UNDER ANY GUARANTY
AGREEMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR (VII) RELEASE ALL OR
SUBSTANTIALLY ALL COLLATERAL (IF ANY) SECURING ANY OF THE OBLIGATIONS OR AGREE
TO SUBORDINATE ANY LIEN IN SUCH COLLATERAL TO ANY OTHER CREDITOR OF THE BORROWER
OR ANY SUBSIDIARY, WITHOUT THE WRITTEN CONSENT OF

 

--------------------------------------------------------------------------------


 


EACH LENDER; PROVIDED FURTHER, THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR
OTHERWISE AFFECT THE RIGHTS, DUTIES OR OBLIGATIONS OF THE ADMINISTRATIVE AGENT,
THE SWINGLINE LENDER OR THE ISSUING BANK WITHOUT THE PRIOR WRITTEN CONSENT OF
SUCH PERSON.


 


EXPENSES; INDEMNIFICATION.

 


THE BORROWER SHALL PAY (I) ALL REASONABLE, OUT-OF-POCKET COSTS AND EXPENSES OF
THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT AND ITS
AFFILIATES, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THE LOAN DOCUMENTS AND ANY
AMENDMENTS, MODIFICATIONS OR WAIVERS THEREOF (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSUMMATED),
(II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING BANK IN
CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL OUT-OF-POCKET COSTS
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF OUTSIDE COUNSEL AND THE ALLOCATED COST OF INSIDE COUNSEL)
INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH
THIS AGREEMENT, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR IN CONNECTION WITH
THE LOANS MADE OR ANY LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH
OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY BORROWER AND CO-BORROWER’S OBLIGATION TO
REIMBURSE ANY PERSON HEREUNDER FOR FEES, CHARGES AND DISBURSEMENTS OF COUNSEL
SHALL BE LIMITED TO REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL
ACTUALLY INCURRED.


 


THE BORROWER AND THE CO-BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
(EACH, AN “INDEMNITEE”) AGAINST, AND HOLD EACH OF THEM HARMLESS FROM, ANY AND
ALL COSTS, LOSSES, LIABILITIES, CLAIMS, DAMAGES AND RELATED EXPENSES, INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, WHICH MAY
BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY
OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT
OR ANY ACTUAL OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL
BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF
THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED BY THE BORROWER 
OR ANY SUBSIDIARY OR ANY ENVIRONMENTAL LIABILITY  RELATED IN ANY WAY TO THE
BORROWER OR ANY SUBSIDIARY OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED,  THAT THE BORROWER AND THE CO-BORROWER SHALL NOT BE
OBLIGATED TO INDEMNIFY ANY INDEMNITEE FOR ANY OF THE FOREGOING ARISING OUT OF
SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT.


 


THE BORROWER AND THE CO-BORROWER SHALL PAY, AND HOLD THE ADMINISTRATIVE AGENT
AND EACH OF THE LENDERS HARMLESS FROM AND AGAINST, ANY AND ALL PRESENT AND
FUTURE STAMP, DOCUMENTARY, AND OTHER

 

--------------------------------------------------------------------------------


 


SIMILAR TAXES WITH RESPECT TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS, ANY
COLLATERAL DESCRIBED THEREIN, OR ANY PAYMENTS DUE THEREUNDER, AND SAVE THE
ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM AND AGAINST ANY AND ALL
LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY OR OMISSION TO PAY SUCH
TAXES.


 


TO THE EXTENT THAT THE BORROWER OR THE CO-BORROWER FAIL TO PAY ANY AMOUNT
REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER UNDER CLAUSES (A), (B) OR (C) HEREOF, EACH LENDER SEVERALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE
TIME THAT THE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT; PROVIDED, THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED PAYMENT,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER IN ITS CAPACITY AS SUCH.


 


TO THE EXTENT PERMITTED BY APPLICABLE LAW, NEITHER THE BORROWER OR THE
CO-BORROWER SHALL ASSERT, AND EACH THE BORROWER AND THE CO-BORROWER HEREBY
WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO ACTUAL OR
DIRECT DAMAGES) ARISING OUT OF, IN CONNECTION WITH OR AS A RESULT OF, THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS
CONTEMPLATED THEREIN, ANY LOAN OR ANY LETTER OF CREDIT  OR THE USE OF PROCEEDS
THEREOF.


 


ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER WRITTEN
DEMAND THEREFOR.


 


SUCCESSORS AND ASSIGNS.

 


THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT
THE BORROWER AND THE CO-BORROWER MAY NOT ASSIGN OR TRANSFER ANY OF ITS
RESPECTIVE RIGHTS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH  LENDER
(AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWER OR THE CO-BORROWER
WITHOUT SUCH CONSENT SHALL BE NULL AND VOID).


 


ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF
ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AND LC EXPOSURE AT
THE TIME OWING TO IT AND INCLUDING NON-PRO RATA ASSIGNMENTS OF ITS COMMITMENTS
AND RELATED LOANS); PROVIDED, THAT (I) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A
LENDER OR AN AFFILIATE OF A LENDER, EACH OF THE BORROWER AND THE ADMINISTRATIVE
AGENT (AND, IN THE CASE OF AN ASSIGNMENT OF ALL OR A PORTION OF A COMMITMENT OR
ANY LENDER’S OBLIGATIONS IN RESPECT OF ITS LC EXPOSURE OR SWINGLINE EXPOSURE,
THE ISSUING BANK AND THE SWINGLINE LENDER) MUST GIVE THEIR PRIOR WRITTEN CONSENT
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED),  (II) EXCEPT IN
THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR AN
ASSIGNMENT OF  THE ENTIRE AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT HEREUNDER
OR AN ASSIGNMENT WHILE AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
AMOUNT OF THE COMMITMENT OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$1,000,000 (UNLESS THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL OTHERWISE
CONSENT), (III) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS WITH
RESPECT TO ANY COMMITMENT AND THE LOANS RELATED THERETO UNDER THIS AGREEMENT

 

--------------------------------------------------------------------------------


 


AND THE OTHER LOAN DOCUMENTS, (IV) THE ASSIGNING LENDER AND THE ASSIGNEE SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE,
TOGETHER WITH A PROCESSING AND RECORDATION FEE PAYABLE BY THE ASSIGNING LENDER
OR THE ASSIGNEE (AS DETERMINED BETWEEN SUCH PERSONS) IN AN AMOUNT EQUAL TO
$1,000 AND (V) SUCH ASSIGNEE, IF IT IS NOT A LENDER, SHALL DELIVER A DULY
COMPLETED ADMINISTRATIVE QUESTIONNAIRE TO THE ADMINISTRATIVE AGENT; PROVIDED,
THAT ANY CONSENT OF THE BORROWER OTHERWISE REQUIRED HEREUNDER SHALL NOT BE
REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING. UPON (I) THE
EXECUTION AND DELIVERY OF THE ASSIGNMENT AND ACCEPTANCE, (II) PAYMENT BY SUCH
ASSIGNEE TO THE ASSIGNING LENDER OF AN AMOUNT EQUAL TO THE PURCHASE PRICE AGREED
BETWEEN SUCH PERSONS AND (III) IF SUCH ASSIGNEE IS A FOREIGN LENDER, COMPLIANCE
BY SUCH FOREIGN LENDER WITH SECTION 2.19(E), SUCH ASSIGNEE SHALL BECOME A PARTY
TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS TO WHICH SUCH ASSIGNING LENDER IS
A PARTY AND, TO THE EXTENT OF SUCH INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS
AGREEMENT, AND THE ASSIGNING LENDER SHALL BE RELEASED FROM ITS OBLIGATIONS
HEREUNDER TO A CORRESPONDING EXTENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.18, 2.19 AND 2.20 AND 10.3. UPON
THE CONSUMMATION OF ANY SUCH ASSIGNMENT HEREUNDER, THE ASSIGNING LENDER, THE
ADMINISTRATIVE AGENT AND THE BORROWER SHALL MAKE APPROPRIATE ARRANGEMENTS TO
HAVE NEW NOTES ISSUED IF SO REQUESTED BY EITHER OR BOTH THE ASSIGNING LENDER OR
THE ASSIGNEE. ANY ASSIGNMENT OR OTHER TRANSFER BY A LENDER THAT DOES NOT FULLY
COMPLY WITH THE TERMS OF THIS CLAUSE (B) SHALL BE TREATED FOR PURPOSES OF THIS
AGREEMENT AS A SALE OF A PARTICIPATION PURSUANT TO CLAUSE (C) BELOW.


 


ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT, THE LOANS OWING TO IT AND ITS LC
EXPOSURE); PROVIDED, THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE
OTHER PARTIES HERETO FOR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, AND 
(III) THE BORROWER, THE CO-BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE
LENDER, THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. ANY AGREEMENT
BETWEEN SUCH LENDER AND THE PARTICIPANT WITH RESPECT TO SUCH PARTICIPATION SHALL
PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT AND RESPONSIBILITY TO
ENFORCE THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHT TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; PROVIDED, THAT SUCH PARTICIPATION AGREEMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER OF THIS AGREEMENT DESCRIBED IN THE FIRST PROVISO OF
SECTION 10.2(B) THAT AFFECTS THE PARTICIPANT.  THE BORROWER AND THE CO-BORROWER
EACH AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF  SECTIONS
2.17, 2.18 AND 2.19 TO THE SAME EXTENT  AS IF IT WERE A LENDER HEREUNDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B); PROVIDED, THAT NO
PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.17
OR 2.19 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH
RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT UNLESS THE SALE OF SUCH
PARTICIPATION IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT. TO THE EXTENT
PERMITTED BY LAW, THE BORROWER AND THE CO-BORROWER EACH AGREE THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTION 2.20 AS THOUGH IT WERE
A LENDER, PROVIDED, THAT SUCH

 

--------------------------------------------------------------------------------


 


PARTICIPANT AGREES TO SHARE WITH THE LENDERS THE PROCEEDS THEREOF IN ACCORDANCE
WITH SECTION 2.20 AS FULLY AS IF IT WERE A LENDER HEREUNDER.  A PARTICIPANT THAT
WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 2.19 UNLESS THE BORROWER IS NOTIFIED OF SUCH PARTICIPATION
SOLD TO SUCH PARTICIPANT AND  SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
BORROWER, TO COMPLY WITH SECTION 2.19(E) AS THOUGH IT WERE A LENDER HEREUNDER.


 


ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY
PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND ITS NOTES (IF ANY) TO SECURE ITS
OBLIGATIONS TO A FEDERAL RESERVE BANK WITHOUT COMPLYING WITH THIS SECTION;
PROVIDED,  THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE A LENDER FROM ANY OF
ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH
LENDER AS A PARTY HERETO.


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPV”),
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE BORROWER ALL
OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED
TO MAKE TO THE BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED, THAT (I) NOTHING
HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPV TO MAKE ANY LOAN AND (II) IF AN
SPV ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY
PART OF ANY LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN
PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPV HEREUNDER SHALL
UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF SUCH
LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT NO
SPV SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS
AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING LENDER).  IN
FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS
ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL
PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPV, IT WILL NOT INSTITUTE AGAINST, OR
JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPV ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE
LAWS OF THE UNITED STATES OR ANY STATE CONTRARY IN THIS SECTION 10.4, ANY SPV
MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE BORROWER
AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR,
ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING LENDER OR
TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY THE BORROWER AND THE
ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE
ACCOUNT OF SUCH SPV TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS AND (II)
DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY,
GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPV.  AS THIS SECTION
10.4(G) APPLIES TO ANY PARTICULAR SPV, THIS SECTION MAY NOT BE AMENDED WITHOUT
THE WRITTEN CONSENT OF SUCH SPV.


 


GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 


THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF) OF THE STATE OF GEORGIA.


 


THE BORROWER AND THE CO-BORROWER EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMIT, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA AND OF ANY
STATE COURT OF THE STATE OF GEORGIA LOCATED IN FULTON

 

--------------------------------------------------------------------------------


 


COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH GEORGIA STATE COURT OR , TO THE
EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING  RELATING  TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.


 


THE BORROWER AND THE CO-BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION AND
BROUGHT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

--------------------------------------------------------------------------------


 


RIGHT OF SETOFF.  IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER
APPLICABLE LAW AND NOT BY WAY OF LIMITATION OF ANY SUCH RIGHTS, EACH LENDER AND
THE ISSUING BANK SHALL HAVE THE RIGHT, AT ANY TIME OR FROM TIME TO TIME UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT PRIOR
NOTICE TO THE BORROWER OR THE CO-BORROWER, ANY SUCH NOTICE BEING EXPRESSLY
WAIVED BY THE BORROWER AND THE CO-BORROWER TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TO SET OFF AND APPLY AGAINST ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR
DEMAND, PROVISIONAL OR FINAL) OF THE BORROWER AND THE CO-BORROWER AT ANY TIME
HELD OR OTHER OBLIGATIONS AT ANY TIME OWING BY SUCH LENDER AND THE ISSUING BANK
TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER AND THE CO-BORROWER AGAINST
ANY AND ALL OBLIGATIONS HELD BY SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY
BE, IRRESPECTIVE OF WHETHER SUCH LENDER OR THE ISSUING BANK SHALL HAVE MADE
DEMAND HEREUNDER AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED. EACH LENDER AND
THE ISSUING BANK AGREE PROMPTLY TO NOTIFY THE ADMINISTRATIVE AGENT AND THE
BORROWER AFTER ANY SUCH SET-OFF AND ANY APPLICATION MADE BY SUCH LENDER AND THE
ISSUING BANK, AS THE CASE MAY BE; PROVIDED, THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.

 


COUNTERPARTS; INTEGRATION.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF THE
PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY
TELECOPY), AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE ONE AND THE SAME INSTRUMENT. THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, AND ANY SEPARATE LETTER AGREEMENT(S) RELATING TO ANY FEES PAYABLE TO
THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES
HERETO AND THERETO REGARDING THE SUBJECT MATTERS HEREOF AND THEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, REGARDING
SUCH SUBJECT MATTERS.

 


SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY THE
BORROWER HEREIN AND IN THE CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN
CONNECTION WITH OR PURSUANT TO THIS AGREEMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE MAKING  OF ANY LOANS AND ISSUANCE OF ANY
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY
OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND
SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF
SECTIONS 2.17, 2.18, 2.19, AND 10.3 AND ARTICLE IX SHALL SURVIVE AND REMAIN IN
FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION
OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION OF THIS
AGREEMENT OR ANY PROVISION HEREOF.  ALL REPRESENTATIONS AND WARRANTIES MADE
HEREIN, IN THE CERTIFICATES, REPORTS, NOTICES, AND OTHER DOCUMENTS DELIVERED
PURSUANT TO THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE MAKING OF THE LOANS AND THE
ISSUANCE OF THE LETTERS OF CREDIT.

 


SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT HELD
TO BE ILLEGAL, INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH ILLEGALITY, INVALIDITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE LEGALITY, VALIDITY OR ENFORCEABILITY OF 
THE REMAINING PROVISIONS HEREOF OR THEREOF; AND THE ILLEGALITY, INVALIDITY OR
UNENFORCEABILITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL
NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

 


CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH
LENDER AGREES TO TAKE NORMAL AND REASONABLE PRECAUTIONS TO MAINTAIN THE
CONFIDENTIALITY OF ANY INFORMATION DESIGNATED IN WRITING AS CONFIDENTIAL AND
PROVIDED TO IT BY THE BORROWER OR ANY SUBSIDIARY, EXCEPT THAT SUCH INFORMATION
MAY BE DISCLOSED (I) TO ANY RELATED PARTY OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY SUCH LENDER, INCLUDING WITHOUT LIMITATION ACCOUNTANTS, LEGAL
COUNSEL AND OTHER ADVISORS, (II) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR
REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (III) TO THE EXTENT
REQUESTED BY  ANY REGULATORY AGENCY OR AUTHORITY, (IV) TO THE EXTENT THAT SUCH
INFORMATION BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF
THIS SECTION, OR WHICH BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, THE
ISSUING BANK, ANY LENDER OR ANY RELATED PARTY OF ANY OF THE FOREGOING ON A
NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER, (V) IN CONNECTION
WITH THE EXERCISE OF ANY  REMEDY HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER, AND (IX)
SUBJECT TO PROVISIONS SUBSTANTIALLY SIMILAR TO THIS SECTION 10.11, TO ANY ACTUAL
OR PROSPECTIVE ASSIGNEE OR PARTICIPANT, OR (VI) WITH THE CONSENT OF THE
BORROWER.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF ANY
INFORMATION AS PROVIDED FOR IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED
WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF
CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD
ACCORD ITS OWN CONFIDENTIAL INFORMATION.

 


INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF
AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH ALL FEES,
CHARGES AND OTHER AMOUNTS WHICH MAY BE TREATED AS INTEREST ON SUCH LOAN UNDER
APPLICABLE LAW (COLLECTIVELY, THE “CHARGES”), SHALL EXCEED THE MAXIMUM LAWFUL
RATE OF INTEREST (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED,
TAKEN, RECEIVED OR RESERVED BY A LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES  THAT WOULD
HAVE BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF
THE OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE TO THE DATE OF REPAYMENT, SHALL
HAVE BEEN RECEIVED BY SUCH LENDER.

 

--------------------------------------------------------------------------------


 

(remainder of page left intentionally blank)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

 

 

 

AARON RENTS, INC.

 

 

 

By

     /s/

Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

[SEAL]

 

 

 

 

AARON RENTS, INC. PUERTO RICO

 

 

 

By

     /s/

Robert P. Sinclair

 

 

Name:

Robert P. Sinclair

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender

 

 

 

By

    /s/

Donald M. Thompson

 

 

Name:

Donald M. Thompson

 

Title:

Director

 

--------------------------------------------------------------------------------


 

Address for Notices:

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

Global Capital Markets

 

 

1339 Chestnut St., PA 4843

By:

      /s/Anthony D. Braxton

 

Philadelphia, PA 19107

 

Name:

Anthony D. Braxton

Attn:  Anthony Braxton

 

Title:

Director

 

 

 

 

Telecopy: (267) 321-6700

 

 

 

--------------------------------------------------------------------------------


 

Address for Notices:

SOUTHTRUST BANK

600 West Peachtree Street

 

22nd Floor

 

Atlanta, Georgia 30308

By:

        /s/

R. Fontenot

 

Attn:  Ronald Fontenot

 

Name:

R. Fontenot

Telecopy:  (404) 853-5766

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Address for Notices:

REGIONS BANK

One Glenlake Parkway

 

Suite 400

 

Atlanta, GA  30328

By:

        /s/

Stephen H. Lee

 

Attn:  Stephen H. Lee

 

Name:

Stephen H. Lee

Telecopy:  (770) 481-4395

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

Address for Notices:

BRANCH BANKING  & TRUST CO.

950 E. Paces Ferry Road

 

Atlanta, GA  30326

By:

        /s/

Paul E. McLaughlin

 

Attn:  Paul McLauglin

 

Name:

Paul E. McLaughlin

Telecopy:  (404) 442-5087

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

 

 

Three-Year Revolving Credit Facility

 

 

 

Total Debt to EBITDA Ratio

 

(Basis Points Per Annum)

 

Level I

 

Level II

 

Level III

 

Level IV

 

Facility Pricing

 

< 1.50

 

> 1.50 &< 2.00

 

> 2.00 &< 2.50

 

> 2.50

 

Applicable Margin

 

87.5

 

100.0

 

125.0

 

150.0

 

Applicable Percentage

 

15.0

 

20.0

 

25.0

 

30.0

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

LENDER COMMITMENTS

 

Lender

 

Commitment Amount

 

SunTrust Bank

 

$

27,527,343.74

 

Wachovia Bank, National Association

 

$

19,031,250.01

 

SouthTrust Bank

 

$

16,652,343.76

 

Regions Bank

 

$

14,273,437.49

 

Branch Banking & Trust Co.

 

$

9,515,625.00

 

Total:

 

$

87,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 4.5(a)

 

LITIGATION

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.5(b)

 

ENVIRONMENTAL MATTERS

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14

 

SUBSIDIARIES

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

OUTSTANDING INDEBTEDNESS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

EXISTING LIENS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

EXISTING INVESTMENTS

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

$27,527,343.74

 

Atlanta, Georgia

 

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, Aaron Rents, Inc. (the “Borrower”) hereby
promises to pay to SunTrust Bank (the “Lender”) or its registered assigns, at
the office of SunTrust Bank (“SunTrust”) at 303 Peachtree Street, N.E., Atlanta,
Georgia 30308, on the Revolving Commitment Termination Date (as defined in the
Revolving Credit Agreement dated as of May 28 ,2004 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Aaron Rents, Inc., the lenders from time to time party
thereto, SunTrust, as administrative agent for the lenders, and Wachovia Bank,
National Association, as Syndication Agent, the lesser of the principal sum of
TWENTY SEVEN MILLION FIVE HUNDRED TWENTY SEVEN THOUSAND THREE HUNDRED FORTY
THREE DOLLARS AND SEVENTY FOUR CENTS ($27,527,343.74) and the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, in lawful money of the United States of
America in immediately available funds, and to pay interest from the date hereof
on the principal amount thereof from time to time outstanding, in like funds, at
said office, at the rate or rates per annum and payable on such dates as
provided in the Credit Agreement.  In addition, should legal action or an
attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees of the Lender.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

AARON RENTS, INC.

 

 

 

By:

    /s/ Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[SEAL]

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

$19,031,250.01

 

Atlanta, Georgia

 

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, Aaron Rents, Inc. (the “Borrower”) hereby
promises to pay to Wachovia Bank, National Association (the “Lender”) or its
registered assigns, at the office of SunTrust Bank (“SunTrust”) at 303 Peachtree
Street, N.E., Atlanta, Georgia 30308, on the Revolving Commitment Termination
Date (as defined in the Revolving Credit Agreement dated as of May 28, 2004 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, Aaron Rents, Inc., the lenders from
time to time party thereto, SunTrust, as administrative agent for the lenders,
and Wachovia Bank, National Association, as Syndication Agent, the lesser of the
principal sum of  NINETEEN MILLION THIRTY ONE THOUSAND TWO HUNRED FIFTY DOLLARS
AND ONE CENT ($19,031,250.01) and the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement.  In addition, should legal action or an attorney-at-law be utilized
to collect any amount due hereunder, the Borrower further promises to pay all
costs of collection, including the reasonable attorneys’ fees of the Lender.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

AARON RENTS, INC.

 

 

 

By:

    /s/ Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

$16,652,343.76

 

Atlanta, Georgia

 

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, Aaron Rents, Inc. (the “Borrower”) hereby
promises to pay to SouthTrust Bank (the “Lender”) or its registered assigns, at
the office of SunTrust Bank (“SunTrust”) at 303 Peachtree Street, N.E., Atlanta,
Georgia 30308, on the Revolving Commitment Termination Date (as defined in the
Revolving Credit Agreement dated as of May 28, 2004 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Aaron Rents, Inc., the lenders from time to time party
thereto, SunTrust, as administrative agent for the lenders, and Wachovia Bank,
National Association, as Syndication Agent, the lesser of the principal sum of
SIXTEEN MILLION SIX HUNDRED FIFTY TWO THOUSAND THREE HUNRED FORTY THREE DOLLARS
AND SEVENTY SIX CENTS ($16,652,343.76) and the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement.  In addition, should legal action or an attorney-at-law be utilized
to collect any amount due hereunder, the Borrower further promises to pay all
costs of collection, including the reasonable attorneys’ fees of the Lender.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof

 

--------------------------------------------------------------------------------


 

prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified.

 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

AARON RENTS, INC.

 

 

 

By:

    /s/ Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

$14,273,437.49

 

Atlanta, Georgia

 

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, Aaron Rents, Inc. (the “Borrower”) hereby
promises to pay to Regions Bank (the “Lender”) or its registered assigns, at the
office of SunTrust Bank (“SunTrust”) at 303 Peachtree Street, N.E., Atlanta,
Georgia 30308, on the Revolving Commitment Termination Date (as defined in the
Revolving Credit Agreement dated as of May 28 ,2004 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Aaron Rents, Inc., the lenders from time to time party
thereto, SunTrust, as administrative agent for the lenders, and Wachovia Bank,
National Association, as Syndication Agent, the lesser of the principal sum of
FOURTEEN MILLION TWO HUNDRED SEVENTY THREE THOUSAND FOUR HUNDRED THIRTY SEVEN
DOLLARS AND FORTY NINE CENTS ($14,273,437.49) and the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrower pursuant to the
Credit Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement.  In addition, should legal action or an attorney-at-law be utilized
to collect any amount due hereunder, the Borrower further promises to pay all
costs of collection, including the reasonable attorneys’ fees of the Lender.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof

 

--------------------------------------------------------------------------------


 

prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified.

 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

AARON RENTS, INC.

 

 

 

By:

    /s/ Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

$9,515,625.00

 

Atlanta, Georgia

 

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, Aaron Rents, Inc. (the “Borrower”) hereby
promises to pay to Branch Banking & Trust. Co. (the “Lender”) or its registered
assigns, at the office of SunTrust Bank (“SunTrust”) at 303 Peachtree Street,
N.E., Atlanta, Georgia 30308, on the Revolving Commitment Termination Date (as
defined in the Revolving Credit Agreement dated as of May 28, 2004 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Aaron Rents, Inc., the lenders from
time to time party thereto, SunTrust, as administrative agent for the lenders,
and Wachovia Bank, National Association, as Syndication Agent, the lesser of the
principal sum of NINE MILLION FIVE HUNRED FIFTEEN THOUSAND SIX HUNRED TWENTY
FIVE DOLLARS ($9,515,625.00) and the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement.  In addition, should legal action or an attorney-at-law be utilized
to collect any amount due hereunder, the Borrower further promises to pay all
costs of collection, including the reasonable attorneys’ fees of the Lender.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof

 

--------------------------------------------------------------------------------


 

prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified.

 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

AARON RENTS, INC.

 

 

 

By:

    /s/ Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

$3,281,250.00

 

Atlanta, Georgia

 

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, Aaron Rents, Inc. Puerto Rico(the
“Co-Borrower”) hereby promises to pay to Wachovia Bank, National Association
(the “Lender”) or its registered assigns, at the office of SunTrust Bank
(“SunTrust”) at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, on the
Revolving Commitment Termination Date (as defined in the Revolving Credit
Agreement dated as of May 28 ,2004 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Co-Borrower, Aaron Rents, Inc. Puerto Rico, the lenders from time to time party
thereto, SunTrust, as administrative agent for the lenders, and Wachovia Bank,
National Association, as Syndication Agent, the lesser of the principal sum of
THREE MILLION TWO HUNDRED EIGHTY ONE THOUSAND TWO HUNDRED FIFTY DOLLARS
($3,281,250.00) and the aggregate unpaid principal amount of all Revolving Loans
made by the Lender to the Co-Borrower pursuant to the Credit Agreement, in
lawful money of the United States of America in immediately available funds, and
to pay interest from the date hereof on the principal amount thereof from time
to time outstanding, in like funds, at said office, at the rate or rates per
annum and payable on such dates as provided in the Credit Agreement.  In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, the Co-Borrower further promises to pay all costs of
collection, including the reasonable attorneys’ fees of the Lender.

 

The Co-Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Co-Borrower to make the
payments of principal and interest in accordance with the terms of this
Revolving Credit Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

AARON RENTS, INC. PUERTO RICO

 

 

 

By:

    /s/ Robert P. Sinclair, Jr.

 

 

Name:

Robert P. Sinclair, Jr.

 

Title:

Treasurer

 

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

$2,871,093.75

 

Atlanta, Georgia

 

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, Aaron Rents, Inc. Puerto Rico(the
“Co-Borrower”) hereby promises to pay to SouthTrust Bank (the “Lender”) or its
registered assigns, at the office of SunTrust Bank (“SunTrust”) at 303 Peachtree
Street, N.E., Atlanta, Georgia 30308, on the Revolving Commitment Termination
Date (as defined in the Revolving Credit Agreement dated as of May 28 ,2004 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Co-Borrower, Aaron Rents, Inc. Puerto Rico,
the lenders from time to time party thereto, SunTrust, as administrative agent
for the lenders, and Wachovia Bank, National Association, as Syndication Agent,
the lesser of the principal sum of TWO MILLION EIGHT HUNRED SEVNETY ONE THOUSAND
NINETY THREE DOLLARS AND SEVENTY FIVE CENTS ($2,871,093.75) and the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Co-Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement.  In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the
Co-Borrower further promises to pay all costs of collection, including the
reasonable attorneys’ fees of the Lender.

 

The Co-Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Co-Borrower to make the
payments of principal and interest in accordance with the terms of this
Revolving Credit Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

AARON RENTS, INC. PUERTO RICO

 

 

 

By:

    /s/ Robert P. Sinclair, Jr.

 

 

Name:

Robert P. Sinclair, Jr.

 

Title:

Treasurer

 

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

$2,460,937.50

 

Atlanta, Georgia

 

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, Aaron Rents, Inc. Puerto Rico(the
“Co-Borrower”) hereby promises to pay to Regions Bank (the “Lender”) or its
registered assigns, at the office of SunTrust Bank (“SunTrust”) at 303 Peachtree
Street, N.E., Atlanta, Georgia 30308, on the Revolving Commitment Termination
Date (as defined in the Revolving Credit Agreement dated as of May 28 ,2004 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Co-Borrower, Aaron Rents, Inc. Puerto Rico,
the lenders from time to time party thereto, SunTrust, as administrative agent
for the lenders, and Wachovia Bank, National Association, as Syndication Agent,
the lesser of the principal sum of TWO MILLION FOUR HUNRED SIXTY THOUSAND NINE
HUNDRED THIRTY SEVEN DOLLARS AND FIFTY CENTS ($2,460,937.50) and the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Co-Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement.  In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the
Co-Borrower further promises to pay all costs of collection, including the
reasonable attorneys’ fees of the Lender.

 

The Co-Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Co-Borrower to make the
payments of principal and interest in accordance with the terms of this
Revolving Credit Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

AARON RENTS, INC. PUERTO RICO

 

 

 

By:

    /s/ Robert P. Sinclair, Jr.

 

 

Name:

Robert P. Sinclair, Jr.

 

Title:

Treasurer

 

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

$1,640,625.00

 

Atlanta, Georgia,

 

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, Aaron Rents, Inc. Puerto Rico(the
“Co-Borrower”) hereby promises to pay to Branch Bank & Trust (the “Lender”) or
its registered assigns, at the office of SunTrust Bank (“SunTrust”) at 303
Peachtree Street, N.E., Atlanta, Georgia 30308, on the Revolving Commitment
Termination Date (as defined in the Revolving Credit Agreement dated as of May
28, 2004 (as the same may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Co-Borrower, Aaron Rents, Inc.
Puerto Rico, the lenders from time to time party thereto, SunTrust, as
administrative agent for the lenders, and Wachovia Bank, National Association,
as Syndication Agent, the lesser of the principal sum of ONE MILLION SIX HUNDRED
FORTY SIX THOUSAND SIX HUNDRED TWENTY FIVE DOLLARS ($1,640,625.00) and the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Co-Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement.  In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the
Co-Borrower further promises to pay all costs of collection, including the
reasonable attorneys’ fees of the Lender.

 

The Co-Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Co-Borrower to make the
payments of principal and interest in accordance with the terms of this
Revolving Credit Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

AARON RENTS, INC. PUERTO RICO

 

 

 

By:

    /s/ Robert P. Sinclair, Jr.

 

 

Name:

Robert P. Sinclair, Jr.

 

Title:

Treasurer

 

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT NOTE

 

$4,746,093.75

 

Atlanta, Georgia

 

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, Aaron Rents, Inc. Puerto Rico(the
“Co-Borrower”) hereby promises to pay to SunTrust Bank (the “Lender”) or its
registered assigns, at the office of SunTrust Bank (“SunTrust”) at 303 Peachtree
Street, N.E., Atlanta, Georgia 30308, on the Revolving Commitment Termination
Date (as defined in the Revolving Credit Agreement dated as of May 28, 2004 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Co-Borrower, Aaron Rents, Inc. Puerto Rico,
the lenders from time to time party thereto, SunTrust, as administrative agent
for the lenders, and Wachovia Bank, National Association, as Syndication Agent,
the lesser of the principal sum of FOUR MILLION SEVEN HUNDRED FORTY SIX THOUSAND
NINETY THREE DOLLARS AND SEVENTY FIVE CENTS ($4,746,093.75) and the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Co-Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement.  In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the
Co-Borrower further promises to pay all costs of collection, including the
reasonable attorneys’ fees of the Lender.

 

The Co-Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Co-Borrower to make the
payments of principal and interest in accordance with the terms of this
Revolving Credit Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

AARON RENTS, INC. PUERTO RICO

 

 

 

By:

    /s/ Robert P. Sinclair, Jr.

 

 

Name:

Robert P. Sinclair, Jr.

 

Title:

Treasurer

 

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------


 

SWINGLINE NOTE

 

$12,000,000.00

 

Atlanta, Georgia

 

 

May 28, 2004

 

FOR VALUE RECEIVED, the undersigned, Aaron Rents, Inc., a Georgia corporation
(the “Borrower”), hereby promises to pay to SunTrust Bank (the “Swingline
Lender”) or its registered assigns, at the office of SunTrust Bank (“SunTrust”)
at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, on the Swingline
Termination Date (as defined in the Revolving Credit Agreement dated as of May
28, 2004 (as the same may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Aaron Rents, Inc., 
the lenders from time to time party thereto, SunTrust, as administrative agent
for the lenders and Wachovia Bank, National  Association, as Syndication Agent,
the lesser of the principal sum of TWELVE MILLION AND NO/100 DOLLARS
($12,000,000.00) and the aggregate unpaid principal amount of all Swingline
Loans made by the Swingline Lender to the Borrower pursuant to the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement. In addition, should legal action or an attorney-at-law be utilized to
collect any amount due hereunder, the Borrower further promises to pay all costs
of collection, including the reasonable attorneys’ fees of the Swingline Lender.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Swingline Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of  this Swingline Note
and the Credit Agreement.

 

This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.

 

--------------------------------------------------------------------------------


 

THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF GEORGIA, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

 

AARON RENTS, INC.

 

 

 

By:

    /s/  Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

[SEAL]

 

--------------------------------------------------------------------------------